18-01575-jlg       Doc 34       Filed 04/18/19       Entered 04/18/19 17:44:56      Main Document
                                                   Pg 1 of 133


James C. Tecce
Julia M. Beskin
Kate Scherling
Jordan Harap
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010

Counsel for William A. Brandt, Jr., as
Trustee of CFG Peru Investments Pte. Ltd. (Singapore)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re:                                                       :   Case No. 16-11895 (JLG)
                                                             :
CHINA FISHERY GROUP LIMITED                                  :   Chapter 11 (Jointly Administered)
(CAYMAN), et al.,                                            :
                                                             :
                                    Debtors.                 :
------------------------------------------------------------ x
In re:                                                       :   Case No. 16-11914 (JLG)
                                                             :
CFG PERU INVESTMENTS PTE. LTD.                               :   Chapter 11
(SINGAPORE),                                                 :
                                                             :
                                    Debtor.                  :
------------------------------------------------------------ x
WILLIAM A. BRANDT, JR., AS TRUSTEE OF :                          Adv. Pro. No. 18-01575 (JLG)
CFG PERU INVESTMENTS PTE. LTD.                               :
(SINGAPORE),                                                 :
                                    Plaintiff,               :   FIRST AMENDED COMPLAINT
                                                             :
                                    v.                       :
                                                             :
THE HONGKONG AND SHANGHAI                                    :
BANKING CORPORATION LIMITED,                                 :
                                                             :
                                    Defendant.               :
------------------------------------------------------------ x
18-01575-jlg           Doc 34         Filed 04/18/19            Entered 04/18/19 17:44:56                         Main Document
                                                              Pg 2 of 133


                                                  TABLE OF CONTENTS
                                                                                                                                       Page

I.        PRELIMINARY STATEMENT .........................................................................................1
II.       JURISDICTION & PARTIES .............................................................................................5
III.      FACTUAL ALLEGATIONS ..............................................................................................6
          A.         CF GROUP ................................................................................................................6
          B.         PERUVIAN BUSINESS AND FINANCING OF FISHMEAL OPERATIONS ..........................8
          C.         APRIL 2014 THROUGH NOVEMBER 2015: CLUB LENDERS PROVIDE
                     EXTENSIONS AND INITIATE MEASURED SALE PROCESS..........................................11
                     1.         EXTENSIONS AND WAIVERS RELATING TO CLUB FACILITY .......................11
                     2.         HSBC DEMANDS REPAYMENT OF BILATERAL FACILITIES .........................12
                     3.         NOVEMBER 10, 2015: EIGHTH AMENDMENT..............................................14
          D.         NOVEMBER 25, 2015: HSBC INITIATES EX PARTE LIQUIDATION
                     PROCEEDINGS .........................................................................................................15
          E.         CLUB LENDERS DID NOT SUPPORT LIQUIDATION PROCEEDINGS ............................23
          F.         LIQUIDATION PROCEEDINGS HARM PERUVIAN OPERATIONS ..................................26
          G.         HONG KONG COURT DISMISSES HSBC’S JPLS; HSBC SECURES
                     UNDERTAKING ........................................................................................................28
          H.         STIGMA OF LIQUIDATION PROCEEDING LINGERS AFTER JPLS ARE
                     DISMISSED ..............................................................................................................31
          I.         HSBC INTERFERES WITH SALE PROCESS ...............................................................32
          J.         CHAPTER 11 CASES COMMENCED IN NEW YORK ...................................................37
          K.         HSBC WAS AN INSIDER OF PACIFIC ANDES COMPANIES ......................................40
FIRST COUNT ..............................................................................................................................42
SECOND COUNT .........................................................................................................................44
THIRD COUNT.............................................................................................................................46
FOURTH COUNT .........................................................................................................................50
FIFTH COUNT ..............................................................................................................................52
SIXTH COUNT .............................................................................................................................53
SEVENTH COUNT.......................................................................................................................55
PRAYER FOR RELIEF ................................................................................................................59
18-01575-jlg     Doc 34       Filed 04/18/19        Entered 04/18/19 17:44:56            Main Document
                                                  Pg 3 of 133


       Plaintiff William A. Brandt, Jr., as chapter 11 trustee (the “Trustee”) for CFG Peru

Investments Pte. Ltd. (Singapore) (“CFG Peru”), a Debtor1 in these Chapter 11 Cases, through

his undersigned counsel, brings this action and alleges as follows:2

                              I.       PRELIMINARY STATEMENT3

       1.      The Trustee brings this action seeking redress for the damage caused by a creditor

whose conduct exceeded the boundaries of commercial reasonableness, damaged CFG Peru’s

equity interest in the Peruvian OpCos—the sale of which is the cornerstone of the U.S.

restructuring effort—and diminished recovery prospects for the CF Group’s (and Pacific Andes

Group’s) creditors, including CFG Peru. While courts traditionally afford lenders latitude when

pursuing the repayment of their debts, there are limitations. This case will be cited for enforcing

those limits in the face of unbridled overreach.

       2.      In November 2015, the Club Lenders had agreed to the eighth amendment to their

$650 million loan and were working cooperatively with the Debtors to pursue a measured sale of

the Peruvian Business. On November 25, 2015, after forcing the Pacific Andes Group to repay



1
       The debtors in these chapter 11 cases are: China Fishery Group Limited (Cayman) (“CFGL”), Pacific
       Andes International Holdings Limited (Bermuda) (“PAIH”), N.S. Hong Investment (BVI) Limited (“N.S.
       Hong”), South Pacific Shipping Agency Limited (BVI) (“SPSA”), China Fisheries International Limited
       (Samoa) (“CFIL”), CFGL (Singapore) Private Limited (“CFGLPL”), Chanery Investment Inc. (BVI)
       (“Chanery”), Champion Maritime Limited (BVI) (“Champion”), Growing Management Limited (BVI)
       (“Growing Management”), Target Shipping Limited (HK) (“Target Shipping”), Fortress Agents Limited
       (BVI) (“Fortress”), Ocean Expert International Limited (BVI) (“Ocean Expert”), Protein Trading Limited
       (Samoa) (“Protein Trading”), CFG Peru Investments Pte. Limited (Singapore) (“CFG Peru”), Smart Group
       Limited (Cayman) (“Smart Group”), Super Investment Limited (Cayman) (“Super Investment”), Pacific
       Andes Resources Development Limited (Bermuda), Nouvelle Foods International Ltd., Golden Target
       Pacific Limited, Pacific Andes International Holdings (BVI) Limited, Zhonggang Fisheries Limited,
       Admired Agents Limited, Chiksano Management Limited, Clamford Holding Limited, Excel Concept
       Limited, Gain Star Management Limited, Grand Success Investment (Singapore) Private Limited, Hill
       Cosmos International Limited, Loyal Mark Holdings Limited, Metro Island International Limited, Mission
       Excel International Limited, Natprop Investments Limited, Pioneer Logistics Limited, Sea Capital
       International Limited, Shine Bright Management Limited, Superb Choice International Limited, and
       Toyama Holdings Limited (BVI) (collectively, the “Debtors”).
2
       A redline of the First Amended Complaint against the Complaint is attached hereto as Exhibit A.
3
       Capitalized terms not defined in the Preliminary Statement are defined herein.



                                                       1
18-01575-jlg    Doc 34     Filed 04/18/19     Entered 04/18/19 17:44:56         Main Document
                                            Pg 4 of 133


more than $100 million in outstanding bilateral credit facilities, HSBC abruptly broke ranks with

the other Club Lenders under the multilateral Club Facility and petitioned a Hong Kong court on

an ex parte basis to appoint provisional liquidators with respect to CFGL and CFIL. Shortly

thereafter, HSBC also petitioned for the appointment of joint provisional liquidators in the

Cayman Islands.

        3.     The timing of HSBC’s pursuit of such an extraordinary remedy could not have

been worse. The Peruvian Business was rebounding from the effects of El Niño, the second

fishing season for 2015 was about to commence, and the Peruvian Business was at the typical

low-point of its cash position for the year and could not operate without the assistance of

Peruvian banks. After the Hong Kong JPLs were appointed at HSBC’s request and dispatched to

Peru to wrestle control of the Peruvian Business, local banks refused to provide financing,

restricting operations and impeding the Peruvian Business’ ability to realize the quota allotted to

it by the Peruvian government.

        4.     The JPLs’ appointment also damaged the prospects for a value-maximizing sale

for the Peruvian Business. In November 2015, fifteen industrial or financial parties had

expressed interest, and two investors interested in acquiring the CF Group for as much as $1.7

billion were in discussions with the Pacific Andes Group. A memorandum of understanding was

expected to be signed on November 26, 2015. HSBC commenced the proceedings the day

before, on November 25, 2015, and scuttled those negotiations. HSBC capriciously commenced

the liquidation proceedings even though, at that time, HSBC understood the status of the sale

process, including the number of potential bidders, the range of potential bids, and the upcoming

deadlines. HSBC understood that its actions would depress values that could be obtained in the

sale.




                                                 2
18-01575-jlg     Doc 34      Filed 04/18/19       Entered 04/18/19 17:44:56            Main Document
                                                Pg 5 of 133


       5.      The recklessness of HSBC’s conduct was confirmed six weeks later on January 5,

2016, when the Hong Kong Court reversed its order appointing the Hong Kong JPLs and

terminated their appointment. Among other things, HSBC’s ex parte application relied on a

selective presentment of facts, specifically a report prepared by FTI Consulting Hong Kong

(“FTI”) a year earlier. After a trial where additional facts were supplied to the court by other

parties, including the Club Lenders, it became clear that the JPLs’ appointment was neither

warranted nor necessary (let alone urgent), and the Hong Kong Court dismissed the liquidators.4

       6.      However, the damage HSBC caused could not be remedied. In Peru,

management worked tirelessly to restore creditor and vendor confidence after the dismissal, but

the specter of the JPLs’ appointment lingered. Relationships with critical working capital

providers, trade vendors, inventory financing sources, and customers were incurably infected by

sustained concern about the implications of a liquidation proceeding.

       7.      HSBC understood the leverage that threatening liquidation proceedings gave it

over the CF Group and wielded that threat to exercise control. While HSBC agreed to suspend

the liquidation proceedings, it only did so after extracting a tendentious Deed of Undertaking in

January 2016. HSBC dropped its appeal from the Hong Kong Court decision dismissing the

JPLs and withdrew the Cayman JPLs’ appointment on the condition that the company accede to

a truncated sale deadline of July 15, 2016 and the appointment of Paul Brough as Chief

Restructuring Officer. Critically, HSBC reserved the right to reappoint the Cayman JPLs if the

company did not comply with the sale deadline.




4
       See Declaration Of Ng Puay Yee Pursuant To Rule 1007-2 Of Local Bankruptcy Rules For Southern
       District Of New York And In Support Of Debtors’ First Day Motions And Applications (Dkt. 2) ¶¶ 114-18;
       see also August 23, 2016 Ng Declaration (Dkt. 105) at ¶¶ 64, 79; In re China Fisheries Int’l Ltd., HCMP
       134/2018 [2019] H.K.C.F.I. 174 at 10:F-H.



                                                     3
18-01575-jlg     Doc 34     Filed 04/18/19     Entered 04/18/19 17:44:56          Main Document
                                             Pg 6 of 133


       8.      The HSBC Undertaking quickly proved to be value-depletive. The short fuse

HSBC attached to the sale process, coupled with the change in market sentiment brought about

by the commencement of liquidation proceedings and the liquidators’ appointment, interfered

with the ongoing sale process. Had the indications of interest totaling approximately $1.7 billion

immediately prior to the Hong Kong JPLs’ appointment on November 25, 2015 ripened into

binding agreements, the resulting sale would have provided for substantial recoveries to the

creditors of the CF Group and the Pacific Andes Group. Instead, the accelerated sale process

instituted and enforced by HSBC resulted in substantially lower bids that ascribed significantly

less value to the Peruvian Business than would have been realized absent HSBC’s interference.

HSBC bears responsibility for the harm and value depletion its interference caused.

       9.      Regardless of which law applies—Peruvian law, Hong Kong law, or U.S. law—

HSBC’s conduct gives rise to common law claims for negligence, breach of duty, and tortious

interference. HSBC is liable for damages caused to CFG Peru in both CFG Peru’s capacity as

the owner of the equity in the Peruvian OpCos and as a creditor of CFGL, CFIL, and Smart

Group, including (a) damages resulting from the Peruvian Business’ lost revenue and profit,

increased financing costs, lost capacity, and inability to realize the quota allocated to it by the

Peruvian government—in an amount to be proven at trial, but not less than $45 million; and (b)

damages to the value of the Peruvian Business caused by HSBC’s interference with both its

operations and a measured and deliberate process for a sale (as reflected by, among other things,

the differences between bids received before and after the appointment of the JPLs)—in an

amount to be proven at trial, but not less than $200 million. Finally, HSBC’s claims against the

estates totaling more than $100 million should be equitably subordinated or disallowed given the

extent to which HSBC exceeded the confines of permissible conduct and the damage it caused.




                                                  4
18-01575-jlg    Doc 34        Filed 04/18/19     Entered 04/18/19 17:44:56      Main Document
                                               Pg 7 of 133


Equity dictates that HSBC forfeited any entitlement to a recovery from the estates.

                               II.    JURISDICTION & PARTIES

       10.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334.

       11.     On June 30, 2016 (the “Petition Date”), the Debtors, including CFG Peru, filed

voluntary petitions with the United States Bankruptcy Court for the Southern District of New

York (the “Court”) for relief under chapter 11 of the Bankruptcy Code. On July 14, 2016, the

Court entered an order consolidating the chapter 11 cases (together, the “Chapter 11 Cases”)

(Dkt. 27). The Chapter 11 Cases remain pending.

       12.     Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§ 1409(a).

       13.     This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(B), (C), and (O).

       14.     The Trustee consents to the entry of a final Order by this Court with respect to all

counts in this Complaint.

       15.     Plaintiff is William A. Brandt, Jr., in his capacity as Trustee for CFG Peru. The

Trustee’s appointment was confirmed by an Order dated November 10, 2016 (Dkt. 219).

       16.     CFG Peru is the direct or indirect owner of 100% of the equity of the Peruvian

OpCos and SFR (as those terms are defined herein).

       17.     Defendant is The Hongkong and Shanghai Banking Corporation Limited

(“HSBC”), a banking entity incorporated and headquartered in the Hong Kong Special

Administrative Region of the People’s Republic of China (“Hong Kong”).

       18.     This Court can exercise personal jurisdiction over HSBC because, among other

things, HSBC (a) has filed proofs of claim in the chapter 11 cases of CFGL (Case No. 16-


                                                   5
18-01575-jlg      Doc 34       Filed 04/18/19         Entered 04/18/19 17:44:56                Main Document
                                                    Pg 8 of 133


11895), CFIL (Case No. 16-11896), N.S. Hong (Case No. 16-11899), and Smart Group (Case

No. 16-11910) seeking in excess of $100 million (the “Proofs of Claim”); (b) entered notices of

appearance in each of those cases and the chapter 11 case of CFG Peru (No. 16-11914); (c)

requested affirmative relief from this Court, including sustaining its objection to the retention of

the Trustee’s conflicts counsel, Quinn Emanuel Urquhart & Sullivan LLP. In its decision

granting the Trustee’s motion for approval to propound discovery pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure, this Court concluded that HSBC had submitted to its

jurisdiction by filing the Proofs of Claim.5 In denying HSBC’s motion for leave to appeal the

Rule 2004 Decision, the United States District Court for the Southern District of New York

confirmed that proposition.6 The United States Court of Appeals for the Second Circuit rejected

both HSBC’s appeal from the District Court’s decision and HSBC’s subsequent petition for

rehearing en banc.7

                                  III.      FACTUAL ALLEGATIONS

       A.       CF GROUP

       19.      The Pacific Andes group of companies is the twelfth largest seafood company in

the world. N.S. Hong is the ultimate and indirect owner of all the Debtors, including Pacific

Andes International Holdings Limited (“PAIH”) (together, N.S. Hong and PAIH with their direct

and indirect subsidiaries, are hereinafter referred to as the “Pacific Andes Group”).


5
       See In re China Fishery Grp. Ltd., No. 16-11895 (JLG), 2017 WL 3084397 (Bankr. S.D.N.Y. July 19,
       2017) (Memorandum Decision and Order Granting Trustee’s Motion To Authorize Issuance of Subpoenas
       to Hongkong Shanghai Banking Corporation Limited (the “Rule 2004 Decision”)).
6
       See Hongkong & Shanghai Banking Corp. Ltd. v. Brandt for CFG Peru Investments Pte. Ltd. (Singapore),
       2017 WL 6729191, at *5-6 (S.D.N.Y. Dec. 29, 2017) (denying leave to appeal Rule 2004 Decision and
       noting, among other things, that “it is clear that filing a proof of claim generates personal jurisdiction over a
       creditor, a position as to which there is no substantial ground for a difference of opinion”).
7
       HSBC v. Brandt (In re China Fishery Ltd. (Cayman), No. 18-5 (2d Cir.) Dkt. No. 41 (Order dated May 21,
       2018 dismissing appeal); Dkt. No. 45 (Order dated July 3, 2018 denying motion for reconsideration en
       banc).



                                                          6
18-01575-jlg      Doc 34      Filed 04/18/19     Entered 04/18/19 17:44:56           Main Document
                                               Pg 9 of 133


        20.     In 2004, indirect subsidiaries of PAIH bought an interest in the China Fishery

Group (the “CF Group”), which is a group of companies owned by China Fishery Group Limited

(“CFGL”), a public company incorporated under the laws of the Cayman Islands.

        21.     In 2013, the CF Group acquired Corporacion Pesquera Inca S.A.C. (“Copeinca”)

for an acquisition cost of approximately $1.04 billion. In 2013, Copeinca held a 10.7% quota for

Peru’s anchovy harvest. CF Group operates as part of the Pacific Andes Group:




Figure 1. The Pacific Andes Group.

        22.     Thirteen of the sixteen Debtors8 in these Chapter 11 Cases are members of the CF

Group. CFG Investments S.A.C. (“CFGI”), Copeinca, and Sustainable Fishing Resources S.A.C.

8
        The thirteen Debtors are: CFGL; Smart Group; Protein Trading; SPSA; CFG Peru; CFIL; Growing
        Management; Chanery; Champion; Target Shipping; Fortress; CFGLPL; and Ocean Expert.



                                                    7
18-01575-jlg       Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56        Main Document
                                              Pg 10 of 133


(“SFR”), which are not Debtors in these Chapter 11 Cases, are also part of the CF Group.

         23.     The main operating entities of the CF Group are CFGI and Copeinca and

(together, the “Peruvian OpCos”), which produce and sell fishmeal. SFR is the Peruvian OpCos’

sister company in the open water fleet business. SFR’s main assets are the Damanzaihao,

considered to be the world’s largest fish factory vessel, and five smaller “catcher” vessels.

         24.     CFG Peru owns 100% of the equity of CFGI, which indirectly owns 100% of the

equity of Copeinca. Figure 2 shows the ownership structure of certain relevant entities in the CF

Group.




         Figure 2. Ownership Structure of Certain Entities in the CF Group.

         B.      PERUVIAN BUSINESS AND FINANCING OF FISHMEAL OPERATIONS

         25.     The CF Group, primarily through CFGI and Copeinca, sources, harvests, on-

board-processes, and delivers high-quality fish products to consumers around the world and

engages in fishing, fishmeal and fish oil processing and production in Peru for worldwide



                                                        8
18-01575-jlg       Doc 34   Filed 04/18/19 Entered 04/18/19 17:44:56               Main Document
                                          Pg 11 of 133


distribution (the “Peruvian Business”).

       26.     Anchovy fishing is heavily regulated by the Peruvian government. The Peruvian

system divides anchovy stock into two zones: (i) the northern and central region and (ii) the

southern region.

       27.     The Peruvian OpCos harvest Peruvian anchovy in both regions. Each region has

its own two seasons which are determined by the Ministry of Production. The northern and

central region’s two yearly fishing seasons generally run from April to July and November to

December and produce the majority of anchovy. The southern region’s two fishing seasons are

contiguous, usually from January to July and from August to December, meaning that the

southern region can be fished year round.

       28.     The Peruvian OpCos’ anchovy fishery operations are carried out under Peru’s

Individual Transferable Quota system, which was introduced in Peru in April 2009. Under this

system, the Peruvian government establishes a Total Allowable Catch (“TAC”) for each fishing

season in the northern-central and southern zones. Each individual fishing vessel is then

allocated a fixed percentage of the TAC, establishing the vessel’s seasonal quota.

       29.     Through the Peruvian OpCos, the CF Group owns the largest single block of

national quota for the harvest of anchovy in Peru: 16.90% of the TAC for the northern and

central zones, the zones most often referred to in connection with the anchovy industry, and

another 14.77% of the anchovy harvest capability in the southern Peruvian zone.

       30.     The success and viability of the Peruvian Business is dependent upon its being

able to harvest anchovies up to the quotas fixed by the Peruvian government.9

       31.     Substantially all the anchovy harvested by the CF Group is used as raw material

9
       Memorandum Decision And Order Granting Motion For Appointment Of A Chapter 11 Trustee (Dkt. 203)
       the “Trustee Dec.”) at 9.



                                                  9
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                          Pg 12 of 133


in its fishmeal operations. The Peruvian OpCos produce approximately 280,000 to 300,000

metric tons of fishmeal and a further 40,000 to 50,000 metric tons of fish oil. In the past, these

levels of production have generated an annual revenue stream of between $535 million and $585

million, which customarily results in an annual EBITDA figure of between $180 million and

$200 million.

        32.     The Peruvian OpCos currently have ten processing plants strategically located

along the Peruvian coastline near where the anchovy are harvested. The Peruvian OpCos’

vessels make daily fishing trips during the fishing seasons.

        33.     The most valuable assets of CFG Peru (through which the CF Group owns the

Peruvian OpCos) are (i) the anchovy fishing quotas that have been allotted to CFG Peru’s vessels

by the Peruvian government; (ii) operative vessels; and (iii) the fishmeal processing plants,

including the related plant permits and equipment.

        34.     Because of the seasonal nature of their business, the Peruvian OpCos fund

operations through local working capital and inventory financing. Historically, the Peruvian

OpCos’ largest lender has been Banco de Credito del Peru (“BCP”), which had provided

inventory financing of up to $100 million plus an additional $15 million in short-term working

capital. The Peruvian OpCos also received local financing from BBVA Continental (“BBVA”)

and Scotia Bank.

        35.     The inventory financing is used to fund operations during harvesting seasons,

including for payments to suppliers and employees, and is repaid when the Peruvian OpCos sell

their fishmeal and fish oil following the seasons. Short term working capital financing is also

used.




                                                 10
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                           Pg 13 of 133


       C.       APRIL 2014 THROUGH NOVEMBER 2015: CLUB LENDERS PROVIDE
                EXTENSIONS AND INITIATE MEASURED SALE PROCESS

                1.       Extensions And Waivers Relating To Club Facility

       36.      On March 20, 2014, Debtor CFIL and non-Debtors CFGI and Copeinca

(collectively, the “Club Borrowers”) entered into a $650 million Facility Agreement (as amended

from time to time, the “Club Facility”) with HSBC, Coöperatieve Rabobank U.A. (“Rabobank”),

Standard Chartered Bank (Hong Kong) Limited (“Standard Chartered”), DBS Bank (Hong

Kong) (“DBS”), and China CITIC International Limited (“China CITIC” and together with

HSBC, Rabobank, Standard Chartered, and DBS, the “Club Lenders”). Rabobank was the agent

under the Club Facility for the Finance Parties (as defined therein) (hereinafter, the “Agent”).

       37.      Funds were made available under the Club Facility, inter alia, to assist with a

corporate restructuring of the CF Group’s business, pay off existing debt associated with certain

acquisitions, and provide revolving credit to pay down other credit facilities.

       38.      Between April 30, 2014 and November 11, 2015, the Club Lenders and Club

Borrowers entered into eight extension and waiver agreements relating to the obligations under

the Club Facility Agreement (the “Extension and Waiver Agreements”).

       39.      In September 2015, the Debtors engaged Deloitte & Touche Financial Advisory

Services Limited (“Deloitte”) to address the Club Lenders’ concerns about transparency with

regard to the Debtors’ finances and operations and to perform a limited financial analysis of

CFGL, PARD, and PAIH.10 On September 25, 2015, Deloitte updated the Club Lenders on,

among other things, the financial position of CFGL, PARD and PAIH, cash flow forecasts, a

tentative timetable for a restructuring, proposed sales, a site visit to Peru, and a valuation of the




10
       Trustee Dec. at 15.



                                                  11
18-01575-jlg     Doc 34         Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                              Pg 14 of 133


fishing quota factories and vessels (at a sum of $1.69 billion).11

       40.      Pursuant to the Sixth Extension and Waiver Request, dated September 30, 2015

(the “Sixth Amendment”), the Club Lenders required the Club Borrowers to, among other things,

appoint KPMG as independent financial advisors on behalf of the Club Lenders to review and

report on the work undertaken by Deloitte.12 HSBC requested that KPMG be selected.

                2.       HSBC Demands Repayment of Bilateral Facilities

       41.      In 2014, HSBC instructed FTI to begin examining certain activities of the Debtors

without notifying management of the company of the examination.13 What followed was a

report given by FTI to HSBC on October 20, 2014 (the “FTI Report”). The FTI Report focused

on transactions principally involving Solar Fish and Parkland Group, which are companies

within the Pacific Andes Group but are not part of the CF Group.14 After FTI prepared its report,

HSBC did not present it to the Hong Kong Court for more than a year. Instead, for the rest of

2014, HSBC focused on getting the balance of its bilateral facilities with the Pacific Andes

Group repaid. Those facilities were structurally subordinated to the Club Facility with respect to

the proceeds from the sale of the Peruvian OpCos.

       42.      In November 2014, HSBC, notwithstanding internal concerns, developed a

strategy to have KPMG installed as provisional liquidators. See HSBCHK-TR-00008319 (Nov.

11, 2014 email: “How about preparing for provisional liquidators in case things move fast and

the clearance of KPMG for use as provisional liquidators?”); HSBC-TR-00009046 (Nov. 11,

11
       Trustee Dec. at 15-16.
12
       Trustee Dec. at 16.
13
       Trustee Dec. at 22 & n. 21.
14
       See HSBCHK-TR-00045328 (June 30, 2014 email exchange involving Mel Blackford discussing “U-turn
       transactions involving Solar Fish & Parkmond Group”); HSBCHK-TR-00043862 (August 5, 2014 email
       exchange containing “provisional findings from Mel” concerning myriad purchases from Solar Fish);
       HSBCHK-TR-00045698 (August 7, 2014 email attaching “Briefing Note On Pacific Andes Group”
       examining “Suspicious Trading Activities” involving Solar Fish).



                                                  12
18-01575-jlg      Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                          Pg 15 of 133


2014 email: “banking are concerned with provisional liquidation strategy. We need to be on the

same page.”).

       43.      At the end of 2014, HSBC demanded repayment from the Pacific Andes Group of

all of its outstanding trade and bilateral revolving credit facilities. Debtors complied, repaying

approximately $102,177,000 by December 31, 2014 (the “HSBC Paydown”)—leaving only the

$96,503,494 in outstanding principal owing to HSBC under the Club Facility.

       44.      The aggressiveness with which HSBC pursued repayment of its loans

distinguished it from other Club Lenders. In January 2015, HSBC’s Head of Banking, Hong

Kong, Dai Kitamura, acknowledged HSBC had “been the most difficult bank within the core

banking group.”15

       45.      HSBC kept from the Club Lenders the extent of its collection efforts in 2014 with

respect to HSBC’s bilateral lending relationships with the Pacific Andes Group. On December

30, 2014, HSBC’s Donna Duke met with Ng Joo Sang from the Pacific Andes Group, the day

after which the Pacific Andes Group remitted “the sum of US$65 million to your Bank in full

settlement of the outstanding amount under the bilateral loan …. three months earlier than we

have promised.”16 After receiving the funds, Ms. Duke advised HSBC’s Mark T. McKeown that

“this result has only come about from me going to a meeting with him yesterday …. he took us

seriously yesterday.”17 During that meeting, Ms. Duke was introduced as “the new manager of

the relationship.” Ms. Duke “asked about the current position of the other banks—are they

requesting repayment and are they being repaid[?],” to which Mr. Dennis Chan, the Pacific

Andes Group’s financial controller, replied that “all banks remain supportive and none are


15
       HSBCHK-TR-00008104.
16
       HSBCHK-TR-00045207, 45209.
17
       Id. at 45208.



                                                 13
18-01575-jlg      Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                       Main Document
                                             Pg 16 of 133


requesting repayment and all trade and revolving facilities remain available.” During the

meeting, when Mr. Ng recounted to Ms. Duke a conversation he had earlier that year with

HSBC’s Gordon W. French (General Group Manager, Head of Global Banking and Markets,

Asia-Pacific) about “confidentiality” and avoiding “leakage to the club loan facility banks that

this is being managed in HSBC’s risk area,” Ms. Duke replied “that in light of the proposed full

repayment of the bilateral facilities, HSBC could likely agree that the Banking managers would

continue to front the relationship to the club lenders.”18

                3.       November 10, 2015: Eighth Amendment

       46.      On November 10, 2015, the Club Lenders executed the eighth amendment and

waiver relating to the Club Facility (the “Eighth Amendment”) pursuant to which, among other

things, (a) the Club Borrowers and guarantors made certain acknowledgments about prior

representations concerning long term supply contracts and (b) CFGL agreed to search for a Chief

Restructuring Officer and confer with the Club Lenders regarding the appointment of an

investment banker by November 2015 to assist with the sale of the Peruvian Business.

       47.      At that time, representatives of Rabobank, Agent for the Club Lenders, visited

Lima, Peru. Local management made presentations to representatives from Rabobank and

Deloitte regarding the fishmeal business and expected trends for the upcoming anchovy seasons.

       48.      Rabobank also attended a meeting with management and BCP. At that meeting,

one of BCP’s representatives asked for an update from Deloitte and Rabobank regarding the

18
       HSBCHK-TR-00045207, 45211-45212 (Donna Duke notes from December 30, 2014 meeting at Hong
       Kong office of Pacific Andes International Holdings Ltd.: “NJS asked who is looking after the club facility
       exposure if the bilateral exposure is repaid? He said to DD that ‘if you are fronting this the other banks will
       change their view and do you want to kill us? I want a truthful answer from you.’ NJS went on to say that
       when he spoke to Gordon French earlier this year he spoke about confidentiality and if there is leakage to
       the club loan facility banks that this is being managed in HSBC’s Risk area, it will kill things. HSBC is not
       a small bank. DD agreed with NJS’s assessment of the perception this would create and said that in light of
       the proposed full repayment of the bilateral facilities, HSBC could likely agree that the Banking managers
       would continue to front the relationship to the club lenders.”). Ms. Duke no longer works for HSBC and
       currently works in London.



                                                        14
18-01575-jlg      Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                   Main Document
                                             Pg 17 of 133


status of payments under the Club Facility. A Rabobank representative confirmed “that

discussions were happening and that a 1-year extension was probable.”19

        D.      NOVEMBER 25, 2015: HSBC INITIATES EX PARTE LIQUIDATION PROCEEDINGS

        49.     HSBC did not present the FTI Report to the Hong Kong Court in October 2014.

Instead, it focused at that time on compelling the Pacific Andes Group to repay its other bilateral

facilities with HSBC. After those bilateral facilities were repaid, HSBC turned to the Club

Facility.

        50.     On November 20, 2015, Mel Blackford, the Global Head of Commercial Banking

Fraud Risk at HSBC, explained that HSBC “need[ed] forensic evidence to make an urgent

application to” the Hong Kong Court in order to “maximise the recovery” for HSBC on its $100

million exposure.20

        51.     On November 25, 2015, HSBC initiated an action in the High Court of the Hong

Kong Special Administrative Region (the “Hong Kong Court”) seeking (1) the winding up of

CFGL and CFIL (the “Winding Up Petition”), and (2) the ex parte appointment of joint

provisional liquidators (the “JPL Application”).

        52.     HSBC filed the JPL Application and Winding Up Petition on an ex parte basis

and without any notice to the CF Group, the Pacific Andes Group, or the other Club Lenders.

Also HSBC did not provide the type of undertaking with respect to damages that is ordinarily

provided in the context of ex parte applications.

        53.     On November 25, 2015, the Hong Kong Court held a hearing on the JPL

Application, which was attended solely by representatives of HSBC. On that day, and based


19
        Aug. 23, 2016 Paniagua Decl. (Dkt. 99) ¶ 30. Mr. Paniagua is located in Peru but has submitted
        declarations in this Court and appeared to testify.
20
        HSBCHK-TR-00008868.



                                                      15
18-01575-jlg     Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                            Pg 18 of 133


upon the representations made by HSBC in the JPL Application, the Hong Kong Court granted

the JPL Application and appointed Messrs. Beighton, Middleton, and Power of KPMG to serve

as the JPLs for CFGL and CFIL (the “Hong Kong JPLs”).

       54.      Some or all of the Hong Kong JPLs are the same individuals who had been

working through KPMG as purportedly “independent” financial advisors to the CF Group’s

lenders since September 2015 at the request of HSBC. Yet two weeks prior to their appointment

by the Hong Kong Court, in November 2015, Messrs. Beighton, Middleton, and Power signed

their “formal consents and affidavits to court to act as provisional liquidators”21 for CFGL and

CFIL at the behest of HSBC.

       55.      Upon information and belief, HSBC’s legal counsel, Clifford Chance, terminated

its representation of HSBC and became counsel to the JPLs. In addition, Linklaters LLP

previously served as legal counsel to the JPLs and now represents HSBC.22

       56.      HSBC had originally requested that KPMG be retained as independent financial

advisors on behalf of the Club Lenders in October 2015.23 It was now executing on the plan it

devised a year earlier in November 2014 to install KPMG as provisional liquidators over certain

members of the CF Group.24

       57.      Knowing that the Peruvian OpCos were the CF Group’s most valuable assets,

HSBC initiated the liquidation proceeding and sought the appointment of the Hong Kong JPLs

over CFIL and CFGL with the intention of taking control of the Peruvian OpCos.


21
       Aug. 23, 2016 Ng Decl. (Dkt. 105) ¶ 65. Ms. Ng lives in Hong Kong but has submitted Declarations in this
       Court and appeared to testify.
22
       HSBC-HK-TR-00009384.
23
       Aug. 23, 2016 Ng Decl. (Dkt. 105) ¶ 53 (“In October 2015, certain lenders and in particular, HSBC,
       specifically requested that KPMG be retained as independent financial advisor for the benefit of all lenders
       of the China Fishery Group to review the work conducted by Deloitte Financial Advisory.”).
24
       HSBCHK-TR-8319; HSBCHK-TR-9046.



                                                       16
18-01575-jlg     Doc 34        Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                             Pg 19 of 133


       58.      Instead of presenting the “forensic evidence” that HSBC’s Mel Blackford

conceded was needed to make the urgent application to the Hong Kong Court, HSBC relied on

the FTI Report to make the JPL Applications. The FTI Report, however, did not provide a

legitimate basis upon which HSBC could support the JPL Applications.25

       59.

     :26




25
       See Declaration Of Ng Puay Yee Pursuant To Rule 1007-2 Of Local Bankruptcy Rules For Southern
       District Of New York And In Support Of Debtors’ First Day Motions And Applications (Dkt. 2) ¶ 114
       (negotiations concerning Initial Proposed Divestment of CF Group for $1.6 to $1.7 billion were derailed by
       appointment of Hong Kong JPLs which action “would ultimately be found to be without merit”); ¶ 115
       (“Upon receipt of HSBC’s application, the Hong Kong Court, in light of the duty of a party to disclose all
       material facts (and without HSBC’s flagrant breach of this duty), granted on an interim basis appointment
       of three joint provisional liquidators …. [who] were the KPMG partners who were serving as financial
       advisors to the Club Lenders in respect of the CF Group restructuring”); ¶ 116 (“[T]he JPLs ignored the
       conflicts of interest that existed under applicable law as a result of KPMG’s role as financial advisor to the
       Club Lenders which, at the time of their appointment, had not yet been terminated. They also neglected to
       disclose this dual role to the Hong Kong Court …. In addition, KPMG serves as auditors to certain other
       companies in the Pacific Andes Group, which KPMG also neglected to disclose to the Hong Kong Court”);
       ¶ 118 (“HSBC’s application was based on transactions involving PAIH and PARD. These allegedly
       suspicious transactions had nothing to do with CFGL or the other Debtors.”); ¶ 118 & n. 8 (“The facts
       which HSBC claimed supported their allegations of impropriety were based on … [the FTI Report] which
       were, in turn, based on outdated and limited information that was at least 18 months old, and was not
       verified or discussed with management of PAIH, PARD, or the CF Group. The only information the FTI
       Report utilized was provided by HSBC or was otherwise publicly available. HSBC had also not informed
       FTI that it had intended to use the FTI Report for the purposes of its application and FTI had not prepared
       the FTI Report for such purpose. Indeed, the FTI Report expressly stated that FTI had not arrived at any
       conclusion. The FTI Report was delivered to HSBC more than 12 months before HSBC made the
       application for the appointment of the joint provisional liquidators.”)); see also August 23, 2016 Ng
       Declaration (Dkt. 105) at ¶ 64 (“Upon HSBC’s initial application, the Hong Kong Court, based in part upon
       the failure of HSBC to disclose all material facts (and without knowledge at the time of HSBC’s failure to
       do so), granted on an interim basis an order for the appointment of three joint provisional liquidators. In
       addition, HSBC filed a subsequent action in The Cayman Islands based on the Hong Kong proceedings.”);
       ¶ 79 (“Ultimately, after a multi-day trial on whether the appointment of the JPLs should be continued, the
       Hong Kong Court ruled in favor of our companies and discharged and terminated the JPLs on January 5,
       2016. The court vindicated the China Fishery Group and found that the JPLs should not have been
       appointed over CFGL and CFIL.”). Mr. Yee lives in Hong Kong, but has filed declarations with this Court
       and appeared to testify here.
26
       HSBCHK-TR-00000260, at 278




                                                       17
18-01575-jlg        Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                            Pg 20 of 133




       60.         The FTI Report could not credibly form the basis of its JPL Application because,

among other things, the FTI Report was based on limited information that was at least a year old

and that related to PAIH, PARD—not the Peruvian OpCos.

             :27




27
       Id. (HSBCHK-TR-00000260, at 278).



                                                   18
18-01575-jlg   Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56   Main Document
                                        Pg 21 of 133




      61.

                                                   :28


28
      Id. (HSBCHK-TR-00000260, at 281).



                                          19
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                          Pg 22 of 133




       62.     Under Hong Kong law, it is the duty of the party making the ex parte application

to (i) make proper enquiries before bringing the application; and (ii) bring to the court’s attention

all facts material to the determination of the party’s right to that injunction as well as any points

that could have been made by the defendant. It is no excuse for the party to maintain that it was

not aware of the importance of any facts which it omitted.

       63.     HSBC knew the Peruvian Business was not involved in the conduct that was the

focus of the FTI Report. Indeed, HSBC’s internal documents reflect an understanding that the

Peruvian Business was “well managed.”29 An internal HSBC File Note dated November 24,

2015, the day before HSBC made its ex parte application to the Hong Kong Court, noted

“Deloitte opined that Peruvian operations are well run business.”30

       64.     The HSBC File Note also shows that HSBC was well aware of the status of the

ongoing sale process relating to the Peruvian Business before it commenced liquidations in Hong

Kong. HSBC was kept apprised of significant details concerning the sale effort, and was notified

that as of November 24, 2015, (a) ten industrial players had expressed interest; (b) five groups of

financial investors had expressed interest; (c) those five potential financial buyers had a deadline


29
       HSBCHK-TR-00039216, 39219 (Deloitte presentation).
30
       HSBCHK-TR-39212.



                                                  20
18-01575-jlg    Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                        Pg 23 of 133


of December 15, 2015 to submit a signed MOU; and (d) the deal structure under contemplation

was based “upon USD1.7bn Enterprise Value.”31 As set forth in the HSBC File Note:




       65.     In light of its duties under Hong Kong law, HSBC should have brought the

following facts to the Hong Kong Court’s attention, among others: (i) HSBC’s application was

based on a report that focused on transactions involving PAIH and PARD, not CFGL or CFIL

(the entities over which HSBC applied for the appointment of liquidators); (ii) HSBC knew the

Peruvian Business was well-run; (iii) the FTI Report was based on outdated and limited


31
       HSBCHK-TR-39212, 39213.



                                              21
18-01575-jlg      Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                 Main Document
                                            Pg 24 of 133


information; (iv) the FTI Report was not prepared for purposes of the JPL Application; (v) the

FTI Report was delivered to HSBC more than twelve months before HSBC made the JPL

Application; (vi) the other Club Lenders did not support the JPL Application; (vii) the beginning

of the fishing season had just begun in Peru, and granting the JPL Application could harm the

operations of the Peruvian OpCos; and (viii) a sale process was underway, the details of which

HSBC was familiar—including potential bids and upcoming deadlines, and granting the JPL

Application could harm that process.

         66.     On November 25, 2015—the same day HSBC made its ex parte JPL Application

to the Hong Kong Court—HSBC filed papers in the Grand Court of the Cayman Islands (the

“Cayman Court”) seeking a similar order for the appointment of joint provisional liquidators (the

“Cayman JPL Application” and together with the JPL Application, the “JPL Applications”).32

         67.     Notably, Mel Blackford, the Global Head of Commercial Banking Fraud Risk at

HSBC, declined to provide evidence in connection with HSBC’s application to the Cayman

Court.




32
         While the Cayman Petition referenced the December 30, 2014 meeting between Ms. Duke and Mr. Ng,

                               Cayman Petition ¶ 51.



                                                       22
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                           Pg 25 of 133


       68.      Following a hearing on December 8, 2015, the Cayman Court appointed Mr.

Beighton, Mr. Power, and Alexander Lawson (also of KPMG) to serve as provisional liquidators

over CFGL (the “Cayman JPLs” and together with the Hong Kong JPLs, the “JPLs”).

       69.      HSBC’s action in the Cayman Islands was based in large part on, and depended

on, the interim findings and rulings of the Hong Kong Court.

       E.       CLUB LENDERS DID NOT SUPPORT LIQUIDATION PROCEEDINGS

       70.      HSBC’s appointment of the JPLs came as a “surprise” to the Club Lenders who

considered it a “drastic” move that was “premature.”33

       71.      The absence of Club Lender support for the liquidation proceedings confirms

further that the JPLs’ appointment was not necessary to protect creditor interests or avoid the

dissipation of assets.

       72.      The Club Lenders were reluctant to initiate any legal actions at that point. For

example, on November 24, 2015, when China CITIC learned that Bank of America, N.A. had

issued a demand letter to Pacific Andes, China CITIC stressed to the Club Lenders that “[a]ny

legal action is not beneficial to the bank group[’]s recovery. Please consider giving more time to

the Borrower to orderly sell the assets.”34

       73.      According to press reports, on December 1, 2015, the Club Lenders attended a

presentation at FTI’s offices where FTI explained the contents of the FTI Report, which served

as the basis for HSBC’s JPL Applications. The following day, China CITIC informed HSBC

that it did not support the petition to wind up CFGL because it would “seriously affect the

disposal of the Peru assets to an investor who is in advance[d] negotiations with CFGL and will



33
       Trustee Dec. at 20.
34
       HSBCK-TR-00039195, 39196.



                                                 23
18-01575-jlg     Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                     Main Document
                                            Pg 26 of 133


destroy the value of Peru assets.”35

       74.     The Club Lenders were especially suspicious of HSBC’s reliance on the FTI

Report as a basis for the Hong Kong and Cayman applications when HSBC had been in

possession of the report for more than a year. The Club Lenders suspected that HSBC had

waited a year to file the JPL applications so that HSBC could extract repayment of its bilateral

indebtedness from the Pacific Andes Group companies in the interim.36 In addition, these Club

Lenders questioned the appointment of KPMG as the Hong Kong JPLs because they previously

carried out certain advisory work on behalf of the Club Lenders.37

       75.     On December 1, 2015, Rabobank’s Chief Risk Officer Bernie Nissen told HSBC

and the other Club Lenders that there was no “urgent need” to commence a parallel application

in Cayman and that HSBC’s Hong Kong action was “not fully considered and should in any

event have been done in consultation with the wider group of lenders.”38

       76.     On December 4, 2015, Rabobank’s Chief Risk Officer for Asia, Willem

Borgmeier, submitted an affidavit to the Hong Kong Court on behalf of all Club Lenders other

than HSBC (i.e., Rabobank, DBS, Standard Chartered, and China CITIC) explaining the other

Club Lenders recognized the harm caused by the appointment of the JPLs—namely, the “actual

or perceived impediment to a sale of the Peruvian assets”—stating that “the appointment of

provisional liquidators at CFIL and CFGL has caused significant instability both with the local

management and with the local Peruvian lenders who provide working capital finance.” Mr.

35
       HSBCHK-TR-00005339.
36
       HSBCHK-TR-00020224, 20226 (“The lenders have been suspicious of HSBC because the bank had since
       November 2014 possessed the FTI Report (which suggests that there is fraudulent trading activity with the
       Pacific Andes Group) but the bank waiting a full year to act on the FTI reports contents by winding up the
       company. The lender group alleges that HSBC waited a year to wind up the company so that a large
       portion of the debt that was owed to it by China Fishery could be repaid.”).
37
       HSBCK-TR-00039343, 39346 (¶ 12).
38
       HSBCHK-TR-00041581, 41582.



                                                      24
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                           Pg 27 of 133


Borgmeier explained that “[t]hese facilities are critical to enable the Company to continue

trading during the current fishing season and to maintain the business and assets as a going

concern which is considered to be in the best interests of all stakeholders.”39

       77.      On December 4, 2015, the Club Lenders proposed an “alternative solution” to the

appointment of the JPLs at CFGL and CFIL which they believed would protect the Club Lenders

and other stakeholders by providing a means to monitor CFGL’s operations, while

simultaneously reducing the risk of destruction to the value of the Peruvian Business and

promoting the sale process.40

       78.




                      41



       79.      The Club Lenders’ view reflected that of Deloitte, the financial advisor engaged

by the Debtors to provide transparency to the Club Lenders. Deloitte reached out directly to

HSBC to discuss how the FTI Report did not relate to the Peruvian OpCos and “how the value of

the [Peruvian] Fishmeal business can be maintained and the business sold;” to note “the Peru

based management appear to be completely separate from the Hong Kong business operations

and transactions,” and “the Peru business is and can be ring fenced;” and to stress they “should

all work to find a structure and sale process which you and all lenders are comfortable with and

which mitigates the risks of destroying value being extracted from the sale of the Peruvian

Fishmeal assets. I do not believe a sale by an Insolvency Practitioner led process is going to do


39
       Affirmation of Willem Borgmeier, dated December 4, 2015 (Dkt. 58-9).
40
       Trustee Dec. at 20.
41
       HSBCHK-TR-00000260, at 279-80.



                                                    25
18-01575-jlg       Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56         Main Document
                                            Pg 28 of 133


this.”42

           80.    On January 7, 2016, HSBC acknowledged internally that “the company and other

banks are still trying to seek an agreement from HSBC to withdraw its actions.”43

           81.    HSBC similarly noted internally that “[o]ther Club Lenders have indicated a

preference for a consensual resolution and have supported the companies in seeking removal of

the PLs. The outcome is uncertain at this point in time.”44 As the JPL’s counsel observed,

“there is a substantial majority of those CF creditors which express a view which support

management regaining control …. because of a perception that management are somehow more

likely to procure an outcome which produces a significant return to creditors of PARD and

PAIH.”45

           F.     LIQUIDATION PROCEEDINGS HARM PERUVIAN OPERATIONS

           82.    The fishing season began on November 17, 2015, just eight days before HSBC

caused the JPLs to be appointed and the lowest point in the CF Group’s annual cash cycle.

           83.    The Hong Kong JPLs wasted no time in proceeding as HSBC’s surrogates to

wrest control of CFG Peru and the Peruvian OpCos from local management in Peru and

consummate a prompt sale of the CF Group so that HSBC’s portion of the Club Facility could be

satisfied.

           84.    The Hong Kong JPLs traveled to Peru to meet with local suppliers and lenders to

the Peruvian OpCos.

           85.    On or about November 30, 2015, the Hong Kong JPLs, together with their Hong

Kong counsel, met with BCP—the Peruvian OpCos’ primary working capital provider—without
42
           HSBCHK-TR-00014495, at 14497.
43
           HSBCHK-TR-00010019.
44
           HSBCHK-TR-00032745, 00032748.
45
           HSBCHK-TR-00018953, 18955.



                                                 26
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                    Main Document
                                           Pg 29 of 133


anyone from the CF Group present.

       86.     Shortly after the Hong Kong JPLs met with BCP, BCP suspended its $100 million

facility. The main reason for its suspension of the facility was the appointment of the JPLs.46

BBVA and Scotia Bank also suspended their facilities.

       87.     Management in Peru had no alternative but to secure alternative financing with a

competitor to the Peruvian OpCos (a fishmeal company named Hayduk). This alternative

financing, however, came at a significantly increased cost.

       88.     The financing alternatives were not sufficient to meet the CF Group’s needs,

severely hampering operations and resulting in lost revenues. Losses also were incurred because

the CF Group was forced to suspend a renovation project to increase capacity at one of its plants,

which precluded the plant from processing any fishmeal.

       89.     The 2016 revenue of the Peruvian OpCos as of June 30, 2016 was $114.8 million,

with EBITDA of approximately $22.1 million, which was worse than the financial performance

of the Fishmeal Companies during a normal fishing season.47

       90.     In a letter dated December 7, 2015, the Hong Kong JPLs attempted to take control

of CFG Peru and its assets, threatened local management in Peru with potential personal liability

if they did not comply with their demand to convene shareholders meetings and appoint new

representatives. The letter advised that the “Company’s assets … include all assets of CFG Peru

Investments and its subsidiaries” and warned that “[s]hould you in any way facilitate any action

by the Board of Directors [of CFGL] in relation to these subsidiaries without first notifying and

46
       Aug. 23, 2016 Paniagua Decl. (Dkt. 99) ¶ 34 (“During the evening of November 30, 2015, the JPLs met
       with BCP without anyone from the Peruvian Companies present. Soon after the JPL’s arrival in Peru, BCP
       suspended our $100 million credit line and allowed us to borrow only $8 million in short term inventory
       financing.”); August 23, 206 Obj. (Dkt. 103) ¶ 33 (“As a result of the appointment of the JPLs and their
       actions, BCP reduced availability to only $8 million and the Fishmeal Companies’ other local lenders
       stopped funding altogether.”).
47
       Aug. 23, 2016 Paniagua Decl. (Dkt. 99) ¶ 45.



                                                      27
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                   Main Document
                                           Pg 30 of 133


obtaining the consent of the JPLs, we again reserve our rights to hold you personally liable.”48

       G.      HONG KONG COURT DISMISSES HSBC’S JPLS; HSBC SECURES UNDERTAKING

       91.     Over four days in December 2015 and January 2016, the Hong Kong Court held

an evidentiary hearing to consider the merits of HSBC’s application to appoint JPLs over CFGL

and CFIL. Thereafter, on January 5, 2016, the Hong Kong Court discharged and terminated the

Hong Kong JPLs’ appointment. The Hong Kong Court found that the Hong Kong JPLs never

should have been appointed over CFGL and CFIL to begin with and that HSBC failed to present

credible evidence justifying the appointment of the JPLs in the first place.49

       92.     The Hong Kong Court’s decision discharging the JPLs was issued by Deputy

High Court Judge Kenneth Kwok, SC on January 5, 2016, and the Reason for Decision was

handed down on March 17, 2016 (collectively, the “Hong Kong Court Decision”). The Hong

Kong Court Decision was filed under seal, and HSBC will not agree to have it unsealed.

       93.     HSBC was not surprised at the Hong Kong Court’s decision to discharge the

Hong Kong JPLs and expected it would happen—though concern was expressed internally that

the discharge would cause reputational damage to the bank.




48
       Letter dated December 24, 2015 (Dkt. 99-1) (“KPMG representatives have replaced the previous directors
       of CFG Peru Investments Pte. Ltd (‘CFG Singapore’) and, therefore, we now have control over CFG Peru
       Singapore … [and the Peruvian Subsidiaries]”).
49
       See Declaration Of Ng Puay Yee Pursuant To Rule 1007-2 Of Local Bankruptcy Rules For Southern
       District Of New York And In Support Of Debtors’ First Day Motions And Applications (Dkt. 2) ¶¶ 114-18;
       see also August 23, 2016 Ng Declaration (Dkt. 105) at ¶¶ 64, 79.



                                                     28
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                 Main Document
                                           Pg 31 of 133




       94.     Despite having been dismissed by the Hong Kong Court on January 5, 2016, the

Hong Kong JPLs did not step down immediately and instead sent letters to the Peruvian

management team on January 6 and January 11 continuing to demand that local management call

a shareholders meeting.

       95.     HSBC also threatened to appeal the dismissal of the Hong Kong JPLs and to

proceed with the Winding Up Petition in Hong Kong. And, even though HSBC commenced the

Cayman Islands action based in large part on the initial findings of the Hong Kong Court, HSBC

insisted on proceeding with the winding up petition in the Cayman Court.

       96.     HSBC imposed onerous demands on CFGL and CFIL in exchange for a six-

month suspension of the Cayman winding up petition and dismissal of the appeal from the Hong

Kong Court order terminating the Hong Kong JPLs. Rabobank (a similarly situated Club

Lender) complained that “HSBC has so far not moved on any major points with the company

providing concessions.” In response, the HSBC employees overseeing negotiations agreed that

HSBC “need[s] to keep our foot on their throats here…”.50

       97.     During these negotiations, the other Club Lenders were “deeply suspicious” of

HSBC’s motives.51 These negotiations culminated in the execution of a Deed of Undertaking,

dated January 20, 2016 (the “HSBC Undertaking”), pursuant to which, inter alia, CFGL and

CFIL agreed to pursue a sale of the Peruvian Business to be completed by July 15, 2016 and to



50
       HSBCHK-TR-00010048, 10052.
51
       HSBCHK-TR-00020224, 00020226 (“HSBC’s proposal for Borrelli Walsh to be appointed made the club
       lenders—already deeply suspicious of HSBC motives—even more suspicious. This is because, among
       other things, Donna Duke is leaving HSBC for Madison Pacific, which is very close to Borelli Walsh,
       which among other things is a shareholder of Madison Pacific.”).



                                                   29
18-01575-jlg       Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56         Main Document
                                              Pg 32 of 133


appoint Paul Brough as Chief Restructuring Officer (“CRO”) to oversee the sales process. They

also agreed to pay $3.1 million to KPMG for the fees of the Hong Kong JPLs—before the court

approved those fees and notwithstanding HSBC’s agreement to indemnify the JPLs.52 Failure to

comply with the HSBC Undertaking entitled both HSBC and Bank of America, N.A. (which was

not a signatory, but was a beneficiary to the HSBC Undertaking) to “be at liberty to apply to the

Cayman Court for the immediate reappointment of the JPLs … and the CF Parties hereby

consent to such appointment.”53

       98.     Given the continuing damage to the Peruvian Business caused by unresolved

foreign liquidation proceedings, HSBC had put “a gun to [the] head” of the Pacific Andes

Group.54

       99.     As explained in an internal HSBC email, the CF Group “acquiesced at the 11th

hour” before the liquidation hearing in the Cayman Islands. Mark Mckeown, HSBC’s Chief

Risk Officer, Asia Pacific, observed that “[g]iven the pressure we have had from other creditors,

I think this is as good as we could hope for.”55

       100.    HSBC understood fully the level of control the undertaking provided, remarking

internally that “[w]e retain good control and can re-kick in Liquidators but they still have to sell

the asset ….”.56

       101.    HSBC improperly secured the JPLs’ appointment by violating its duty of full and

frank disclosure to the Hong Kong Court. Understanding that all parties appreciated the damage

caused by ongoing liquidation proceedings, HSBC weaponized the JPLs’ appointment, its ability

52
       HSBCHK-TR-00019439, HSBCHK-TR-00019468, 00019469.
53
       Trustee Dec. at 23-24.
54
       August 29, 2016 Hr. Tr. at 198:12 (Dkt. 157).
55
       HSBCHK-TR-00003606.
56
       HSBCHK-TR-00003606.



                                                       30
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                         Pg 33 of 133


to continue the Cayman winding up petition, and its ability to appeal the Hong Kong JPLs’

dismissal, in order to secure repayment of its loan and specifically to extract concessions in

negotiating the HSBC Undertaking in January. Through that undertaking, HSBC retained

control over CFGL and the entire CF Group by extension as well as the sale process for the

Peruvian Business.

        H.     STIGMA OF LIQUIDATION PROCEEDING LINGERS AFTER JPLS ARE DISMISSED

        102.   Following dismissal of the Hong Kong JPLs, management in Peru met with local

Peruvian banks in an attempt to reinstate inventory financing, without which the Peruvian OpCos

could not support operations for the upcoming season. Moreover, employees were threatening to

strike for lack of payment, and overdue taxes and delinquent supplier accounts needed to be

satisfied.

        103.   As Mr. Brough explained in an email to the Club Lenders on February 19, 2016,

“[t]he Peruvian business has been without working capital for almost three months … due to the

appointment of the JPLs” as well as the suspension of certain interest payments, i.e., the interest

payments of the 9.75% Senior Notes due 2019.57 The Hong Kong Court’s appointment of the

Hong Kong JPLs triggered a cross default with respect to the 9.75% Senior Notes due 2019

which are guaranteed by CFG Peru.

        104.   Mr. Brough similarly acknowledged that “[t]he Peruvian banks which previously

supported the Peruvian Business’ working capital needs have been shaken, firstly by the

appointment of the JPLs and secondly by the default of the Notes.”58

        105.   Given the inability of the Peruvian OpCos to obtain long-term financing, Mr.

Brough requested the Club Lenders provide up to $25.5 million of new financing to sustain

57
        HSBCHK-TR-00007076.
58
        HSBCHK-TR-00007026.



                                                31
18-01575-jlg       Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                Main Document
                                             Pg 34 of 133


operations through the first fishing season of 2016. HSBC declined to participate in this funding,

despite the fact that it was considered necessary by the individual HSBC selected to serve as

CRO. HSBC instead contemplated another threat to institute liquidation proceedings.59 Mr.

Brough described HSBC’s conduct as “unprofessional.”60

         106.    Ultimately, on June 30, 2016, involuntary proceedings to restructure and/or

refinance the debts of the Peruvian Companies were commenced before El Institute Nacional de

Defensa de la Competencia y de la Proteccion de la Propiedad Intelectual (the National Institute

for the Defense of Competence and Protection of Intellectual Property, also known as

“INDECOPI”) under the laws of the Republic of Peru and in particular, the General Law of the

Bankruptcy System (Law No. 27809) (the “Peruvian Insolvency Law”).

         107.    HSBC sent letters to INDECOPI in August 2016 (even though creditors are not

supposed to participate in the proceedings until they are recognized formally). It also attempted

to have CFGI’s and Copeinca’s INDECOPI proceedings withdrawn by buying certain creditors’

claims against them.61

         I.      HSBC INTERFERES WITH SALE PROCESS

         108.    In the fall of 2015, before HSBC applied for the appointment of the Hong Kong

JPLs, Pacific Andes Group management was contemplating a measured and deliberate process

for the sale of the Peruvian Business to address its debt burden and to preserve and maximize

value.




59
         HSBCHK-TR-00007375 (“My view is that we should continue to take a hard stance here and may have to
         be prepared to reinstate the PL’s; or at least threaten such”).
60
         Aug. 23, 2016 Ng Decl. (Dkt. 105) ¶ 91.
61
         Notice of Subsequent Information Pursuant To § 1518 Of Bankruptcy Code (Dkt. 18 (Case No. 16-11891))
         ¶¶ 5-8.



                                                     32
18-01575-jlg        Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                            Pg 35 of 133


        109.       At a presentation made by Deloitte on September 25, 2015, Deloitte valued the

assets of the Peruvian OpCos at $1.69 billion.

        110.       According to materials prepared by Deloitte in mid-November 2015, an

investment bank was being appointed to run a sale process, and during the week of November

15, 2015, a potential buyer of the Peruvian fishmeal business was performing a site visit.62

        111.       At the start of the sale process, CITIC CLSA valued the Peruvian Business at $1.7

billion.63

        112.       As HSBC’s File Note from November 24, 2015 confirms, at that time, there were

several interested parties and the deal structure contemplated an enterprise value of

approximately $1.7 billion.64

        113.       In November 2015, Pacific Andes management was in advanced negotiations with

two investment groups regarding the acquisition of some or all of the CF Group.




             :65




62
        HSBCHK-TR-00009826.
63
        Trustee Dec. at 29.
64
        HSBCHK-TR-39212, 39213.
65
        HSBCHK-TR-00000260, at 267; at 278




                                                  33
18-01575-jlg    Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                        Pg 36 of 133




       114.    The appointment of the Hong Kong JPLs and the specter of liquidation altered the

environment in which the sale was being conducted, inviting lower bids. For example,




                                              34
18-01575-jlg   Doc 34   Filed 04/18/19 Entered 04/18/19 17:44:56   Main Document
                                      Pg 37 of 133
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                          Pg 38 of 133


owed USD 1.2bn by the Opcos.”67

       116.    In addition to the alteration of the sale environment brought about by HSBC’s

commencement of liquidation proceedings in Hong Kong, the compressed time frame imposed

by HSBC in the HSBC Undertaking chilled bidding.

       117.    HSBC knew that even in a rushed sale consummated by liquidators, the value

realized for the Peruvian Business would satisfy its portion of the Club Facility. HSBC noted

internally that its January undertaking provided “unopposed authority for HSBC to liquidate the

company should a trigger even occur, including the resignation of the CFO, or advice from the

CRO that the sale process is being delayed or frustrated by the directors. We believe this is a

good outcome for HSBC and the other creditors of CFG. The asset has more than enough value

to see us repaid in full …”68

       118.    On March 15, 2016, HSBC’s Mr. Mckeown explained the message that should be

delivered to Mr. Brough: “if [the CF Group does] not deliver we will do what is necessary,

including [re]instituting the [JPLs]; the other lenders can take us out if they wish.”69

       119.    By June 1, 2016, seven non-binding expressions of interest had been received for

the Peruvian Business, and more than half of the bids were considered to be worth progressing to

the second round of the sale process. One of the expressions of interest was for $1.5 billion--

$200 million below the pre-appointment indication of interest that nearly resulted in a

memorandum of understanding—but the indicating party refused to take the necessary next steps

to sign a “process letter” to proceed to the next round of the sale process. The remaining non-




67
       HSBCHK-TR-00008874.
68
       HSBCHK-TR-00013710.
69
       HSBCHK-TR-00007376.



                                                 36
18-01575-jlg     Doc 34         Filed 04/18/19 Entered 04/18/19 17:44:56        Main Document
                                              Pg 39 of 133


binding expressions of interest that were received were for much lesser amounts.70 Indeed, at

that time, HSBC “expect[ed] to receive a price starting with a 9”71—a significantly lower

number from the $1.7 billion under consideration before HSBC capriciously commenced the

liquidation proceedings.

       J.      CHAPTER 11 CASES COMMENCED IN NEW YORK

       120.    On the Petition Date, June 30, 2016, the Debtors, including CFG Peru, filed

voluntary petitions with the Court for relief under chapter 11 of the Bankruptcy Code.

       121.    On October 28, 2016, the Court granted the motion of Rabobank U.A., Standard

Chartered, and DBS seeking the appointment of a chapter 11 trustee pursuant to section

1104(a)(2) of the Bankruptcy Code (Dkt. 203). On November 10, 2016, the Court confirmed the

appointment of William A. Brandt, Jr. as the chapter 11 trustee for CFG Peru (Dkt. 219)

       122.    When appointing the Trustee, the Court observed that CFG Peru “is the 100%

direct and indirect owner of the Peruvian OpCos” and that “[w]hatever value [the Debtors] have

is derived from their mostly indirect interests in the Peruvian operating companies.” The Court

also found “the Debtors have no prospect of rehabilitation if they cannot realize value from their

interests in the Peruvian OpCos.” The Court charged the Trustee with, among other things,

evaluating “the optimal way to maximize the value of the Peruvian Business and to determine

how to realize that value for the benefit of the Debtors’ estates and creditors.” See In re China

Fishery Grp. Ltd. (Cayman), No. 16-11895 (JLG), 2016 WL 6875903, at *2, *20 (Bankr.

S.D.N.Y. Oct. 28, 2016).

       123.    In addition to owning the equity in the Peruvian OpCos, CFG Peru is a creditor

and party in interest in the same chapter 11 cases in which HSBC filed proofs of claims. CFG

70
       Trustee Dec. at 26-27.
71
       HSBCHK-TR-00018131.



                                                37
18-01575-jlg       Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56                     Main Document
                                            Pg 40 of 133


Peru and HSBC each filed proofs of claim in the chapter 11 cases for CFGL (Case No. 16-

11895), CFIL (Case No. 16-11896), N.S. Hong (Case No. 16-11899),72 and Smart Group (Case

No. 16-11910). A chart detailing the proofs of claim filed by CFG Peru and HSBC is set forth in

Figure 1, below.




       Figure 1. Proofs of Claim Filed in Chapter 11 Cases.

       124.    On December 27, 2016, the Trustee filed a motion seeking discovery from HSBC

pursuant to Federal Rule of Bankruptcy Procedure 2004. On January 9, 2017, the Trustee filed

his application to retain Quinn Emanuel Urquhart & Sullivan LLP in the jointly administered

Chapter 11 Cases [ECF No. 303] and in CFG Peru’s Chapter 11 Case [ECF No. 54].

       125.      On January 31, 2017, HSBC filed in the jointly administered Chapter 11 Cases

its Notice Of Appearance And Request For Service Of Papers [ECF No. 332] (the “Notice Of

Appearance”). The Notice Of Appearance relates to “the above captioned chapter 11 cases”—


72
       After it filed the Complaint, CFG Peru withdrew its claim against N.S. Hong. See Dkt. No. 1327
       (Stipulation). CFG Peru has filed proofs of claim against other debtor entities that are located above CFGL
       in the capital structure, e.g., PARD (Claim No. 1774), Zhonggang Fisheries Limited (Claim No. 1534 ),
       and Golden Target Pacific Limited (Claim No. 1520).



                                                      38
18-01575-jlg     Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                     Main Document
                                            Pg 41 of 133


which include CFG Peru—identifies attorneys from Davis Polk & Wardwell LLP and Boies

Schiller & Flexner LLP as counsel to HSBC, and demands, pursuant to, inter alia, section

1109(b) of the Bankruptcy Code, that they receive “all notices given or required to be given in

connection with the Cases …” (emphasis added).

       126.    On January 31, 2017, HSBC objected to the Trustee’s application to retain Quinn

Emanuel as special litigation counsel in the jointly administered Chapter 11 Cases, arguing the

Trustee’s retention of Quinn Emanuel “to investigate and potentially litigate against” HSBC

would be “both inappropriate and unwarranted.”73 On February 6, 2017, HSBC objected to the

Rule 2004 Motion in the jointly administered Chapter 11 Cases.74 In addition to opposing the

Trustee’s examination, the objection HSBC filed to the Trustee’s Rule 2004 Motion requested

extraneous relief unrelated to the proposed investigation.75 At HSBC’s request, the Trustee

granted one extension with respect to HSBC’s response deadline for the Quinn Emanuel

retention application. HSBC also requested two extensions of the response date with respect to

the Rule 2004 Motion, which the Trustee granted.76



73
       See Limited Obj. of HSBC to the Appl. Of William A. Brandt, Jr., Chapter 11 Trustee, for Entry of an
       Order Authorizing Retention and Employment of Quinn Emanuel as Special Litigation Counsel at ¶¶ 2-3,
       In re China Fishery Grp. Ltd. (Cayman) (No. 16-11895), Dkt. No. 333.
74
       See Obj. of HSBC Limited to the Mot. Of William A. Brandt, Jr., Chapter 11 Trustee, for Order
       Authorizing Issuance of Subpoenas to HSBC, In re China Fishery Grp. Ltd. (Cayman), (No. 16-11895),
       Dkt. No. 344 (the “Retention Obj.”).
75
       See Retention Obj. at 4-5 (¶ 8) (“Discovery aside, the Court should conduct a broader review of the
       progress of these chapter 11 cases and whether there is any real prospect of the Trustee and the Debtors
       bringing them to an expeditious and successful conclusion.”); at 5 & n. 6 (reserving right “to request
       dismissal of the chapter 11 proceeding or, alternatively, to lift the automatic stay to allow foreign
       proceedings to continue”); at 17 & n. 16 (“In any event, objecting to [HSBC’s] Proofs Of Claim is unlikely
       to bring any additional value to stakeholders in CFG Peru or the other Debtors. Because two of the non-
       Debtor Peruvian OpCos are obligors for the full amount of the Club Facility, the Club Lenders (including
       [HSBC]) are entitled to be repaid in full by those entities before any equity value from the Peruvian OpCos
       flows to CFG Peru or any other Debtors.”); at 23 & n. 24 (“This filing constitutes [HSBC’s] notice that it
       intends to raise an issue about a foreign country’s law.”).
76
       See First Am. Notice with respect to Retention Appl., In re China Fishery Grp. Ltd. (Cayman) (No. 16-
       11895), Dkt. No. 321; First Am. Notice with respect to Rule 2004 Mot., In re China Fishery Grp. Ltd.


                                                      39
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                  Main Document
                                           Pg 42 of 133


       K.      HSBC WAS AN INSIDER OF PACIFIC ANDES COMPANIES

       127.     HSBC was an insider of the Pacific Andes Group during all relevant periods—

namely, before the appointment of the JPLs; during the JPLs’ abbreviated tenure; and after the

Deed of Undertaking was executed.

       128.    Before the JPLs were appointed, HSBC was acting in concert with the Pacific

Andes Group to obtain repayment of its bilateral credit facilities and keeping from the other Club

Lenders the fact that the Pacific Andes loans were being managed in HSBC’s risk area. It also

started developing an internal strategy to have KPMG installed as provisional liquidators. HSBC

fortified its role as an insider when it filed the ex parte JPL Applications. HSBC installed the

liquidators to exercise control over CFGL and CFIL and the “crown jewels” of the Pacific Andes

Group—i.e., the Peruvian OpCos. And, HSBC wielded the “life or death” power it obtained by

virtue of the JPLs’ appointment (and its ability to appeal from the decision dismissing the JPLs)

to extract the Deed of Undertaking. As it privately acknowledged, HSBC was “keep[ing its] foot

on their throats”, and the Deed of Undertaking allowed HSBC to “retain good control.”77

       129.    HSBC also facilitated the appointment of its own retained professionals into

control positions within the Pacific Andes Group. Specifically, FTI, the same firm that HSBC

hired to write the report it used as the basis for its unfounded JPL Applications, ultimately served

as liquidators for certain Pacific Andes Group companies. On October 31, 2016, the High Court

of Justice of the British Virgin Islands, Commercial Division (the “BVI Court”) appointed three

joint provisional liquidators to serve with respect to Pacific Andes Enterprises (BVI) Limited:




       (Cayman) (No. 16-11895), Dkt. No. 322 ; Second Am. Notice with respect to Rule 2004 Mot., In re China
       Fishery Grp. Ltd. (Cayman) (No. 16-11895), Dkt. No. 330 .
77
       See HSBCHK-TR-00010048; HSBCHK-TR-00003606.



                                                    40
18-01575-jlg     Doc 34        Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                             Pg 43 of 133


Mr. Ian Morton, Mr. Nick Gronow, and Mr. Joshua Taylor of FTI (the “BVI Liquidators”).78 On

November 18, 2016, the BVI Court appointed the Liquidators to serve with respect to Parkmond

Group Limited and PARD Trade Limited after placing those companies into liquidation.79 One

affiliate, Richtown Development Limited, challenged the BVI Liquidators’ appointment on the

ground that they had prepared the FTI Report at HSBC’s direction.80 Notably, HSBC had

commissioned the creation of reports drafted by FTI that FTI provided to these courts to secure

its appointments.81

       130.     On January 30, 2018, the Trustee filed a formal application with the Hong Kong

Court requesting that it unseal the 2016 Hong Kong Court Decision so that whatever findings the

court made with respect to HSBC’s conduct would be publicly disclosed. HSBC strenuously

opposed the Trustee’s application and demanded that the decision must remain under seal. The

Hong Kong Court sided with HSBC, refused to recognize the legitimacy of this Court’s

appointment of the Trustee, and declined to unseal the Hong Kong Court Decision.82 However,


78
       See Disclosure Statement for Joint Chapter 11 Plain of Reorganization of Pacific Andes International
       Holdings Limited (Bermuda) and Certain of its Affiliated Debtors, at 28-29 [ECF No. 801].
79
       See id. at 29-30. On February 13, 2017, at the requests of Maybank and Glacier Fish Company, the BVI
       Court appointed the Liquidators to serve with respect to Europaco Limited (BVI). Id. The Liquidators also
       serve with respect to Solar Fish Trading Limited, Palanga Limited, Zolotaya Orda Limited, Richtown
       Development Limited, Metro Win Inc. Limited, Alatir Limited, and Perun Limited.
80
       See 45-BVIHC-132, 133, 134 (2016) (BVI Court Decision) at 30 (“Richtown opposed the appointment of
       the individuals who had acted as joint provisional liquidators on the basis that as persons from FTI
       consulting, they would have a conflict interest in acting. The conflict was said to be between their duties as
       liquidator and their self-interest in seeking to justify the preliminary FTI Consulting reports to HSBC which
       were used, as I understand it, as evidence for the appointment of provisional liquidators in the Cayman
       Islands and Hong Kong …. [T]he individuals were professional men, and [ ] the objection to their
       appointment was ill-founded.”)).
81
       See, e.g., Proof Of Claim No. 63-1 (¶ 1 (“In appointing the Liquidators act, the BVI Court was aware of the
       two reports issued by FTI Consulting (Hong Kong) Limited dated November 16, 2015 and December 18,
       2015, (collectively, the ‘2015 Reports’), on the instruction of counsel for the The Hongkong And Shanghai
       Banking Corporation Limited, as well as two reports prepared for the BVI Court by Nicholas James
       Gronow, Ian Morton and Joshua Taylor as joint and provisions liquidators of PAE dated November 4, 2016
       and November 17, 2017.”).
82
       HCMP 134/2018 [2018] HKCFI 2622 (Reasons For Decision) at 18:D-H (“It follows that there is no basis
       for recognising the Trustee’s office or providing assistance to him.”); at 9:L-O (“Viewed from this Court’s


                                                       41
18-01575-jlg      Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                             Pg 44 of 133


the Hong Kong Court did remark, when denying the Trustee’s application, that the Hong Kong

Court Decision found the CF Group was “involved in a restructuring exercise and that it was in

the interests of ‘stakeholders’ that there was an orderly disposal of assets rather than a

compulsory winding up and that this was a reason for discharging an order.”83 HSBC continues

to insist that the Hong Kong Court’s decision cannot be reviewed by this Court or otherwise be

made publicly available.

                                       FIRST COUNT
               Peruvian Civil Code Articles 1969 and 1985 (Malice or Negligence)

        131.     The Trustee repeats and realleges the allegations in paragraphs 1 through 130

above, as if fully set forth herein.

        132.     Under Article 1969 of the Peruvian Civil Code, a defendant who causes harm to a

plaintiff, by either malice or by negligence, is forced to compensate the plaintiff. The burden is

on the defendant to prove that it did not act with malice or negligence.

        133.     Under Article 1985 of the Peruvian Civil Code, compensation for damages

includes the consequences that derive from the action or omission that generates the damage,

including loss of earnings, damage to the person, and moral damage. The amount of

compensation accrues legal interest from the date on which the damage occurred.

        134.     Parties filing an ex parte petition for the appointment of provisional liquidators in

Hong Kong have a duty to fully and frankly disclose all material facts to the deciding court.


        perspective the Chapter 11 filings by the Companies and the Group were, therefore, unconscionable
        conduct that the application to the appoint the Trustee became possible”); at 20:H-Q (“It seems to me that
        this approach ignores the fact that the Chapter 11 proceedings, and consequently the Trustee’s appointment,
        is the consequence of what appears to be a conscious fraud on the part of the Ng family on HSBC and this
        Court. Public policy considerations weigh heavily in favour of declining to provide any form of assistance
        to a process that arises in this way.”).
83
        HCMP 134/2018 [2018] HKCFI 2622 (Reasons For Decision) at 9:O-R; 10:F-I. Notably, when denying
        the Trustee’s motion to unseal the prior decision dismissing the Hong Kong JPLs, the Hong Kong Court
        noted that “it is not for me to assess whether or not the [Hong Kong Court] was wrong to set aside the order
        appointing the provisional liquidators.” Id.



                                                        42
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                         Pg 45 of 133


       135.    HSBC breached its duty of candor with the Hong Kong Court and failed to inform

the Hong Kong Court of material facts in its ex parte application that it either knew or should

have known.

       136.    Among other things, HSBC had a duty to inform the Hong Kong Court of all facts

relevant to the FTI Report upon which its application rested, including, without limitation, the

timing of its preparation as well as its focus and purpose. HSBC should have informed the Court

of the status of the sale process, with which HSBC was familiar, and that it understood the

Peruvian Businesses were well run. HSBC materially misrepresented (either directly or by

omission) to the Hong Kong Court its full knowledge of the evidentiary record underlying its

allegations, in violation of its obligations to that court. HSBC knew its evidence was flimsy and

was not surprised that the JPLs were discharged.

       137.    There was no need to appoint liquidators because there was no risk of dissipation

of assets, a fact that HSBC understood and that was corroborated by the lack of support among

the other Club Lenders for those proceedings, their concern that the appointment of liquidators

not only damaged operations but also damaged the companies’ value and obstructed the sale

process, and their suspicion that HSBC did nothing with the FTI Report for more than a year

while it secured the repayment of its bilateral facilities. That suspicion was well-founded,

considering that HSBC had agreed with Pacific Andes Group management to keep from other

Club Lenders the fact that the Pacific Andes’ loans were being managed in HSBC’s risk area.

       138.    Largely on the basis of the Hong Kong Court’s decision, the Cayman Court also

appointed provisional liquidators.

       139.    The Peruvian OpCos are the cornerstone of the Trustee’s restructuring efforts in

the United States. As a result of the appointment of the JPLs and HSBC’s collection efforts




                                                43
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                           Pg 46 of 133


thereafter, including the HSBC Undertaking, the Peruvian OpCos and CFG Peru suffered

damages resulting from lost revenue and profit, increased financing costs, and lost capacity. The

appointment of the JPLs also caused a substantial decrease in the value of CFG Peru’s equity

interest in the Peruvian OpCos because it caused the companies’ operations to contract and

interfered with a process for a measured and deliberate sale of those companies.

        140.    Before the appointment of the JPLs, indications of interest totaled as much as $1.7

billion. After the appointment, they were much lower—by at least $200 million. While one

indication of interest totaled $1.5 billion, that party refused to take the necessary steps to proceed

to the next round of the sale process. The remaining non-binding expressions of interest that

were received were in much lesser amounts. HSBC expected to receive a “price starting with a

9.”84

        141.    From and after November 25, 2015, HSBC exerted control over the CF Group by,

among other things, having the JPLs appointed, sending them as its surrogates to Peru

immediately after their appointment to attempt to take control of CFG Peru and the Peruvian

OpCos, to meet with the Peruvian OpCos’ lenders in a manner that disrupted those relationships,

obtaining the HSBC Undertaking, and dictating the terms of the sale process for those entities.

                                    SECOND COUNT
               Peruvian Civil Code Articles 1981 and 1985 (Vicarious Liability)

        142.    The Trustee repeats and realleges the allegations in paragraphs 1 through 141

above, as if fully set forth herein.

        143.    Under Article 1981 of the Peruvian Civil Code, where one party directs another

party to perform an act that causes damage, both parties are subject to joint and several liability

for the damage caused.

84
        HSBCHK-TR-00018131.



                                                 44
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                         Pg 47 of 133


       144.    Under Article 1985 of the Peruvian Civil Code, compensation for damages

includes the consequences that derive from the action or omission that generates the damage,

including loss of earnings, damage to the person, and moral damage. The amount of

compensation accrues legal interest from the date on which the damage occurred.

       145.    Messrs. Beighton, Middleton, and Power—the Hong Kong JPLs—were

previously selected by HSBC to serve as independent financial advisors for the Club Lenders.

Prior to their appointment by the Hong Kong Court, these individuals purported to represent all

CF Group lenders. However, during that time period, unbeknownst to the other Club Lenders,

they were preparing to be installed as provisional liquidators at HSBC’s behest and without the

support of the other Club Lenders.

       146.    The Hong Kong JPLs were the surrogates of, and controlled by HSBC. HSBC

used its hand-picked Hong Kong JPLs (with whom it shared legal counsel) to attempt to take

control of CFG Peru and the Peruvian OpCos and to exercise control over the Peruvian Business.

HSBC also agreed to indemnify the Hong Kong JPLs in connection with their appointment.

Once appointed, the Hong Kong JPLs also insisted on meeting with the creditors and prospective

buyers of the Peruvian assets. And within six weeks of their appointment, the Hong Kong JPLs

had already been in contact with twenty-one potential buyers for the Peruvian Business in an

effort to sell them as quickly as possible for the benefit of HSBC.

       147.    The Hong Kong JPLs caused significant harm to CFG Peru’s equity interest in the

Peruvian OpCos and to those companies themselves by, among other things, causing the

Peruvian OpCos to lose access to liquidity needed to operate their businesses from banks that

provide working capital and warehouse companies and other forms of inventory financing and

impaired fishing operations.




                                                45
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                           Pg 48 of 133


        148.    Before the appointment of the JPLs, indications of interest totaled as much as $1.7

billion. After the appointment, only one indication of interest came close to that amount ($1.5

billion, but that bidding party refused to take the necessary steps to proceed to the next round of

the sale process), resulting in at least a $200 million decline in the bids. The remaining non-

binding expressions of interest that were received were in much lesser amounts. HSBC expected

to receive a “price starting with a 9.”85

        149.    After HSBC had the JPLs installed, the JPLs caused damage to CFG Peru and the

Peruvian OpCos. Under Peruvian law, HSBC is liable for the full amount of damage caused by

the JPLs.

                                     THIRD COUNT
                Breach of Duty Causing Loss Under Hong Kong Common Law

        150.    The Trustee repeats and realleges the allegations in paragraphs 1 through 149

above, as if fully set forth herein.

        151.    Under Hong Kong law, a lender exercising its power of sale over security owes

the borrower a duty of care to obtain the true market value of the asset. After deducting for the

amount owed to the lender, the proceeds of sale belong to the borrower. The borrower therefore

is vitally affected by the results from the sale of its assets by the lender.

        152.    Under these circumstances, the lender owes the borrower a duty of care to achieve

true market value in the sale and a duty of good faith to act honestly and without reckless

disregard for the borrower’s interests.

        153.    Under Hong Kong Law, a creditor filing an application for the appointment of

liquidators assumes the duty to act in good faith (the corollary being the duty to not act in bad

faith) and the duty to take reasonable care to not cause damage to the borrower’s assets, whether

85
        HSBCHK-TR-00018131.



                                                   46
18-01575-jlg    Doc 34        Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                            Pg 49 of 133


itself or through its agent(s). These duties are ongoing in nature, and apply even after the

appointment of liquidators.

       154.    CFG Peru, as the owner of the Peruvian Opcos, is vitally affected by the result of

any sale of the Peruvian Business. The proceeds of any sale, after deducting for the amount

owed to the Club Lenders, will accrue to the account of CFG Peru, as owner of the Peruvian

Opcos. As a creditor of CFGL, CFIL, and Smart Group, CFG Peru also is vitally affected by the

result of any sale of the Peruvian Business. The proceeds of any such sale may accrue to their

account.

       155.    Upon filing the application for the appointment of the Hong Kong JPLs, and in

getting the JPLs appointed and taking control of the sale process for the Peruvian Businesses

through the HSBC Undertaking, HSBC assumed a duty of care and of good faith.

       156.    HSBC breached both of these duties by, among other things, acting in reckless

disregard for the interests of CFIL, CFGL, and CFG Peru; focusing myopically on the payment

of its own debt to the detriment of other creditors; creating an environment that chilled bidding,

imposing truncated deadlines in the Deed of Undertaking; ignoring the Club Lenders’ concerns;

and breaching its duty of full and frank disclosure by, among other things, relying on the one-

year old FTI Report, failing to disclose Deloitte’s opinion that the Peruvian operations were

well-run, failing to apprise the Hong Kong Court of the status of the sale process, and proceeding

with the ex parte application despite knowing that the appointment of JPLs would depress the

value of the Peruvian Business.

       157.    HSBC’s actions materially and negatively impacted the value of the Peruvian

Business and harmed CFG Peru’s equity interest in the Peruvian OpCos and harmed entities

against whom CFG Peru has asserted claims.




                                                47
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                           Pg 50 of 133


         158.   Under Hong Kong law, parties filing an ex parte petition for the appointment of

provisional liquidators have a duty to fully and frankly disclose all material facts to the deciding

court.

         159.   HSBC failed to satisfy its obligation, when making an ex parte application to (i)

make proper enquiries before bringing the application; and (ii) bring to the court’s attention all

facts material to the determination of the party’s right to that injunction as well as any points that

could have been made by the defendant. Nor did HSBC provide any undertaking with respect to

damages in connection with the JPL Application, as is ordinarily provided on ex parte

applications. Such an undertaking may have caused HSBC to act with greater restraint.

         160.   HSBC breached its duty of candor with the Hong Kong Court and failed to inform

the Hong Kong Court of material facts in its ex parte application that it either knew or should

have known.

         161.   HSBC had a duty to inform the Hong Kong Court of all facts relevant to the FTI

Report upon which its application rested, including, without limitation, the timing of its

preparation as well as its focus and purpose. HSBC materially misrepresented (either directly or

by omission) to the Hong Kong Court its full knowledge of the evidentiary record underlying its

allegations, in violation of its obligations to that court.

         162.   There was no need to appoint liquidators because there was no risk of dissipation

of assets, a fact that HSBC understood and that was corroborated by the lack of support among

the other Club Lenders for those proceedings, their concern that the appointment of liquidators

not only damaged operations but also damaged the companies’ value and obstructed the sale

process, and their suspicion that HSBC did nothing with the FTI Report for more than a year

while HSBC secured repayment of its bilateral facilities. That suspicion was well founded,




                                                   48
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                          Pg 51 of 133


considering that HSBC agreed with Pacific Andes Group management to keep from the other

Club Lenders the fact that the Pacific Andes loans were being managed in HSBC’s risk area.

And, HSBC knew its evidence was flimsy. HSBC expected the JPLs would be discharged after

the four-day evidentiary hearing.

       163.    Largely on the basis of the Hong Kong Court’s decision, the Cayman Court also

appointed provisional liquidators.

       164.    The Peruvian Opcos are the cornerstone of the Trustee’s restructuring efforts in

the United States.

       165.    The extent to which there was no need to appoint the liquidators to preserve assets

is underscored by the lack of support among the other Club Lenders for those proceedings and

their concern that the appointment of liquidators not only damaged operations but also damaged

the companies’ value and obstructed the sale process.

       166.    Largely on the basis of the Hong Kong Court’s decision, the Cayman Court also

appointed provisional liquidators.

       167.    The appointment of provisional liquidators significantly harmed CFG Peru, which

owns the Peruvian OpCos, including, among other things, by causing the Peruvian OpCos to lose

access to liquidity needed to operate their businesses and materially impeding fishing operations.

       168.    The appointment of the JPLs also caused a substantial decrease in the value of

CFG Peru’s equity interest in the Peruvian OpCos by causing the companies’ operations to

contract and interfering with a measured and deliberate sale process.

       169.    Before the appointment of the JPLs, indications of interest totaled as much as $1.7

billion. After the appointment, they were much lower—by at least $200 million. While one

indication of interest totaled $1.5 billion, that party refused to take the necessary steps to proceed




                                                 49
18-01575-jlg       Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                            Pg 52 of 133


to the next round of the sale process. The remaining non-binding expressions of interest that

were received were in much lesser amounts. HSBC expected to receive a “price starting with a

9.”86

        170.      From and after November 25, 2015, HSBC exerted control over the CF Group by

having the JPLs appointed, sending them as its surrogates to Peru immediately after their

appointment to meet with the Peruvian OpCos’ lenders in a manner that disrupted those

relationships, obtaining the HSBC Undertaking, and dictating the terms of the sale process for

those entities.

        171.      HSBC knew the appointment of the JPLs would damage to the value of CFG

Peru’s equity interest in the Peruvian OpCos. Yet in order to realize a sale – even at a depressed

valuation – HSBC proceeded with the application, breaching its duties to the Hong Kong Court

in the process. It acted with reckless disregard for the interests of CFIL, CFGL and CFG Peru,

and breached its duties of care and of good faith.

                                       FOURTH COUNT
                   Unlawful Interference With Business Under Hong Kong Law

        172.      The Trustee repeats and realleges the allegations in paragraphs 1 through 171

above, as if fully set forth herein.

        173.      Under Hong Kong law, a defendant may be liable for unlawful interference with

business where it uses unlawful means to interfere with the actions of a third party in relation to

the plaintiff, intending to cause harm.

        174.      HSBC used unlawful means to have the JPLs appointed as reflected by HSBC’s

failure to discharge its duty of full and frank disclosure on the ex parte application; HSBC’s

breach of its duties of care and good faith under Hong Kong law; HSBC’s failure to give the type

86
        HSBCHK-TR-00018131.



                                                  50
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                         Pg 53 of 133


of undertaking for damages that is ordinarily provided on ex parte applications; and HSBC’s

breach of obligations under Peruvian and U.S. law.

        175.   The appointment of the JPLs clearly interfered with the actions of third parties in

relation to CFG Peru. Among other things, the appointment chilled bidding in the sale process,

created a market perception that the Peruvian Business could be acquired for a lower price, and

otherwise scuttled a deliberate and measured sale process, the details of which HSBC was aware.

        176.   HSBC’s interference was unlawful. Among other things, HSBC breached its duty

of candor with the Hong Kong Court and failed to inform it of material facts that it knew or

should have known would be relevant. HSBC misrepresented (either directly or by omission) to

the Hong Kong Court its full knowledge of the evidentiary record underlying its allegations, in

violation of its obligations to that court, resulting in the appointment of the Hong Kong JPLs

here.

        177.   HSBC intended to cause loss. Having obtained repayment on its bilateral

facilities, HSBC no longer had an interest in a value-maximizing sale process. Instead, HSBC

was content to have the JPLs consummate an expedited liquidation of the Peruvian Business

even though that liquidation would yield significantly less than would be realized through a

measured, deliberate sale process. The appointment of the JPLs at HSBC’s request caused

significant instability with the local Peruvian lenders—including BCP, BBVA, and Scotia Bank.

As a result of HSBC’s interference with the prospective business relationships with BCP,

BBVA, Scotia Bank and other lenders and inventory financiers as well as prospective purchasers

of the Peruvian Business, CFG Peru suffered actual damage, including a diminution in the value

of its equity interests in the Peruvian OpCos.




                                                 51
18-01575-jlg      Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                           Pg 54 of 133


                                        FIFTH COUNT
                  Tortious Interference with Business Relationship (U.S. Law)

        178.    The Trustee repeats and realleges the allegations in paragraphs 1 through 177

above, as if fully set forth herein.

        179.    Prior to the JPL Application, BCP provided inventory financing to the Peruvian

OpCos of up to $100 million plus an additional $15 million in short-term working capital. The

Peruvian OpCos also received local financing from BBVA and Scotia Bank. This financing was

essential to fund operations of the Peruvian OpCos, including payments to suppliers and

employees.

        180.    HSBC knew that the Peruvian OpCos required financing to fund their operations

and that the Peruvian OpCos had relationships with the local banks and warehouse inventory

financiers that provided that financing.

        181.    On November 25, 2015, HSBC filed the JPL Application seeking, among other

things, the appointment of provisional liquidators over CFGL and CFIL and thereby intentionally

interfered with those relationships. HSBC’s conduct was intentional because HSBC knew that

interference with the Peruvian OpCos’ relationship with their lenders was certain or substantially

certain to occur as a result of its actions.

        182.    The appointment of the JPLs caused significant instability with the local Peruvian

lenders—including BCP, BBVA, and Scotia Bank. BCP suspended its $100 million facility with

the Peruvian OpCos because of the appointment of the JPLs. BBVA and Scotia Bank similarly

suspended their facilities with the Peruvian OpCos.

        183.    The interference was improper because HSBC breached its duty of candor with

the Hong Kong Court and failed to inform the Hong Kong Court of material facts in its ex parte

application that it knew or should have known. HSBC had a duty to inform the Hong Kong



                                                52
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                           Pg 55 of 133


Court of all facts relevant to the FTI Report upon which its application rested, including, without

limitation, the timing of its preparation as well as its focus and purpose. HSBC materially

misrepresented (either directly or by omission) to the Hong Kong Court its full knowledge of the

evidentiary record underlying its allegations, in violation of its obligations to that court.

        184.    CFG Peru suffered actual losses as a result of HSBC’s interference with the

relationships with BCP, BBVA, Scotia Bank and other lenders or inventory financiers.

                                      SIXTH COUNT
           Tortious Interference with Prospective Economic Advantage (U.S. Law)

        185.    The Trustee repeats and realleges the allegations in paragraphs 1 through 184

above, as if fully set forth herein.

        186.    Prior to the JPL Application, BCP provided inventory financing to the Peruvian

OpCos of up to $100 million plus an additional $15 million in short-term working capital. The

Peruvian OpCos also received local financing from BBVA and Scotia Bank. This financing was

essential to fund operations of the Peruvian OpCos, including payments to suppliers and

employees.

        187.    The appointment of the JPLs caused significant instability with the local Peruvian

lenders—including BCP, BBVA, and Scotia Bank. BCP suspended its $100 million facility with

the Peruvian OpCos because of the appointment of the JPLs. BBVA and Scotia Bank similarly

suspended their facilities with the Peruvian OpCos.

        188.    CFG Peru suffered actual losses as a result of HSBC’s interference with the

prospective business relationships with BCP, BBVA, Scotia Bank and other lenders or inventory

financiers.

        189.    Prior to the JPL Application, Pacific Andes Group management was

contemplating a measured and deliberate process for the sale of the Peruvian Business.



                                                  53
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                           Pg 56 of 133


        190.    In November 2015, two investors interested in acquiring the CF Group for as

much as $1.7 billion were in discussions with the Pacific Andes Group. A memorandum of

understanding was expected to be signed on November 26, 2015. On November 25, 2015,

HSBC filed the JPL Application seeking, among other things, the appointment of provisional

liquidators over CFGL and CFIL, and intentionally interfered with those prospective

relationships. At the time it commenced the liquidation proceedings, HSBC was aware of the

details of the sale process, including the categories and number of potential bidders, the range of

the potential bids, and the upcoming deadlines. HSBC knew that interference with the

prospective relationships with those potential purchases was certain or substantially certain to

occur as a result of its actions.

        191.    HSBC used unfair and improper means to interfere with these prospective

relationships. HSBC breached its duty of candor with the Hong Kong Court and failed to inform

the Hong Kong Court of material facts in its ex parte application that it knew or should have

known. HSBC had a duty to inform the Hong Kong Court of all facts relevant to the FTI Report

upon which its application rested, including, without limitation, the timing of its preparation as

well as its focus and purpose. HSBC materially misrepresented (either directly or by omission)

to the Hong Kong Court its full knowledge of the evidentiary record underlying its allegations, in

violation of its obligations to that court.

        192.    The JPL Application not only interfered with the prospective relationships with

the two investors, but it also changed the environment in which the sale was being conducted and

invited lower bids. For example, a potential purchaser indicated it would be willing to offer

around $1.6 billion for the Peruvian OpCos but would not be willing to offer a similar sum if the

sale process was run by the JPLs. Further, the compressed timeframe imposed by HSBC in the




                                                 54
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                           Pg 57 of 133


HSBC Undertaking chilled bidding.

        193.    CFG Peru suffered actual losses as a result of HSBC’s interference with the

prospective business relationships with potential purchasers of some or all of the Peruvian

Business.

                                  SEVENTH COUNT
Equitable Subordination or Disallowance of Claims Under 11 U.S.C. §§ 105(a), 502(a), and
                                        510(c)

        194.    The Trustee repeats and realleges the allegations in paragraphs 1 through 194

above, as if fully set forth herein.

        195.    The Court appointed the Trustee with respect to CFG Peru, noting, among other

things, that “[i]t makes little practical or economic sense to appoint a trustee for each Debtor;”

that “it is uncertain what impact such an appointment would have on (i) the Debtors’ other

businesses and affiliates (including non-debtor operating subsidiaries) and their creditors and

constituents, and (ii) the corporate governance of the affected Debtor and non-Debtor entities in

foreign jurisdictions (including publicly traded companies);” and that the Trustee’s appointment

at CFG Peru “presents limited corporate governance and recognition issues.”

        196.    CFG Peru is a creditor and party in interest in the chapter 11 cases of CFGL,

CFIL, and Smart Group and therefore entitled pursuant to section 502(a) to object to filed proofs

of claim.

        197.    HSBC has filed proofs of claim in the chapter 11 cases of CFGL (No. 98-1, 105-

1), N.S. Hong (62-1, 86-1), CFIL (No. 40-1), and Smart Group (No. 76-1, 77-1) in an amount

“no less than $104,826,809.47” (collectively, the “HSBC Proofs Of Claim”).

        198.    CFG Peru has filed proofs of claim against other debtor entities that are located

above CFGL in the capital structure. Those claims will benefit to the extent the claims of HSBC

are equitably subordinated or disallowed at CFIL, CFGL, or Smart Group.


                                                 55
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                         Pg 58 of 133


       199.    HSBC was an insider of the Debtors, either as a “person in control of the debtor”

pursuant to 11 U.S.C. § 101(31)(B), or as a non-statutory insider.

       200.    HSBC engaged in and benefited from inequitable conduct that resulted in injury

to the creditors and parties in interest in the chapter 11 cases of CFGL, CFIL, and Smart Group,

including CFG Peru, and conferred an unfair advantage to HSBC. This inequitable conduct

resulted in harm to CFG Peru and the creditor body in those Chapter 11 Cases because creditors

are less likely to recover the full amounts due to them.

       201.    HSBC’s conduct has been inequitable, egregious, unconscionable and/or

outrageous and has harmed CFG Peru and the creditors and stakeholders in the Debtors’ chapter

11 cases.

       202.    CFG Peru suffered injury that was particular to CFG Peru and not suffered by

other creditors because, inter alia, CFG Peru is the 100% equity holder of the Peruvian OpCos;

the Peruvian OpCos sustained direct damages to their operations as a result of HSBC’s conduct;

and the value of the Peruvian OpCos as assets being sold through a measured and deliberate sale

process was directly impacted by HSBC’s conduct.

       203.    HSBC benefited from its conduct by using the Hong Kong JPLs to wrestle control

of CFG Peru and the Peruvian Business, which is the crown jewel of the Pacific Andes

companies. Once appointed, the Hong Kong JPLs insisted on meeting with the creditors and

prospective buyers of the Peruvian OpCos. And, within six weeks of their appointment, the

Hong Kong JPLs had already been in contact with twenty-one potential buyers for the Peruvian

Business in an effort to sell them as quickly as possible for the benefit of HSBC.

       204.    The Hong Kong JPLs caused significant harm to CFG Peru’s equity interest in the

Peruvian OpCos and to those companies themselves by, among other things, causing the




                                                56
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                          Pg 59 of 133


Peruvian OpCos to lose access to liquidity needed to operate their businesses from banks that

provide working capital and warehouse companies and other forms of inventory financing and

impaired fishing operations.

        205.   The Peruvian OpCos are the cornerstone of the Trustee’s restructuring efforts in

the United States, and his mandate is to maximize their value. As a result of the appointment of

the JPLs and HSBC’s collection efforts thereafter, including the HSBC Undertaking, the

Peruvian OpCos and CFG Peru suffered damages resulting from lost revenue and profit,

increased financing costs, and lost capacity. The appointment of the JPLs also caused a

substantial decrease in the value of CFG Peru’s equity interest in the Peruvian OpCos because it

caused the companies’ operations to contract and interfered with a process for a measured and

deliberate sale of those companies.

        206.   Before the appointment of the JPLs, indications of interest totaled as much as $1.7

billion. After the appointment, they were much lower—by at least $200 million. While one

indication of interest totaled $1.5 billion, that party refused to take the necessary steps to proceed

to the next round of the sale process. The remaining non-binding expressions of interest that

were received were in much lesser amounts. HSBC expected to receive a “price starting with a

9.”87

        207.   In equity and good conscience, any claim or interest of HSBC asserted against the

Debtors’ estates, including those asserted in the HSBC Proofs Of Claim, should be equitably

subordinated pursuant to section 510(c) of the Bankruptcy Code and/or disallowed to the fullest

extent permitted by law.




87
        HSBCHK-TR-00018131.



                                                 57
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                         Pg 60 of 133


       208.    Equitable subordination or disallowance, as requested herein, is consistent with

the provisions and purposes of the Bankruptcy Code.


                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               58
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                         Pg 61 of 133


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter judgment in favor of the Trustee

and against the Defendant as follows:

       A.      on the First Count, under Peruvian Civil Code Articles 1969 and 1985, entering
               judgment for the Trustee and against HSBC for damages caused by HSBC’s
               malice and/or negligence;

       B.      on the Second Count, under Peruvian Civil Code Articles 1981 and 1985, entering
               judgment for the Trustee and against HSBC for damages caused by the Hong
               Kong JPLs at the direction of HSBC;

       C.      on the Third Count, under Hong Kong common law, entering judgment for the
               Trustee and against HSBC for damages caused by HSBC’s breach of duties;

       D.      on the Fourth Count, entering judgment for the Trustee and against HSBC for
               damages caused by HSBC’s unlawful interference with business under Hong
               Kong law;

       E.      on the Fifth Count, entering judgment for the Trustee and against HSBC for
               damages caused by HSBC’s tortious interference with business relationships
               under U.S. law;

       F.      on the Sixth Count, entering judgment for the Trustee and against HSBC for
               damages caused by HSBC’s tortious interference with prospective economic
               advantage under U.S. law;

       G.      on the Seventh Count, under sections 105(a), 502(a), and 510(c) of the
               Bankruptcy Code, subordinating and/or disallowing the HSBC Proofs Of Claim
               for purposes of distribution to all allowed claims and equity interests of Debtors
               CFGL, N.S. Hong, CFIL, and Smart Group, such that no claim of HSBC is paid
               ahead of the allowed claim of any customer, creditor, or shareholder of Debtors
               CFGL, N.S. Hong, CFIL, or Smart Group, including CFG Peru;

       H.      awarding damages with respect to the First through Seventh Counts, including (a)
               damages resulting from lost revenue and profit, increased financing costs, lost
               capacity, and the inability of the Peruvian OpCos to realize the quota allocated to
               them by the Peruvian government—in an amount to be proven at trial, but not less
               than $45 million and (b) damages to the value of the Peruvian Business and CFG
               Peru’s equity interests caused by HSBC’s interference with its operations and
               interference with the sale (as reflected by, among other things, the difference
               between bids received before and after the appointment of the JPLs)—in an
               amount to be proven at trial, but not less than $200 million;




                                                59
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                         Pg 62 of 133


      I.       the Trustee attorneys’ fees and all applicable interest, costs, and disbursements of
               this proceeding; and

      J.       granting the Trustee such other, further, and different relief as the Court deems
               just, proper, and equitable.

           DATED: New York, New York
                  March 7, 2019

                                                QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP

                                                            By: /s/ JAMES C. TECCE
                                                               James C. Tecce
                                                               Julia M. Beskin
                                                               Kate Scherling
                                                               Jordan Harap

                                                               51 Madison Avenue, 22nd Floor
                                                               New York, New York 10010
                                                               Telephone: (212) 849-7000

                                                     Counsel for William A. Brandt, Jr., Chapter
                                                     11 Trustee for CFG Peru Investments Pte. Ltd.
                                                     (Singapore)




                                                60
18-01575-jlg   Doc 34   Filed 04/18/19 Entered 04/18/19 17:44:56   Main Document
                                      Pg 63 of 133


                                    EXHIBIT A
18-01575-jlg       Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                              Pg 64 of 133


James C. Tecce Julia M. Beskin Kate Scherling Jordan Harap
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010

Counsel for William A. Brandt, Jr., as Trustee of CFG Peru Investments Pte. Ltd. (Singapore)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re:                                                       :    Case No. 16-11895 (JLG)
                                                             :
CHINA FISHERY GROUP LIMITED                                  ::   Chapter 11 (Jointly Administered)
(CAYMAN), et al.,
                                                             :
                                    Debtors.                 :
------------------------------------------------------------ x
In re:                                                       :    Case No. 16-11914 (JLG)
                                                             :
CFG PERU INVESTMENTS PTE. LTD.                               ::   Chapter 11
(SINGAPORE),
                                                             :
                                    Debtor.                  :
------------------------------------------------------------ x
WILLIAM A. BRANDT, JR., AS TRUSTEE OF : : :                       Adv. Pro. No. 18-01575 (JLG)
CFG PERU INVESTMENTS PTE. LTD.
(SINGAPORE),
                                    Plaintiff,               ::   FIRST AMENDED COMPLAINT

                                   v.                       :
                                                            :
THE HONGKONG AND SHANGHAI                                   ::
BANKING CORPORATION LIMITED,
                                                             :
                                    Defendant.               :
------------------------------------------------------------ x
18-01575-jlg      Doc 34           Filed 04/18/19 Entered 04/18/19 17:44:56                                        Main Document
                                                 Pg 65 of 133


                                               TABLE OF CONTENTS
                                                                                                                                         Page

I.     PRELIMINARY STATEMENT .........................................................................................1
II.    JURISDICTION & PARTIES ............................................ 4JURISDICTION & PARTIES
       5
III.   FACTUAL ALLEGATIONS .............................................. 5FACTUAL ALLEGATIONS
       6
       A.       CF GROUP .............................................................................................. 5CF GROUP
                6
       B.       PERUVIAN BUSINESS AND FINANCING OF FISHMEAL OPERATIONS ......... 7PERUVIAN
                BUSINESS AND FINANCING OF FISHMEAL OPERATIONS ...........................................8
       C.       APRIL 2014 THROUGH NOVEMBER 2015: CLUB LENDERS PROVIDE
                EXTENSIONS AND INITIATE MEASURED SALE PROCESS.9EXTENSIONS AND INITIATE
                MEASURED SALE PROCESS .....................................................................................11
                1.         EXTENSIONS AND WAIVERS RELATING TO CLUB FACILITY .....9EXTENSIONS
                           AND WAIVERS RELATING TO CLUB FACILITY ............................................11
                2.         HSBC DEMANDS REPAYMENT ............. 11HSBC DEMANDS REPAYMENT OF
                           BILATERAL FACILITIES ...............................................................................12
                3.         NOVEMBER 10, 2015: EIGHTH AMENDMENT11NOVEMBER 10, 2015: EIGHTH
                           AMENDMENT ..............................................................................................14
       D.       NOVEMBER 25, 2015: HSBC INITIATES EX PARTE LIQUIDATION
                PROCEEDINGS .................................................................................. 12PROCEEDINGS
                ................................................................................................................................15
       E.       CLUB LENDERS DID NOT SUPPORT LIQUIDATION PROCEEDINGS ... 18CLUB LENDERS
                DID NOT SUPPORT LIQUIDATION PROCEEDINGS .....................................................23
       F.       LIQUIDATION PROCEEDINGS HARM PERUVIAN OPERATIONS ............ 20LIQUIDATION
                PROCEEDINGS HARM PERUVIAN OPERATIONS ........................................................26
       G.       HONG KONG COURT DISMISSES HSBC’S JPLS; HSBC SECURES
                UNDERTAKING ................................................................................22UNDERTAKING
                ................................................................................................................................28
       H.       STIGMA OF LIQUIDATION PROCEEDING LINGERS AFTER JPLS ARE
                DISMISSED ............................................................................................ 24DISMISSED
                ................................................................................................................................31
       I.       HSBC INTERFERES WITH SALE PROCESS25HSBC INTERFERES WITH SALE PROCESS
                32
       J.       CHAPTER 11 CASES COMMENCED IN NEW YORK30CHAPTER 11 CASES COMMENCED
                IN NEW YORK ...............................................................................37FIRST COUNT
                31SECOND COUNT..................................................................33THIRD COUNT
                34FOURTH COUNT...................................................................38FIFTH COUNT
                39SIXTH COUNT ......................................................... 41PRAYER FOR RELIEF
                43
       K.       HSBC WAS AN INSIDER OF PACIFIC ANDES COMPANIES ......................................40
18-01575-jlg           Doc 34         Filed 04/18/19 Entered 04/18/19 17:44:56                                 Main Document
                                                    Pg 66 of 133


FIRST COUNT..............................................................................................................................42
SECOND COUNT.........................................................................................................................44
THIRD COUNT.............................................................................................................................46
FOURTH COUNT.........................................................................................................................50
FIFTH COUNT..............................................................................................................................52
SIXTH COUNT .............................................................................................................................53
SEVENTH COUNT.......................................................................................................................55
PRAYER FOR RELIEF ................................................................................................................59
    18-01575-jlg    Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                   Main Document
                                              Pg 67 of 133


           Plaintiff William A. Brandt, Jr., as chapter 11 trustee (the “Trustee”) for CFG Peru

    Investments Pte. Ltd. (Singapore) (“CFG Peru”), a Debtor1 in these Chapter 11 Cases, through

    his undersigned counsel, brings this action and alleges as follows:2

                                I.       PRELIMINARY STATEMENT23

           1.      The Trustee brings this action seeking redress for the damage caused by a creditor

    whose conduct exceeded the boundaries of commercial reasonableness, damaged CFG Peru’s

    equity interest in the Peruvian OpCos—the sale of which is the cornerstone of the U.S.

    restructuring effort—and diminished recovery prospects for the CF Group’s (and Pacific Andes

    Group’s) creditors, including CFG Peru. While courts traditionally afford lenders latitude when

    pursuing the repayment of their debts, there are limitations. This case will be cited for enforcing

    those limits in the face of unbridled overreach.

           2.      In November 2015, the Club Lenders had agreed to the eighth amendment to their

    $650 million loan and were working cooperatively with the Debtors to pursue a measured sale of

    the Peruvian Business. On November 25, 2015, after forcing the Pacific Andes Group to repay



    more than $100 million in outstanding bilateral credit facilities, HSBC abruptly broke ranks with


1
         The debtors in these chapter 11 cases are: China Fishery Group Limited (Cayman) (“CFGL”), Pacific Andes
International Holdings Limited (Bermuda) (“PAIH”), N.S. Hong Investment (BVI) Limited (“N.S. Hong”), South
Pacific Shipping Agency Limited (BVI) (“SPSA”), China Fisheries International Limited (Samoa) (“CFIL”), CFGL
(Singapore) Private Limited (“CFGLPL”), Chanery Investment Inc. (BVI)
           (“Chanery”), Champion Maritime Limited (BVI) (“Champion”), Growing Management Limited (BVI)
           (“Growing Management”), Target Shipping Limited (HK) (“Target Shipping”), Fortress Agents Limited
           (BVI) (“Fortress”), Ocean Expert International Limited (BVI) (“Ocean Expert”), Protein Trading Limited
           (Samoa) (“Protein Trading”), CFG Peru Investments Pte. Limited (Singapore) (“CFG Peru”), Smart Group
           Limited (Cayman) (“Smart Group”), Super Investment Limited (Cayman) (“Super Investment”), Pacific
           Andes Resources Development Limited (Bermuda), Nouvelle Foods International Ltd., Golden Target
           Pacific Limited, Pacific Andes International Holdings (BVI) Limited, Zhonggang Fisheries Limited,
           Admired Agents Limited, Chiksano Management Limited, Clamford Holding Limited, Excel Concept
           Limited, Gain Star Management Limited, Grand Success Investment (Singapore) Private Limited, Hill
           Cosmos International Limited, Loyal Mark Holdings Limited, Metro Island International Limited, Mission
           Excel International Limited, Natprop Investments Limited, Pioneer Logistics Limited, Sea Capital
           International Limited, Shine Bright Management Limited, Superb Choice International Limited, and
           Toyama Holdings Limited (BVI) (collectively, the “Debtors”).
2
         A redline of the First Amended Complaint against the Complaint is attached hereto as Exhibit A.
23
         Capitalized terms not defined in the Preliminary Statement are defined herein.
18-01575-jlg      Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                          Pg 68 of 133


the other Club Lenders under the multilateral Club Facility and petitioned a Hong Kong court on

an ex parte basis to appoint provisional liquidators with respect to CFGL and CFIL. Shortly

thereafter, HSBC also petitioned for the appointment of joint provisional liquidators in the

Cayman Islands.

       3.      The timing of HSBC’s pursuit of such an extraordinary remedy could not have

been worse. The Peruvian Business was rebounding from the effects of El Niño, the second fishing

season for 2015 was about to commence, and the Peruvian Business was at the typical low-point of

its cash position for the year and could not operate without the assistance of Peruvian banks. After

the Hong Kong JPLs were appointed at HSBC’s request and dispatched to Peru to wrestle control

of the Peruvian Business, local banks refused to provide financing, restricting operations and

impeding the Peruvian Business’ ability to realize the quota allotted to it by the Peruvian

government.

       4.      The JPLs’ appointment also damaged the prospects for a value-maximizing sale for

the Peruvian Business. In November 2015, fifteen industrial or financial parties had expressed

interest, and two investors interested in acquiring the CF Group for as much as $1.7 billion were in

discussions with the Pacific Andes Group. A memorandum of understanding was expected to be

signed on November 26, 2015. HSBC commenced the proceedings the day before, on November

25, 2015, and scuttled those negotiations. HSBC capriciously commenced the liquidation

proceedings even though, at that time, HSBC understood the status of the sale process, including

the number of potential bidders, the range of potential bids, and the upcoming deadlines. HSBC

understood that its actions would depress values that could be obtained in the sale.

       5.      The recklessness of HSBC’s conduct was confirmed six weeks later on January 5,

2016, when the Hong Kong Court reversed its order appointing the Hong Kong JPLs and

terminated their appointment. Among other things, HSBC’s ex parte application relied on a
 18-01575-jlg       Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                    Main Document
                                               Pg 69 of 133


 selective presentment of facts, specifically a report prepared by FTI Consulting Hong Kong (“FTI”)

 a year earlier. After a trial where additional facts were supplied to the court by other

 parties, including the Club Lenders, it became clear that the JPLs’ appointment was neither

 warranted nor necessary (let alone urgent), and the Hong Kong Court dismissed the liquidators.34

          6.       However, the damage HSBC caused could not be remedied. In Peru, management

 worked tirelessly to restore creditor and vendor confidence after the dismissal, but the specter of

 the JPLs’ appointment lingered. Relationships with critical working capital providers, trade

 vendors, inventory financing sources, and customers were incurably infected by sustained

 concern about the implications of a liquidation proceeding.

          7.       HSBC understood the leverage that threatening liquidation proceedings gave it

 over the CF Group and wielded that threat to exercise control. While HSBC agreed to suspend

 the liquidation proceedings, it only did so after extracting a tendentious Deed of Undertaking in

 January 2016. HSBC dropped its appeal from the Hong Kong Court decision dismissing the JPLs

 and withdrew the Cayman JPLs’ appointment on the condition that the company accede to a

 truncated sale deadline of July 15, 2016 and the appointment of Paul Brough as Chief

 Restructuring Officer. Critically, HSBC reserved the right to reappoint the Cayman JPLs if the

 company did not comply with the sale deadline.




34
         See Declaration Of Ng Puay Yee Pursuant To Rule 1007-2 Of Local Bankruptcy Rules For Southern District Of
New York And In Support Of Debtors’ First Day Motions And Applications (Dkt. 2) ¶¶ 114-18; see also August 23,
2016 Ng Declaration (Dkt. 105) at ¶¶ 64, 79.79; In re China Fisheries Int’l Ltd., HCMP 134/2018 [2019] H.K.C.F.I. 174
at 10:F-H.
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56               Main Document
                                          Pg 70 of 133


       8.      The HSBC Undertaking quickly proved to be value-depletive. The short fuse

HSBC attached to the sale process, coupled with the change in market sentiment brought about by

the commencement of liquidation proceedings and the liquidators’ appointment, interfered with

the ongoing sale process. Had the indications of interest totaling approximately $1.7 billion

immediately prior to the Hong Kong JPLs’ appointment on November 25, 2015 ripened into

binding agreements, the resulting sale would have provided for substantial recoveries to the

creditors of the CF Group and the Pacific Andes Group. Instead, the accelerated sale process

instituted and enforced by HSBC resulted in substantially lower bids that ascribed significantly

less value to the Peruvian Business than would have been realized absent HSBC’s interference.

HSBC bears responsibility for the harm and value depletion its interference caused.

       9.      Regardless of which law applies—Peruvian law, Hong Kong law, or U.S. law—

HSBC’s conduct gives rise to common law claims for negligence, breach of duty, and tortious

interference. HSBC is liable for damages caused to CFG Peru in both CFG Peru’s capacity as the

owner of the equity in the Peruvian OpCos and as a creditor of CFGL, N.S. Hong, CFIL, and

Smart Group, including (a) damages resulting from the Peruvian Business’ lost revenue and

profit, increased financing costs, lost capacity, and inability to realize the quota allocated to it by

the Peruvian government—in an amount to be proven at trial, but not less than $45 million; and(b)

(b) damages to the value of the Peruvian Business caused by HSBC’s interference with both its

operations and a measured and deliberate process for a sale (as reflected by, among other things,

the differences between bids received before and after the appointment of the JPLs)—in an

amount to be proven at trial, but not less than $200 million. Finally, HSBC’s claims against the

estates totaling more than $100 million should be equitably subordinated or disallowed given the

extent to which HSBC exceeded the confines of permissible conduct and the damage it caused.
18-01575-jlg     Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                            Pg 71 of 133


Equity dictates that HSBC forfeited any entitlement to a recovery from the estates.

                                II.   JURISDICTION & PARTIES

          10.   This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334.

          11.   On June 30, 2016 (the “Petition Date”), the Debtors, including CFG Peru, filed

voluntary petitions with the United States Bankruptcy Court for the Southern District of New York

(the “Court”) for relief under chapter 11 of the Bankruptcy Code. On July 14, 2016, the

Court entered an order consolidating the chapter 11 cases (together, the “Chapter 11 Cases”)

(Dkt. 27). The Chapter 11 Cases remain pending.

          12.   Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§ 1409(a).

          13.   This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(B), (C), and (O).

          14.   11.The Trustee consents to the entry of a final Order by this Court with respect to

all counts in this Complaint.

          15.   12.Plaintiff is William A. Brandt, Jr., in his capacity as Trustee for CFG Peru.

The Trustee’s appointment was confirmed by an Order dated November 10, 2016 (Dkt. 219).

          16.   13.CFG Peru is the direct or indirect owner of 100% of the equity of the

Peruvian OpCos and SFR (as those terms are defined herein).

          17.   14.Defendant is The Hongkong and Shanghai Banking Corporation

Limited (“HSBC”), a banking entity incorporated and headquartered in the Hong Kong

Special

Administrative Region of the People’s Republic of China (“Hong Kong”).

          18.   This Court can exercise personal jurisdiction over HSBC because, among other
18-01575-jlg    Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                        Pg 72 of 133


things, HSBC (a) has filed proofs of claim in the chapter 11 cases of CFGL (Case No. 16-
    18-01575-jlg      Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                         Main Document
                                                 Pg 73 of 133


    11895), CFIL (Case No. 16-11896), N.S. Hong (Case No. 16-11899), and Smart Group (Case

    No. 16-11910) seeking in excess of $100 million (the “Proofs of Claim”); (b) entered notices of

    appearance in each of those cases and the chapter 11 case of CFG Peru (No. 16-11914); (c)

    requested affirmative relief from this Court, including sustaining its objection to the retention of

    the Trustee’s conflicts counsel, Quinn Emanuel Urquhart & Sullivan LLP. In its decision

    granting the Trustee’s motion for approval to propound discovery pursuant to Rule 2004 of the

    Federal Rules of Bankruptcy Procedure, this Court concluded that HSBC had submitted to its

    jurisdiction by filing the Proofs of Claim.5 In denying HSBC’s motion for leave to appeal the

    Rule 2004 Decision, the United States District Court for the Southern District of New York

    confirmed that proposition.6 The United States Court of Appeals for the Second Circuit rejected

    both HSBC’s appeal from the District Court’s decision and HSBC’s subsequent petition for

    rehearing en banc.7

                                      III.      FACTUAL ALLEGATIONS

           A.       CF GROUP

           19.      15.The Pacific Andes group of companies is the twelfth largest seafood company in

    the world. N.S. Hong is the ultimate and indirect owner of all the Debtors, including Pacific Andes

    International Holdings Limited (“PAIH”) (together, N.S. Hong and PAIH with their direct

    and indirect subsidiaries, are hereinafter referred to as the “Pacific Andes Group”).


    16.
           20.      In 2004, indirect subsidiaries of PAIH bought an interest in the China Fishery


5
          See In re China Fishery Grp. Ltd., No. 16-11895 (JLG), 2017 WL 3084397 (Bankr. S.D.N.Y. July 19, 2017)
(Memorandum Decision and Order Granting Trustee’s Motion To Authorize Issuance of Subpoenas to Hongkong
Shanghai Banking Corporation Limited (the “Rule 2004 Decision”)).
6
          See Hongkong & Shanghai Banking Corp. Ltd. v. Brandt for CFG Peru Investments Pte. Ltd. (Singapore), 2017
WL 6729191, at *5-6 (S.D.N.Y. Dec. 29, 2017) (denying leave to appeal Rule 2004 Decision and noting, among other
things, that “it is clear that filing a proof of claim generates personal jurisdiction over a creditor, a position as to which
there is no substantial ground for a difference of opinion”).
7
          HSBC v. Brandt (In re China Fishery Ltd. (Cayman), No. 18-5 (2d Cir.) Dkt. No. 41 (Order dated May 21, 2018
 18-01575-jlg       Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                 Main Document
                                              Pg 74 of 133


 Group (the “CF Group”), which is a group of companies owned by China Fishery Group Limited

 (“CFGL”), a public company incorporated under the laws of the Cayman Islands.

          21.     17.In   2013, the CF Group acquired Corporacion Pesquera Inca S.A.C. (“Copeinca”)

 for an acquisition cost of approximately $1.04 billion. In 2013, Copeinca held a 10.7% quota for

 Peru’s anchovy harvest. CF Group operates as part of the Pacific Andes Group:




 Figure 1. The Pacific Andes Group.

          22.     18.Thirteen   of the sixteen Debtors4 8 in these Chapter 11 Cases are members of the

 CF Group. CFG Investments S.A.C. (“CFGI”), Copeinca, and Sustainable Fishing Resources

 S.A.C.



dismissing appeal); Dkt. No. 45 (Order dated July 3, 2018 denying motion for reconsideration en banc).
48
         The thirteen Debtors are: CFGL; Smart Group; Protein Trading; SPSA; CFG Peru; CFIL; Growing
Management; Chanery; Champion; Target Shipping; Fortress; CFGLPL; and Ocean Expert.
18-01575-jlg     Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                            Pg 75 of 133


(“SFR”), which are not Debtors in these Chapter 11 Cases, are also part of the CF Group.

       23.     19.The   main operating entities of the CF Group are CFGI and Copeinca and

(together, the “Peruvian OpCos”), which produce and sell fishmeal. SFR is the Peruvian OpCos’

sister company in the open water fleet business. SFR’s main assets are the Damanzaihao,

considered to be the world’s largest fish factory vessel, and five smaller “catcher” vessels.

       24.     20.CFG Peru owns 100% of the equity of CFGI, which indirectly owns 100% of

the equity of Copeinca. Figure 2 shows the ownership structure of certain relevant entities in the

CF Group.




       Figure 2. Ownership Structure of Certain Entities in the CF Group.

       B.      PERUVIAN BUSINESS AND FINANCING OF FISHMEAL OPERATIONS

       25.     21.The   CF Group, primarily through CFGI and Copeinca, sources, harvests,

on- board-processes, and delivers high-quality fish products to consumers around the world

and engages in fishing, fishmeal and fish oil processing and production in Peru for

worldwide
 18-01575-jlg      Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56               Main Document
                                              Pg 76 of 133


 distribution (the “Peruvian Business”).

         26.     22.Anchovy fishing     is heavily regulated by the Peruvian government. The

 Peruvian system divides anchovy stock into two zones: (i) the northern and central region and (ii)

 the southern region.

         27.     23.The Peruvian OpCos harvest Peruvian anchovy in both regions. Each region

 has its own two seasons which are determined by the Ministry of Production. The northern and

 central region’s two yearly fishing seasons generally run from April to July and November to

 December and produce the majority of anchovy. The southern region’s two fishing seasons are

 contiguous, usually from January to July and from August to December, meaning that the

 southern region can be fished year round.

         28.     24.The Peruvian OpCos’ anchovy fishery operations are carried out under Peru’s

 Individual Transferable Quota system, which was introduced in Peru in April 2009. Under this

 system, the Peruvian government establishes a Total Allowable Catch (“TAC”) for each fishing

 season in the northern-central and southern zones. Each individual fishing vessel is then allocated

 a fixed percentage of the TAC, establishing the vessel’s seasonal quota.

         29.     25.Through the Peruvian OpCos, the CF Group owns the largest single block

 of national quota for the harvest of anchovy in Peru: 16.90% of the TAC for the northern and

 central zones, the zones most often referred to in connection with the anchovy industry, and

 another 14.77% of the anchovy harvest capability in the southern Peruvian zone.

         30.     26.The success and viability of the Peruvian Business is dependent upon its

 being able to harvest anchovies up to the quotas fixed by the Peruvian government.59
                 27.
         31.           Substantially all the anchovy harvested by the CF Group is used as raw material



59
         Memorandum Decision And Order Granting Motion For Appointment Of A Chapter 11 Trustee (Dkt. 203) the
“Trustee Dec.”) at 9.
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                          Pg 77 of 133


in its fishmeal operations. The Peruvian OpCos produce approximately 280,000 to 300,000 metric

tons of fishmeal and a further 40,000 to 50,000 metric tons of fish oil. In the past, these levels of

production have generated an annual revenue stream of between $535 million and $585 million,

which customarily results in an annual EBITDA figure of between $180 million and $200 million.


        32.    28.The Peruvian OpCos currently have ten processing plants strategically

located along the Peruvian coastline near where the anchovy are harvested. The Peruvian

OpCos’ vessels make daily fishing trips during the fishing seasons.

        33.    29.The most valuable assets of CFG Peru (through which the CF Group owns the

Peruvian OpCos) are (i) the anchovy fishing quotas that have been allotted to CFG Peru’s vessels

by the Peruvian government; (ii) operative vessels; and (iii) the fishmeal processing plants,

including the related plant permits and equipment.

        34.    30.Because of the seasonal nature of their business, the Peruvian OpCos fund

operations through local working capital and inventory financing. Historically, the Peruvian

OpCos’ largest lender has been Banco de Credito del Peru (“BCP”), which had provided

inventory financing of up to $100 million plus an additional $15 million in short-term working

capital. The Peruvian OpCos also received local financing from BBVA Continental (“BBVA”)

and Scotia Bank.

        35.    31.The inventory financing is used to fund operations during harvesting seasons,

including for payments to suppliers and employees, and is repaid when the Peruvian OpCos sell

their fishmeal and fish oil following the seasons. Short term working capital financing is also

used.

        C.     APRIL 2014 THROUGH NOVEMBER 2015: CLUB LENDERS PROVIDE
               EXTENSIONS AND INITIATE MEASURED SALE PROCESS

               1.      Extensions And Waivers Relating To Club Facility
 18-01575-jlg      Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                           Pg 78 of 133


        36.      32.On March 20, 2014, Debtor CFIL and non-Debtors CFGI and Copeinca

 (collectively, the “Club Borrowers”) entered into a $650 million Facility Agreement (as amended

 from time to time, the “Club Facility”) with HSBC, Coöperatieve Rabobank U.A. (“Rabobank”),

 Standard Chartered Bank (Hong Kong) Limited (“Standard Chartered”), DBS Bank (Hong

 Kong) (“DBS”), and China CITIC International Limited (“China CITIC” and together with

 HSBC, Rabobank, Standard Chartered, and DBS, the “Club Lenders”). Rabobank was the agent

 under the Club Facility for the Finance Parties (as defined therein) (hereinafter, the “Agent”).

        37.      33.Funds were made available under the Club Facility, inter alia, to assist with a

 corporate restructuring of the CF Group’s business, pay off existing debt associated with certain

 acquisitions, and provide revolving credit to pay down other credit facilities.

        38.      34.Between April 30, 2014 and November 11, 2015, the Club Lenders and Club

 Borrowers entered into eight extension and waiver agreements relating to the obligations under

 the Club Facility Agreement (the “Extension and Waiver Agreements”).

        39.      35.In September 2015, the Debtors engaged Deloitte & Touche Financial

 Advisory Services Limited (“Deloitte”) to address the Club Lenders’ concerns about

 transparency with

 regard to the Debtors’ finances and operations and to perform a limited financial analysis of

 CFGL, PARD, and PAIH.6 10 On September 25, 2015, Deloitte updated the Club Lenders on,

 among other things, the financial position of CFGL, PARD and PAIH, cash flow forecasts, a

 tentative timetable for a restructuring, proposed sales, a site visit to Peru, and a valuation of the




 fishing quota factories and vessels (at a sum of $1.69 billion).711

        40.      36.Pursuant to the Sixth Extension and Waiver Request, dated September 30, 2015


610
       Trustee Dec. at 15.
 18-01575-jlg      Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56                Main Document
                                            Pg 79 of 133


 (the “Sixth Amendment”), the Club Lenders required the Club Borrowers to, among other things,

 appoint KPMG as independent financial advisors on behalf of the Club Lenders to review and

 report on the work undertaken by Deloitte.8 12 HSBC requested that KPMG be selected.

                 2.       HSBC Demands Repayment of Bilateral Facilities

         41.     37.In 2014, HSBC instructed FTI to begin examining certain activities of the

 Debtors without notifying management of the company of the examination.913 What followed was

 a report given by FTI to HSBC on October 20, 2014 (the “FTI Report”). The FTI Report focused

 on transactions principally involving Solar Fish and Parkland Group, which are companies within

 the Pacific Andes Group but are not part of the CF Group.14 After FTI prepared its report, HSBC

 did not present it to the Hong Kong Court for more than a year. Instead, for the rest of 2014,

 HSBC focused on getting the balance of its bilateral facilities with the Pacific Andes Group

 repaid. Those facilities were structurally subordinated to the Club Facility with respect to the

 proceeds from the sale of the Peruvian OpCos.

         42.     38.In November 2014, HSBC, notwithstanding internal concerns, developed a

 strategy to have KPMG installed as provisional liquidators. See HSBCHK-TR-00008319 (Nov.

 HSBC-TR-0000904611, 2014 email: “How about preparing for provisional liquidators in case

 things move fast and the clearance of KPMG for use as provisional liquidators?”);

 HSBC-TR-00009046 (Nov. 11,39.

 2014 email: “banking are concerned with provisional liquidation strategy. We need to be on the

 same page.”).

         43.     At the end of 2014, HSBC demanded repayment from the Pacific Andes Group of


711
         Trustee Dec. at 15-16.
812
         Trustee Dec. at 16.
913
         Trustee Dec. at 22 & n. 21.10      HSBCHK-TR-00008104.
14
         See HSBCHK-TR-00045328 (June 30, 2014 email exchange involving Mel Blackford discussing “U-turn
transactions involving Solar Fish & Parkmond Group”); HSBCHK-TR-00043862 (August 5, 2014 email exchange
containing “provisional findings from Mel” concerning myriad purchases from Solar Fish); HSBCHK-TR-00045698
18-01575-jlg       Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                  Main Document
                                              Pg 80 of 133


 all of its outstanding trade and bilateral revolving credit facilities. Debtors complied, repaying

 approximately $102,177,000 by December 31, 2014 (the “HSBC Paydown”)—leaving only the

 $96,503,494 in outstanding principal owing to HSBC under the Club Facility.

         44.      40.The aggressiveness with which HSBC pursued repayment of its loans

 distinguished it from other Club Lenders. In January 2015, HSBC’s Head of Banking, Hong

 Kong, Dai Kitamura, acknowledged HSBC had “been the most difficult bank within the core

 banking group.”15


                  ”10
         45.      HSBC kept from the Club Lenders the extent of its collection efforts in 2014 with

 respect to HSBC’s bilateral lending relationships with the Pacific Andes Group. On December 30,

 2014, HSBC’s Donna Duke met with Ng Joo Sang from the Pacific Andes Group, the day after

 which the Pacific Andes Group remitted “the sum of US$65 million to your Bank in full

 settlement of the outstanding amount under the bilateral loan …. three months earlier than we have

 promised.”16 After receiving the funds, Ms. Duke advised HSBC’s Mark T. McKeown that “this

 result has only come about from me going to a meeting with him yesterday …. he took us seriously

 yesterday.”17 During that meeting, Ms. Duke was introduced as “the new manager of the

 relationship.” Ms. Duke “asked about the current position of the other banks—are they requesting

 repayment and are they being repaid[?],” to which Mr. Dennis Chan, the Pacific Andes Group’s

 financial controller, replied that “all banks remain supportive and none are


 requesting repayment and all trade and revolving facilities remain available.” During the

 meeting, when Mr. Ng recounted to Ms. Duke a conversation he had earlier that year with

 HSBC’s Gordon W. French (General Group Manager, Head of Global Banking and Markets,


(August 7, 2014 email attaching “Briefing Note On Pacific Andes Group” examining “Suspicious Trading Activities”
involving Solar Fish).
15
         HSBCHK-TR-00008104.
16
         HSBCHK-TR-00045207, 45209.
 18-01575-jlg        Doc 34        Filed 04/18/19 Entered 04/18/19 17:44:56                       Main Document
                                                 Pg 81 of 133


 Asia-Pacific) about “confidentiality” and avoiding “leakage to the club loan facility banks that

 this is being managed in HSBC’s risk area,” Ms. Duke replied “that in light of the proposed full

 repayment of the bilateral facilities, HSBC could likely agree that the Banking managers would

 continue to front the relationship to the club lenders.”18

                    3.       November 10, 2015: Eighth Amendment

          46.       41.On November 10, 2015, the Club Lenders executed the eighth amendment

 and waiver relating to the Club Facility (the “Eighth Amendment”) pursuant to which, among

 other

 things, (a) the Club Borrowers and guarantors made certain acknowledgments about prior

 representations concerning long term supply contracts and (b) CFGL agreed to search for a Chief

 Restructuring Officer and confer with the Club Lenders regarding the appointment of an

 investment banker by November 2015 to assist with the sale of the Peruvian Business.

          47.       42.At that time, representatives of Rabobank, Agent for the Club Lenders, visited

 Lima, Peru. Local management made presentations to representatives from Rabobank and

 Deloitte regarding the fishmeal business and expected trends for the upcoming anchovy seasons.

          48.       43.Rabobank also attended a meeting with management and BCP. At that

 meeting, one of BCP’s representatives asked for an update from Deloitte and Rabobank

 regarding the

 status of payments under the Club Facility. A Rabobank representative confirmed “that



17
          Id. at 45208.
18
          HSBCHK-TR-00045207, 45211-45212 (Donna Duke notes from December 30, 2014 meeting at Hong Kong
office of Pacific Andes International Holdings Ltd.: “NJS asked who is looking after the club facility exposure if the
bilateral exposure is repaid? He said to DD that ‘if you are fronting this the other banks will change their view and do you
want to kill us? I want a truthful answer from you.’ NJS went on to say that when he spoke to Gordon French earlier this
year he spoke about confidentiality and if there is leakage to the club loan facility banks that this is being managed in
HSBC’s Risk area, it will kill things. HSBC is not a small bank. DD agreed with NJS’s assessment of the perception this
would create and said that in light of the proposed full repayment of the bilateral facilities, HSBC could likely agree that
the Banking managers would continue to front the relationship to the club lenders.”). Ms. Duke no longer works for
HSBC and currently works in London.
 18-01575-jlg      Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                  Main Document
                                             Pg 82 of 133


 discussions were happening and that a 1-year extension was probable.”1119

         D.       NOVEMBER 25, 2015: HSBC INITIATES EX PARTE LIQUIDATION
                  PROCEEDINGS44.


                   .12
         49.      HSBC did not present the FTI Report to the Hong Kong Court in October 2014.

 Instead, it focused at that time on compelling the Pacific Andes Group to repay its other bilateral

 facilities with HSBC. After those bilateral facilities were repaid, HSBC turned to the Club

 Facility.

         50.      On November 20, 2015, Mel Blackford, the Global Head of Commercial Banking

 Fraud Risk at HSBC, explained that HSBC “need[ed] forensic evidence to make an urgent

 application to” the Hong Kong Court in order to “maximise the recovery” for HSBC on its $100

 million exposure.20

         51.      45.On November 25, 2015, HSBC initiated an action in the High Court of the

 Hong Kong Special Administrative Region (the “Hong Kong Court”) seeking (1) the winding up

 of

 CFGL and CFIL (the “Winding Up Petition”), and (2) the ex parte appointment of joint

 provisional liquidators (the “JPL Application”).

         52.      46.HSBC filed the JPL Application and Winding Up Petition on an ex parte basis

 and without any notice to the CF Group, the Pacific Andes Group, or the other Club Lenders.

 Also HSBC did not provide the type of undertaking with respect to damages that is ordinarily

 provided in the context of ex parte applications.

         53.      47.On November 25, 2015, the Hong Kong Court held a hearing on the JPL

 Application, which was attended solely by representatives of HSBC. On that day, and based


1119
         Aug. 23, 2016 Paniagua Decl. (Dkt. 99) ¶ 30.12        HSBCHK-TR-00008868. Mr. Paniagua is located in
Peru but has submitted declarations in this Court and appeared to testify.
20
         HSBCHK-TR-00008868.
 18-01575-jlg        Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                               Pg 83 of 133




 upon the representations made by HSBC in the JPL Application, the Hong Kong Court granted

 the JPL Application and appointed Messrs. Beighton, Middleton, and Power of KPMG to serve

 as the JPLs for CFGL and CFIL (the “Hong Kong JPLs”).

          54.      48.Some or all of the Hong Kong JPLs are the same individuals who had been

 working through KPMG as purportedly “independent” financial advisors to the CF Group’s

 lenders since September 2015 at the request of HSBC. Yet two weeks prior to their appointment

 by the Hong Kong Court, in November 2015, Messrs. Beighton, Middleton, and Power signed

 their “formal consents and affidavits to court to act as provisional liquidators”1321 for CFGL and

 CFIL at the behest of HSBC.

          55.      49.Upon information and belief, HSBC’s legal counsel, Clifford Chance,

 terminated its representation of HSBC and became counsel to the JPLs. In addition,.14 Linklaters

 LLP previously served as legal counsel to the JPLs and now represents HSBC.22

          56.      50.HSBC had originally requested that KPMG be retained as independent

 financial advisors on behalf of the Club Lenders in October 2015.152015.23 It was now executing

 on the plan it devised a year earlier in November 2014 to install KPMG as provisional liquidators

 over certain members of the CF Group.24



          57.      Knowing that the Peruvian OpCos were the CF Group’s most valuable assets,

 HSBC initiated the liquidation proceeding and sought the appointment of the Hong Kong JPLs



1321
         Aug. 23, 2016 Ng Decl. (Dkt. 105) ¶ 65.14 HSBC-HK-TR-00009384. Ms. Ng lives in Hong Kong but has
submitted Declarations in this Court and appeared to testify.
22
         HSBC-HK-TR-00009384.
1523
         Aug. 23, 2016 Ng Decl. (Dkt. 105) ¶ 53 (“In October 2015, certain lenders and in particular, HSBC, specifically
requested that KPMG be retained as independent financial advisor for the benefit of all lenders of the China Fishery
Group to review the work conducted by Deloitte Financial Advisory.”).16         HSBCHK-TR-8319;
HSBCHK-TR-9046.
24
         HSBCHK-TR-8319; HSBCHK-TR-9046.
 18-01575-jlg        Doc 34        Filed 04/18/19 Entered 04/18/19 17:44:56                        Main Document
                                                 Pg 84 of 133


 over CFIL and CFGL with the intention of taking control of the Peruvian OpCos.16


 51.
          58.       Instead of presenting the “forensic evidence” that HSBC’s Mel Blackford

 conceded was needed to make the urgent application to the Hong Kong Court, HSBC relied on

 the FTI Report to make the JPL Applications. The FTI Report, however, did not provide a

 legitimate basis upon which HSBC could support the JPL Application.17Applications.25

          59.52.

        :18:26




          HSBCHK-TR-00000260, at 278
1725
          See Declaration Of Ng Puay Yee Pursuant To Rule 1007-2 Of Local Bankruptcy Rules For Southern District Of
New York And In Support Of Debtors’ First Day Motions And Applications (Dkt. 2) ¶ 114 (negotiations concerning
Initial Proposed Divestment of CF Group for $1.6 to $1.7 billion were derailed by appointment of Hong Kong JPLs
which action “would ultimately be found to be without merit”); ¶ 115 (“Upon receipt of HSBC’s application, the Hong
Kong Court, in light of the duty of a party to disclose all material facts (and without HSBC’s flagrant breach of this duty),
granted on an interim basis appointment of three joint provisional liquidators …. [who] were the KPMG partners who
were serving as financial advisors to the Club Lenders in respect of the CF Group restructuring”); ¶ 116 (“[T]he JPLs
ignored the conflicts of interest that existed under applicable law as a result of KPMG’s role as financial advisor to the
Club Lenders which, at the time of their appointment, had not yet been terminated. They also neglected to disclose this
dual role to the Hong Kong Court …. In addition, KPMG serves as auditors to certain other companies in the Pacific
Andes Group, which KPMG also neglected to disclose to the Hong Kong Court”);
           ¶ 118 (“HSBC’s application was based on transactions involving PAIH and PARD. These allegedly
           suspicious transactions had nothing to do with CFGL or the other Debtors.”); ¶ 118 & n. 8 (“The facts which
           HSBC claimed supported their allegations of impropriety were based on … [the FTI Report] which were, in
           turn, based on outdated and limited information that was at least 18 months old, and was not verified or
           discussed with management of PAIH, PARD, or the CF Group. The only information the FTI Report utilized
           was provided by HSBC or was otherwise publicly available. HSBC had also not informed FTI that it had
           intended to use the FTI Report for the purposes of its application and FTI had not prepared the FTI Report for
           such purpose. Indeed, the FTI Report expressly stated that FTI had not arrived at any conclusion. The FTI
           Report was delivered to HSBC more than 12 months before HSBC made the application for the appointment
           of the joint provisional liquidators.”)); see also August 23, 2016 Ng Declaration (Dkt. 105) at ¶ 64 (“Upon
           HSBC’s initial application, the Hong Kong Court, based in part upon the failure of HSBC to disclose all
           material facts (and without knowledge at the time of HSBC’s failure to do so), granted on an interim basis an
           order for the appointment of three joint provisional liquidators. In addition, HSBC filed a subsequent action
           in The Cayman Islands based on the Hong Kong proceedings.”); ¶ 79 (“Ultimately, after a multi-day trial on
           whether the appointment of the JPLs should be continued, the Hong Kong Court ruled in favor of our
           companies and discharged and terminated the JPLs on January 5, 2016. The court vindicated the China
           Fishery Group and found that the JPLs should not have been appointed over CFGL and CFIL.”). Mr. Yee
           lives in Hong Kong, but has filed declarations with this Court and appeared to testify here.
 1826
18-01575-jlg         Doc 34   Filed 04/18/19 Entered 04/18/19 17:44:56        Main Document
                                            Pg 85 of 133




       60.      53.The FTI Report could not credibly form the basis of its JPL Application because,

among other things, the FTI Report was based on limited information that was at least a year old and

that related to PAIH, PARD—not the Peruvian OpCos.

             :1927




1927
       Id. (HSBCHK-TR-00000260, at 278).
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56   Main Document
                                         Pg 86 of 133




       61.54.

                                                    :20
                                                    :28

2028
       Id. (HSBCHK-TR-00000260, at 281).
     18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56               Main Document
                                                Pg 87 of 133




             62.     55.Under Hong Kong law, it is the duty of athe party making anthe ex parte application

     to(i) (i) make proper enquiries before bringing the application; and (ii) bring to the court’s attention

     all facts material to the determination of the party’s right to that injunction as well as any points that

     could have been made by the defendant. It is no excuse for the party to maintain that it was not

     aware of the importance of any facts which it omitted.

             63.     HSBC knew the Peruvian Business was not involved in the conduct that was the

     focus of the FTI Report. Indeed, HSBC’s internal documents reflect an understanding that the

     Peruvian Business was “well managed.”29 An internal HSBC File Note dated November 24,

     2015, the day before HSBC made its ex parte application to the Hong Kong Court, noted

     “Deloitte opined that Peruvian operations are well run business.”30


             64.     The HSBC File Note also shows that HSBC was well aware of the status of the

     ongoing sale process relating to the Peruvian Business before it commenced liquidations in Hong

     Kong. HSBC was kept apprised of significant details concerning the sale effort, and was notified

     that as of November 24, 2015, (a) ten industrial players had expressed interest; (b) five groups of

     financial investors had expressed interest; (c) those five potential financial buyers had a deadline



29
       HSBCHK-TR-00039216, 39219 (Deloitte presentation).
30
       HSBCHK-TR-39212.
 18-01575-jlg    Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                         Pg 88 of 133


 of December 15, 2015 to submit a signed MOU; and (d) the deal structure under contemplation

 was based “upon USD1.7bn Enterprise Value.”31 As set forth in the HSBC File Note:




        65.     56.In light of its duties under Hong Kong law, HSBC should have brought the

 following facts to the Hong Kong Court’s attention, among others: (i) HSBC’s application was

 based on a report that focused on transactions involving PAIH and PARD, not CFGL or CFIL

 (the entities over which HSBC applied for the appointment of liquidators); (ii) HSBC knew the

 Peruvian Business was well-run; (iii) the FTI Report was based on outdated and limited




31
       HSBCHK-TR-39212, 39213.
18-01575-jlg      Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                Main Document
                                            Pg 89 of 133


information; (iiiiv) the FTI Report was not prepared for purposes of the JPL Application; (ivv) the

FTI Report was delivered to HSBC more than twelve months before HSBC made the JPL

Application; (vi) the other Club Lenders did not support the JPL Application; (vivii) the beginning

of the fishing season had just begun in Peru, and granting the JPL Application could harm the

operations of the Peruvian OpCos; and (viii) a sale process was underway, the details of which

HSBC was familiar—including potential bids and upcoming deadlines, and granting the JPL

Application could harm that process.

         66.     57.On November 25, 2015—the same day HSBC made its ex parte JPL Application

to the Hong Kong Court—HSBC filed papers in the Grand Court of the Cayman Islands (the

“Cayman Court”) seeking a similar order for the appointment of joint provisional liquidators (the

“Cayman JPL Application” and together with the JPL Application, the “JPL Applications”).32


         67.     Notably, Mel Blackford, the Global Head of Commercial Banking Fraud Risk at

HSBC, declined to provide evidence in connection with HSBC’s application to the Cayman

Court.




         While the Cayman Petition referenced the December 30, 2014 meeting between Ms. Duke and Mr. Ng,
32

         68.     Following a hearing on December
                             Cayman Petition ¶ 51. 8, 2015, the Cayman Court appointed Mr.

Beighton, Mr. Power, and Alexander Lawson (also of KPMG) to serve as provisional liquidators
 18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                           Pg 90 of 133


 over CFGL (the “Cayman JPLs” and together with the Hong Kong JPLs, the “JPLs”).

        69.     58.HSBC’s action in the Cayman Islands was based in large part on, and

 depended on, the interim findings and rulings of the Hong Kong Court.

        E.      CLUB LENDERS DID NOT SUPPORT LIQUIDATION PROCEEDINGS

        70.     59.HSBC’s appointment of the JPLs came as a “surprise” to the Club Lenders

 who considered it a “drastic” move that was “premature.”2133

        71.     60.The absence of Club Lender support for the liquidation proceedings

 confirms further that the JPLs’ appointment was not necessary to protect creditor interests or

 avoid the dissipation of assets.

        72.     The Club Lenders were reluctant to initiate any legal actions at that point. For

 example, on November 24, 2015, when China CITIC learned that Bank of America, N.A. had

 issued a demand letter to Pacific Andes, China CITIC stressed to the Club Lenders that “[a]ny

 legal action is not beneficial to the bank group[’]s recovery. Please consider giving more time to

 the Borrower to orderly sell the assets.”34

        73.     61.According to press reports, on December 1, 2015, the Club Lenders attended a

 presentation at FTI’s offices where FTI explained the contents of the FTI Report, which served as

 the basis for HSBC’s JPL Applications. The following day, China CITIC informed HSBC that it

 did not support the petition to wind up CFGL because it would “seriously affect the disposal of

 the Peru assets to an investor who is in advance[d] negotiations with CFGL and will


                                    22




2133
       Trustee Dec. at 20.22 HSBCHK-TR-00005339.
34
       HSBCK-TR-00039195, 39196.
 18-01575-jlg        Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                     Main Document
                                                Pg 91 of 133


 destroy the value of Peru assets.”35

          74.      The Club Lenders were especially suspicious of HSBC’s reliance on the FTI

 Report as a basis for the Hong Kong and Cayman applications when HSBC had been in

 possession of the report for more than a year. The Club Lenders suspected that HSBC had waited

 a year to file the JPL applications so that HSBC could extract repayment of its bilateral

 indebtedness from the Pacific Andes Group companies in the interim.36 In addition, these Club

 Lenders questioned the appointment of KPMG as the Hong Kong JPLs because they previously

 carried out certain advisory work on behalf of the Club Lenders.37

          75.      On December 1, 2015, Rabobank’s Chief Risk Officer Bernie Nissen told HSBC

 and the other Club Lenders that there was no “urgent need” to commence a parallel application in

 Cayman and that HSBC’s Hong Kong action was “not fully considered and should in any event

 have been done in consultation with the wider group of lenders.”38

          76.      62.On December 4, 2015, Rabobank’s Chief Risk Officer for Asia, Willem

 Borgmeier, submitted an affidavit to the Hong Kong Court on behalf of all Club Lenders other

 than HSBC (i.e., Rabobank, DBS, Standard Chartered, and China CITIC) explaining the other

 Club Lenders recognized the harm caused by the appointment of the JPLs—namely, the “actual

 or perceived impediment to a sale of the Peruvian assets”—stating that “the appointment of

 provisional liquidators at CFIL and CFGL has caused significant instability both with the local

 management and with the local Peruvian lenders who provide working capital finance.” Mr.




35
         HSBCHK-TR-00005339.
36
         HSBCHK-TR-00020224, 20226 (“The lenders have been suspicious of HSBC because the bank had since
November 2014 possessed the FTI Report (which suggests that there is fraudulent trading activity with the Pacific
Andes Group) but the bank waiting a full year to act on the FTI reports contents by winding up the company. The lender
group alleges that HSBC waited a year to wind up the company so that a large portion of the debt that was owed to it by
China Fishery could be repaid.”).
37
         HSBCK-TR-00039343, 39346 (¶ 12).
38
         HSBCHK-TR-00041581, 41582.
 18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56               Main Document
                                            Pg 92 of 133


 Borgmeier explained that “[t]hese facilities are critical to enable the Company to continue

 trading during the current fishing season and to maintain the business and assets as a going

 concern which is considered to be in the best interests of all stakeholders.”2339

        77.      63.On December 4, 2015, the Club Lenders proposed an “alternative solution” to

 the appointment of the JPLs at CFGL and CFIL which they believed would protect the Club

 Lenders and other stakeholders by providing a means to monitor CFGL’s operations, while

 simultaneously reducing the risk of destruction to the value of the Peruvian Business and

 promoting the sale process.2440

        78.64.




                      25

                      41


        79.      65.The Club Lenders’ viewThe Club Lenders’ view reflected that of Deloitte, the

 financial advisor engaged by the Debtors to provide transparency to the Club Lenders. Deloitte

 reached out directly to HSBC to discuss how the FTI Report did not relate to the Peruvian OpCos

 and “how the value of the [Peruvian] Fishmeal business can be maintained and the business sold;”

 to note “the Peru based management appear to be completely separate from the Hong Kong

 business operations and transactions,” and “the Peru business is and can be ring fenced;” and to

 stress they “should all work to find a structure and sale process which you and all lenders are

 comfortable with and which mitigates the risks of destroying value being extracted from the sale

 of the Peruvian Fishmeal assets. I do not believe a sale by an Insolvency Practitioner led process is

 going to do


2339
       Affirmation of Willem Borgmeier, dated December 4, 2015 (Dkt. 58-9).
2440
       Trustee Dec. at 20.
 18-01575-jlg       Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                            Pg 93 of 133




        2666.

                                                                                  27
        42
 this.”

             80.   On January 7, 2016, HSBC acknowledged internally that “the company and other

 banks are still trying to seek an agreement from HSBC to withdraw its actions.”43

             81.   HSBC similarly noted internally that “[o]ther Club Lenders have indicated a

 preference for a consensual resolution and have supported the companies in seeking removal of

 the PLs. The outcome is uncertain at this point in time.”44 As the JPL’s counsel observed, “there

 is a substantial majority of those CF creditors which express a view which support management

 regaining control …. because of a perception that management are somehow more likely to

 procure an outcome which produces a significant return to creditors of PARD and PAIH.”45

             F.    LIQUIDATION PROCEEDINGS HARM PERUVIAN OPERATIONS

             82.   67.The fishing season began on November 17, 2015, just eight days before

 HSBC caused the JPLs to be appointed and the lowest point in the CF Group’s annual cash

 cycle.

             83.   68.The Hong Kong JPLs wasted no time in proceeding as HSBC’s surrogates to

 wrest control of CFG Peru and the Peruvian OpCos from local management in Peru and



 2541
           HSBCHK-TR-00000260, at 279-80.
42
          HSBCHK-TR-00014495, at 14497.
43
          HSBCHK-TR-00010019.
44
          HSBCHK-TR-00032745, 00032748.
 18-01575-jlg        Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                     Main Document
                                                Pg 94 of 133


 consummate a prompt sale of the CF Group so that HSBC’s portion of the Club Facility could be

 satisfied.

          84.      69.The Hong Kong JPLs traveled to Peru to meet with local suppliers and lenders

 to the Peruvian OpCos.

          85.      70.On or about November 30, 2015, the Hong Kong JPLs, together with their

 Hong Kong counsel, met with BCP—the Peruvian OpCos’ primary working capital

 provider—without

 anyone from the CF Group present.

 26
          HSBCHK-TR-00014495, at 14497.
 27
          HSBCHK-TR-00010019.
          86.      71.Shortly after the Hong Kong JPLs met with BCP, BCP suspended its $100

 million facility. The main reason for its suspension of the facility was the appointment of the

 JPLs.2846 BBVA and Scotia Bank also suspended their facilities.

          87.      72.Management in Peru had no alternative but to secure alternative financing

 with a competitor to the Peruvian OpCos (a fishmeal company named Hayduk). This alternative

 financing, however, came at a significantly increased cost.

          88.      73.The financing alternatives were not sufficient to meet the CF Group’s needs,

 severely hampering operations and resulting in lost revenues. Losses also were incurred because

 the CF Group was forced to suspend a renovation project to increase capacity at one of its plants,

 which precluded the plant from processing any fishmeal.

          89.      74.The 2016 revenue of the Peruvian OpCos as of June 30, 2016 was $114.8

 million, with EBITDA of approximately $22.1 million, which was worse than the financial


45
        HSBCHK-TR-00018953, 18955.
2846
        Aug. 23, 2016 Paniagua Decl. (Dkt. 99) ¶ 34 (“During the evening of November 30, 2015, the JPLs met with
BCP without anyone from the Peruvian Companies present. Soon after the JPL’s arrival in Peru, BCP suspended our
$100 million credit line and allowed us to borrow only $8 million in short term inventory financing.”); August 23, 206
Obj. (Dkt. 103) ¶ 33 (“As a result of the appointment of the JPLs and their actions, BCP reduced availability to only $8
 18-01575-jlg       Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                  Main Document
                                              Pg 95 of 133


 performance of the Fishmeal Companies during a normal fishing season.2947

          90.     75.In a letter dated December 7, 2015, the Hong Kong JPLs attempted to take

 control of CFG Peru and its assets, threatened local management in Peru with potential personal

 liability if they did not comply with their demand to convene shareholders meetings and appoint

 new representatives. The letter advised that the “Company’s assets … include all assets of CFG

 Peru Investments and its subsidiaries” and warned that “[s]hould you in any way facilitate any

 action by the Board of Directors [of CFGL] in relation to these subsidiaries without first notifying

 and

 obtaining the consent of the JPLs, we again reserve our rights to hold you personally liable.”3048

          G.      HONG KONG COURT DISMISSES HSBC’S JPLS; HSBC SECURES UNDERTAKING

          91.     76.On January 5, 2016, following a trial held onOver four days in December

 30-31, 2015 and January 4-2016, the Hong Kong Court held an evidentiary hearing to consider

 the merits of HSBC’s application to appoint JPLs over CFGL and CFIL. Thereafter, on January

 5, 2016, the Hong Kong Court discharged and terminated the Hong Kong JPLs’ appointment.

 The Hong Kong Court found that the Hong Kong JPLs never should have been appointed over

 CFGL and CFIL to begin with and that HSBC failed to present credible evidence justifying the

 appointment of the JPLs in the first place.3149

          92.     The Hong Kong Court’s decision discharging the JPLs was issued by Deputy

 High Court Judge Kenneth Kwok, SC on January 5, 2016, and the Reason for Decision was

 handed down on March 17, 2016 (collectively, the “Hong Kong Court Decision”). The Hong



million and the Fishmeal Companies’ other local lenders stopped funding altogether.”).
2947
         Aug. 23, 2016 Paniagua Decl. (Dkt. 99) ¶ 45.
3048
         Letter dated December 24, 2015 (Dkt. 99-1) (“KPMG representatives have replaced the previous directors of
CFG Peru Investments Pte. Ltd (‘CFG Singapore’) and, therefore, we now have control over CFG Peru Singapore …
[and the Peruvian Subsidiaries]”).
3149
         See Declaration Of Ng Puay Yee Pursuant To Rule 1007-2 Of Local Bankruptcy Rules For Southern District Of
New York And In Support Of Debtors’ First Day Motions And Applications (Dkt. 2) ¶¶ 114-18; see also August 23,
2016 Ng Declaration (Dkt. 105) at ¶¶ 64, 79.
18-01575-jlg    Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                        Pg 96 of 133


Kong Court Decision was filed under seal, and HSBC will not agree to have it unsealed.

       93.     HSBC was not surprised at the Hong Kong Court’s decision to discharge the

Hong Kong JPLs and expected it would happen—though concern was expressed internally that

the discharge would cause reputational damage to the bank.




       94.     77.Despite having been dismissed by the Hong Kong Court on January 5, 2016, the

Hong Kong JPLs did not step down immediately and instead sent letters to the Peruvian

management team on January 6 and January 11 continuing to demand that local management call

a shareholders meeting.

       95.     78.HSBC also threatened to appeal the dismissal of the Hong Kong JPLs and to

proceed with the Winding Up Petition in Hong Kong. And, even though HSBC commenced the

Cayman Islands action based in large part on the initial findings of the Hong Kong Court, HSBC

insisted on proceeding with the winding up petition in the Cayman Court.

       96.     79.HSBC imposed onerous demands on CFGL and CFIL in exchange for a six-

month suspension of the Cayman winding up petition and dismissal of the appeal from the Hong

Kong Court order terminating the Hong Kong JPLs. Rabobank (a similarly situated Club

Lender)In response, complained that “HSBC has so far not moved on any major points with the

company providing concessions.” In response, the HSBC employees overseeing negotiations
 18-01575-jlg       Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                   Main Document
                                              Pg 97 of 133


 agreed that HSBC “need[s] to keep our foot on their throats here…”.50



 32
          97.     80.During these negotiations, the other Club Lenders were “deeply suspicious”

 of HSBC’s motives.51 These negotiations culminated in the execution of a Deed of

 Undertaking, dated January 20, 2016 (the “HSBC Undertaking”), pursuant to which, inter alia,

 CFGL and

 CFIL agreed to pursue a sale of the Peruvian Business to be completed by July 15, 2016 and to



 appoint Paul Brough as Chief Restructuring Officer (“CRO”) to oversee the sales process. They

 also agreed to pay $3.1 million to KPMG for the fees of the Hong Kong JPLs.—before the court

 approved those fees and notwithstanding HSBC’s agreement to indemnify the JPLs.52 Failure to

 comply with the HSBC Undertaking entitled both HSBC and Bank of America, N.A. (which was

 not a signatory, but was a beneficiary to the HSBC Undertaking) to “be at liberty to apply to the

 Cayman Court for the immediate reappointment of the JPLs … and the CF Parties hereby consent

 to such appointment.”3353

          98.     81.Given the continuing damage to the Peruvian Business caused by

 unresolved foreign liquidation proceedings, HSBC had put “a gun to [the] head” of the

 Pacific Andes Group.3454

          82.



50
        HSBCHK-TR-00010048, 10052.
51
        HSBCHK-TR-00020224, 00020226 (“HSBC’s proposal for Borrelli Walsh to be appointed made the club
lenders—already deeply suspicious of HSBC motives—even more suspicious. This is because, among other things,
Donna Duke is leaving HSBC for Madison Pacific, which is very close to Borelli Walsh, which among other things is a
shareholder of Madison Pacific.”).
52
        HSBCHK-TR-00019439, HSBCHK-TR-00019468, 00019469.
3353
        Trustee Dec. at 23-24.
3454
        August 29, 2016 Hr. Tr. at 198:12 (Dkt. 157).
 35
          HSBCHK-TR-00003606.36            HSBCHK-TR-00003606.
 18-01575-jlg          Doc 34   Filed 04/18/19 Entered 04/18/19 17:44:56         Main Document
                                              Pg 98 of 133


                                               35
           99.     As explained in an internal HSBC email, the CF Group “acquiesced at the 11th

 hour” before the liquidation hearing in the Cayman Islands. Mark Mckeown, HSBC’s Chief Risk

 Officer, Asia Pacific, observed that “[g]iven the pressure we have had from other creditors, I

 think this is as good as we could hope for.”55

           100.    83.HSBC understood fully the level of control the undertaking provided,

 remarking internally that “[w]e retain good control and can re-kick in Liquidators but they still

 have to sell the asset ….”.56
                  36




 32
           HSBCHK-TR-00010048, 10052.
           101.    84.HSBC improperly secured the JPLs’ appointment by violating its duty of full

 and frank disclosure to the Hong Kong Court. Understanding that all parties appreciated the

 damage caused by ongoing liquidation proceedings, HSBC weaponized the JPLs’ appointment, its

 ability

 to continue the Cayman winding up petition, and its ability to appeal the Hong Kong JPLs’

 dismissal, in order to secure repayment of its loan and specifically to extract concessions in

 negotiating the HSBC Undertaking in January. Through that undertaking, HSBC retained

 control over CFGL and the entire CF Group by extension as well as the sale process for the

 Peruvian Business.

           H.      STIGMA OF LIQUIDATION PROCEEDING LINGERS AFTER JPLS ARE DISMISSED

           102.    85.Following dismissal of the Hong Kong JPLs, management in Peru met with

 local Peruvian banks in an attempt to reinstate inventory financing, without which the Peruvian

 OpCos could not support operations for the upcoming season. Moreover, employees were

 threatening to strike for lack of payment, and overdue taxes and delinquent supplier accounts


55
       HSBCHK-TR-00003606.
 18-01575-jlg      Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                Main Document
                                             Pg 99 of 133


 needed to be satisfied.86.

         103.    .37 As Mr. Brough explained in an email to the Club Lenders on February 19,

 2016, “[t]he Peruvian business has been without working capital for almost three months … due

 to the appointment of the JPLs” as well as the suspension of certain interest payments, i.e., the

 interest payments of the 9.75% Senior Notes due 2019.57 The Hong Kong Court’s appointment of

 the Hong Kong JPLs triggered a cross default with respect to the 9.75% Senior Notes due 2019

 which are guaranteed by CFG Peru.

         104.    87.Mr. Brough similarly acknowledged that “[t]he Peruvian banks which

 previously supported the Peruvian Business’ working capital needs have been shaken, firstly by

 the appointment of the JPLs and secondly by the default of the Notes.”58




 38
         105.    88.Given the inability of the Peruvian OpCos to obtain long-term financing, Mr.

 Brough requested the Club Lenders provide up to $25.5 million of new financing to sustain

 operations through the first fishing season of 2016. HSBC declined to participate in this funding,

 despite the fact that it was considered necessary by the individual HSBC selected to serve as CRO.

 HSBC instead contemplated another threat to institute liquidation proceedings.3959 Mr.

 Brough described HSBC’s conduct as “unprofessional.”4060

         106.    89.Ultimately, on June 30, 2016, involuntary proceedings to restructure and/or

 refinance the debts of the Peruvian Companies were commenced before El Institute Nacional de

 Defensa de la Competencia y de la Proteccion de la Propiedad Intelectual (the National Institute


56
        HSBCHK-TR-00003606.
3757
        HSBCHK-TR-00007076.
58
        HSBCHK-TR-00007026.
59
        HSBCHK-TR-00007375 (“My view is that we should continue to take a hard stance here and may have to be
prepared to reinstate the PL’s; or at least threaten such”).
4060
        Aug. 23, 2016 Ng Decl. (Dkt. 105) ¶ 91.
 18-01575-jlg      Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56                 Main Document
                                           Pg 100 of 133


 for the Defense of Competence and Protection of Intellectual Property, also known as

 “INDECOPI”) under the laws of the Republic of Peru and in particular, the General Law of the

 Bankruptcy System (Law No. 27809) (the “Peruvian Insolvency Law”).

           107.   90.HSBC sent letters to INDECOPI in August 2016 (even though creditors are not

 supposed to participate in the proceedings until they are recognized formally). It also attempted

 to have CFGI’s and Copeinca’s INDECOPI proceedings withdrawn by buying certain creditors’

 claims against them.4161

           I.     HSBC INTERFERES WITH SALE PROCESS

           108.   91.In the fall of 2015, before HSBC applied for the appointment of the Hong

 Kong JPLs, Pacific Andes Group management was contemplating a measured and deliberate

 process

 38
           HSBCHK-TR-00007026.
 39for the sale of the Peruvian Business to address its debt burden and to preserve and maximize
 value.




4161
       Notice of Subsequent Information Pursuant To § 1518 Of Bankruptcy Code (Dkt. 18 (Case No. 16-11891))
        ¶¶ 5-8.
 18-01575-jlg           Doc 34   Filed 04/18/19 Entered 04/18/19 17:44:56        Main Document
                                              Pg 101 of 133


         109.      92.At a presentation made by Deloitte on September 25, 2015, Deloitte valued

 the assets of the Peruvian OpCos at $1.69 billion.93.

         110.
                   .42According to materials prepared by Deloitte in mid-November 2015, an

 investment bank was being appointed to run a sale process, and during the week of November

 15, 2015, a potential buyer of the Peruvian fishmeal business was performing a site visit.62

         111.      94.At the start of the sale process, CITIC CLSA valued the Peruvian Business at

 $1.7 billion.4363

         112.      As HSBC’s File Note from November 24, 2015 confirms, at that time, there were

 several interested parties and the deal structure contemplated an enterprise value of

 approximately $1.7 billion.64

         113.      95.In November 2015, Pacific Andes management was in advanced negotiations

 with two investment groups regarding the acquisition of some or all of the CF Group.




                :4465




 42
         HSBCHK-TR-00009826.
        HSBCHK-TR-00000260, at 267; at 278




62
       HSBCHK-TR-00009826.
4363
       Trustee Dec. at 29.44
64
       HSBCHK-TR-39212, 39213.
 65
18-01575-jlg    Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                       Pg 102 of 133




       114.    96.The appointment of the Hong Kong JPLs and the specter of liquidation altered

the environment in which the sale was being conducted, inviting lower bids. For example,
           18-01575-jlg   Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56   Main Document
                                                   Pg 103 of 133


                      :




     97.


                                                                                          46



45
     HSBCHK-TR-0000260, at 279-280.
46
     HSBCHK-TR-00008874.
 18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                          Pg 104 of 133


 owed USD 1.2bn by the Opcos.”67

        116.    98.In addition to the alteration of the sale environment brought about by HSBC’s

 commencement of liquidation proceedings in Hong Kong, the compressed time frame imposed

 by HSBC in the HSBC Undertaking chilled bidding.

        117.    99.HSBC knew that even in a rushed sale consummated by liquidators, the value

 realized for the Peruvian Business would satisfy its portion of the Club Facility. HSBC noted

 internally that its January undertaking provided “unopposed authority for HSBC to liquidate the

 company should a trigger even occur, including the resignation of the CFO, or advice from the

 CRO that the sale process is being delayed or frustrated by the directors. We believe this is a good

 outcome for HSBC and the other creditors of CFG. The asset has more than enough value to see

 us repaid in full …”68




                            47


        100.


                                                                                       48
        118.    On March 15, 2016, HSBC’s Mr. Mckeown explained the message that should be

 delivered to Mr. Brough: “if [the CF Group does] not deliver we will do what is necessary,

 including [re]instituting the [JPLs]; the other lenders can take us out if they wish.”69

        119.    101.By June 1, 2016, seven non-binding expressions of interest had been received

 for the Peruvian Business, and more than half of the bids were considered to be worth progressing

 to the second round of the sale process. One of the expressions of interest was for $1.5 billion--

 $200 million below the pre-appointment indication of interest that nearly resulted in a


67
       HSBCHK-TR-00008874.
68
       HSBCHK-TR-00013710.
 18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                         Pg 105 of 133


 memorandum of understanding—but the indicating party refused to take the necessary next steps

 to sign a “process letter” to proceed to the next round of the sale process. The remaining non-




 binding expressions of interest that were received were for much lesser amounts.4970 Indeed, at

 that time, HSBC “expect[ed] to receive a price starting with a 9”71—a significantly lower number

 from the $1.7 billion under consideration before HSBC capriciously commenced the liquidation

 proceedings.




 47
        HSBCHK-TR-00013710.
 48
        HSBCHK-TR-00007376.
        J.      CHAPTER 11 CASES COMMENCED IN NEW YORK

        120.    102.On June 30, 2016 (the “the Petition Date”),, June 30, 2016, the Debtors,

 including CFG Peru, filed voluntary petitions with the United States Bankruptcy Court for

 the Southern District of New York (the “Court”)Court for relief under chapter 11 of the

 Bankruptcy Code. On July 14, 2016, the

 Court entered an order consolidating the chapter 11 cases (together, the “Chapter 11 Cases”)

 (Dkt. 27).
         121.   103.On October 28, 2016, the Court granted the motion of Rabobank U.A.,

 Standard Chartered, and DBS seeking the appointment of a chapter 11 trustee pursuant to section

 1104(a)(2) of the Bankruptcy Code (Dkt. 203). On November 10, 2016, the Court confirmed the

 appointment of William A. Brandt, Jr. as the chapter 11 trustee for CFG Peru (Dkt. 219)

        122.    104.When appointing the Trustee, the Court observed that CFG Peru “is the 100%

 direct and indirect owner of the Peruvian OpCos” and that “[w]hatever value [the Debtors] have is


69
       HSBCHK-TR-00007376.
4970
       Trustee Dec. at 26-27.
71
       HSBCHK-TR-00018131.
 18-01575-jlg         Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                       Main Document
                                                Pg 106 of 133


 derived from their mostly indirect interests in the Peruvian operating companies.” The Court also

 found “the Debtors have no prospect of rehabilitation if they cannot realize value from their

 interests in the Peruvian OpCos.” The Court charged the Trustee with, among other things,

 evaluating “the optimal way to maximize the value of the Peruvian Business and to determine

 how to realize that value for the benefit of the Debtors’ estates and creditors.” See In re China

 Fishery Grp. Ltd. (Cayman), No. 16-11895 (JLG), 2016 WL 6875903, at *2, *20 (Bankr.

 S.D.N.Y. Oct. 28, 2016).

          123.      105.In addition to owning the equity in the Peruvian OpCos, CFG Peru is a

 creditor and party in interest in the same chapter 11 cases in which HSBC filed proofs of claims.

 CFG

 Peru and HSBC each filed proofs of claim in the chapter 11 cases for CFGL (Case No. 16- 11895),

 CFIL (Case No. 16-11896), N.S. Hong (Case No. 16-11899),72 and Smart Group (Case No.

 16-11910). A chart detailing the proofs of claim filed by CFG Peru and HSBC is set forth in Figure

 1, below.




72
        After it filed the Complaint, CFG Peru withdrew its claim against N.S. Hong. See Dkt. No. 1327 (Stipulation).
CFG Peru has filed proofs of claim against other debtor entities that are located above CFGL in the capital structure, e.g.,
PARD (Claim No. 1774), Zhonggang Fisheries Limited (Claim No. 1534 ), and Golden Target Pacific Limited (Claim
No. 1520).
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56        Main Document
                                          Pg 107 of 133




       106.Figure 1. Proofs of Claim Filed in Chapter 11 Cases.

       124.    On December 27, 2016, the Trustee filed a motion seeking discovery from HSBC

pursuant to Federal Rule of Bankruptcy Procedure 2004. On January 9, 2017, the Trustee filed his

application to retain Quinn Emanuel Urquhart & Sullivan LLP in the jointly administered Chapter

11 Cases [ECF No. 303] and in CFG Peru’s Chapter 11 Case [ECF No. 54].

       125.      On January 31, 2017, HSBC filed in the jointly administered Chapter 11 Cases

its Notice Of Appearance And Request For Service Of Papers [ECF No. 332] (the “Notice Of
18-01575-jlg   Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56        Main Document
                                      Pg 108 of 133


Appearance”). The Notice Of Appearance relates to “the above captioned chapter 11 cases”—
 18-01575-jlg        Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                               Pg 109 of 133


 which include CFG Peru—identifies attorneys from Davis Polk & Wardwell LLP and Boies

 Schiller & Flexner LLP as counsel to HSBC, and demands, pursuant to, inter alia, section

 1109(b) of the Bankruptcy Code, that they receive “all notices given or required to be given in

 connection with the Cases …” (emphasis added).

          126.     On January 31, 2017, HSBC objected to the Trustee’s application to retain Quinn

 Emanuel as special litigation counsel in the jointly administered Chapter 11 Cases, arguing the

 Trustee’s retention of Quinn Emanuel “to investigate and potentially litigate against” HSBC

 would be “both inappropriate and unwarranted.”73 On February 6, 2017, HSBC objected to the

 Rule 2004 Motion in the jointly administered Chapter 11 Cases.74 In addition to opposing the

 Trustee’s examination, the objection HSBC filed to the Trustee’s Rule 2004 Motion requested

 extraneous relief unrelated to the proposed investigation.75 At HSBC’s request, the Trustee

 granted one extension with respect to HSBC’s response deadline for the Quinn Emanuel retention

 application. HSBC also requested two extensions of the response date with respect to the Rule

 2004 Motion, which the Trustee granted.76




73
          See Limited Obj. of HSBC to the Appl. Of William A. Brandt, Jr., Chapter 11 Trustee, for Entry of an Order
Authorizing Retention and Employment of Quinn Emanuel as Special Litigation Counsel at ¶¶ 2-3, In re China Fishery
Grp. Ltd. (Cayman) (No. 16-11895), Dkt. No. 333.
74
          See Obj. of HSBC Limited to the Mot. Of William A. Brandt, Jr., Chapter 11 Trustee, for Order Authorizing
Issuance of Subpoenas to HSBC, In re China Fishery Grp. Ltd. (Cayman), (No. 16-11895), Dkt. No. 344 (the “Retention
Obj.”).
75
          See Retention Obj. at 4-5 (¶ 8) (“Discovery aside, the Court should conduct a broader review of the progress of
these chapter 11 cases and whether there is any real prospect of the Trustee and the Debtors bringing them to an
expeditious and successful conclusion.”); at 5 & n. 6 (reserving right “to request dismissal of the chapter 11 proceeding
or, alternatively, to lift the automatic stay to allow foreign proceedings to continue”); at 17 & n. 16 (“In any event,
objecting to [HSBC’s] Proofs Of Claim is unlikely to bring any additional value to stakeholders in CFG Peru or the other
Debtors. Because two of the non- Debtor Peruvian OpCos are obligors for the full amount of the Club Facility, the Club
Lenders (including [HSBC]) are entitled to be repaid in full by those entities before any equity value from the Peruvian
OpCos flows to CFG Peru or any other Debtors.”); at 23 & n. 24 (“This filing constitutes [HSBC’s] notice that it intends
to raise an issue about a foreign country’s law.”).
76
          See First Am. Notice with respect to Retention Appl., In re China Fishery Grp. Ltd. (Cayman) (No. 16- 11895),
Dkt. No. 321; First Am. Notice with respect to Rule 2004 Mot., In re China Fishery Grp. Ltd.
 18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56                  Main Document
                                           Pg 110 of 133


        J.      HSBC WAS AN INSIDER OF PACIFIC ANDES COMPANIES

        127.     HSBC was an insider of the Pacific Andes Group during all relevant periods—

 namely, before the appointment of the JPLs; during the JPLs’ abbreviated tenure; and after the

 Deed of Undertaking was executed.

        128.    Before the JPLs were appointed, HSBC was acting in concert with the Pacific

 Andes Group to obtain repayment of its bilateral credit facilities and keeping from the other Club

 Lenders the fact that the Pacific Andes loans were being managed in HSBC’s risk area. It also

 started developing an internal strategy to have KPMG installed as provisional liquidators. HSBC

 fortified its role as an insider when it filed the ex parte JPL Applications. HSBC installed the

 liquidators to exercise control over CFGL and CFIL and the “crown jewels” of the Pacific Andes

 Group—i.e., the Peruvian OpCos. And, HSBC wielded the “life or death” power it obtained by

 virtue of the JPLs’ appointment (and its ability to appeal from the decision dismissing the JPLs) to

 extract the Deed of Undertaking. As it privately acknowledged, HSBC was “keep[ing its] foot on

 their throats”, and the Deed of Undertaking allowed HSBC to “retain good control.”77

        129.    HSBC also facilitated the appointment of its own retained professionals into

 control positions within the Pacific Andes Group. Specifically, FTI, the same firm that HSBC

 hired to write the report it used as the basis for its unfounded JPL Applications, ultimately served

 as liquidators for certain Pacific Andes Group companies. On October 31, 2016, the High Court of

 Justice of the British Virgin Islands, Commercial Division (the “BVI Court”) appointed three

 joint provisional liquidators to serve with respect to Pacific Andes Enterprises (BVI) Limited:




        (Cayman) (No. 16-11895), Dkt. No. 322 ; Second Am. Notice with respect to Rule 2004 Mot., In re China
        Fishery Grp. Ltd. (Cayman) (No. 16-11895), Dkt. No. 330 .



77
       See HSBCHK-TR-00010048; HSBCHK-TR-00003606.
 18-01575-jlg         Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                        Main Document
                                                Pg 111 of 133


 Mr. Ian Morton, Mr. Nick Gronow, and Mr. Joshua Taylor of FTI (the “BVI Liquidators”).78 On

 November 18, 2016, the BVI Court appointed the Liquidators to serve with respect to Parkmond

 Group Limited and PARD Trade Limited after placing those companies into liquidation.79 One

 affiliate, Richtown Development Limited, challenged the BVI Liquidators’ appointment on the

 ground that they had prepared the FTI Report at HSBC’s direction.80 Notably, HSBC had

 commissioned the creation of reports drafted by FTI that FTI provided to these courts to secure its

 appointments.81

          130.      On January 30, 2018, the Trustee filed a formal application with the Hong Kong

 Court requesting that it unseal the 2016 Hong Kong Court Decision so that whatever findings the

 court made with respect to HSBC’s conduct would be publicly disclosed. HSBC strenuously

 opposed the Trustee’s application and demanded that the decision must remain under seal. The

 Hong Kong Court sided with HSBC, refused to recognize the legitimacy of this Court’s

 appointment of the Trustee, and declined to unseal the Hong Kong Court Decision.82 However,


 the Hong Kong Court did remark, when denying the Trustee’s application, that the Hong Kong

 Court Decision found the CF Group was “involved in a restructuring exercise and that it was in


78
          See Disclosure Statement for Joint Chapter 11 Plain of Reorganization of Pacific Andes International Holdings
Limited (Bermuda) and Certain of its Affiliated Debtors, at 28-29 [ECF No. 801].
79
          See id. at 29-30. On February 13, 2017, at the requests of Maybank and Glacier Fish Company, the BVI Court
appointed the Liquidators to serve with respect to Europaco Limited (BVI). Id. The Liquidators also serve with respect to
Solar Fish Trading Limited, Palanga Limited, Zolotaya Orda Limited, Richtown Development Limited, Metro Win Inc.
Limited, Alatir Limited, and Perun Limited.
80
          See 45-BVIHC-132, 133, 134 (2016) (BVI Court Decision) at 30 (“Richtown opposed the appointment of the
individuals who had acted as joint provisional liquidators on the basis that as persons from FTI consulting, they would
have a conflict interest in acting. The conflict was said to be between their duties as liquidator and their self-interest in
seeking to justify the preliminary FTI Consulting reports to HSBC which were used, as I understand it, as evidence for
the appointment of provisional liquidators in the Cayman Islands and Hong Kong …. [T]he individuals were professional
men, and [ ] the objection to their appointment was ill-founded.”)).
81
          See, e.g., Proof Of Claim No. 63-1 (¶ 1 (“In appointing the Liquidators act, the BVI Court was aware of the two
reports issued by FTI Consulting (Hong Kong) Limited dated November 16, 2015 and December 18, 2015, (collectively,
the ‘2015 Reports’), on the instruction of counsel for the The Hongkong And Shanghai Banking Corporation Limited, as
well as two reports prepared for the BVI Court by Nicholas James Gronow, Ian Morton and Joshua Taylor as joint and
provisions liquidators of PAE dated November 4, 2016 and November 17, 2017.”).
82
          HCMP 134/2018 [2018] HKCFI 2622 (Reasons For Decision) at 18:D-H (“It follows that there is no basis for
recognising the Trustee’s office or providing assistance to him.”); at 9:L-O (“Viewed from this Court’s
 18-01575-jlg       Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                              Pg 112 of 133


 the interests of ‘stakeholders’ that there was an orderly disposal of assets rather than a

 compulsory winding up and that this was a reason for discharging an order.”83 HSBC continues to

 insist that the Hong Kong Court’s decision cannot be reviewed by this Court or otherwise be

 made publicly available.

                 FIRST COUNT Peruvian Civil Code Articles 1969, 1981,1969 and
                               1985 (Malice or Negligence)

          131.     107.The Trustee repeats and realleges the allegations in paragraphs 1 through

 106130 above, as if fully set forth herein.

          132.     108.Under Article 1969 of the Peruvian Civil Code, a defendant who causes harm

 to a plaintiff, by either malice or by negligence, is forced to compensate the plaintiff. The burden

 is on the defendant to prove that it did not act with malice or negligence.

          109.Under Article 1981 of the Peruvian Civil Code, where one party directs another party

 to perform an act that causes damage, both parties are subject to joint and several liability for the

 damage caused.

          133.     110.Under Article 1985 of the Peruvian Civil Code, compensation for damages

 includes the consequences that derive from the action or omission that generates the damage,

 including loss of earnings, damage to the person, and moral damage. The amount of

 compensation accrues legal interest from the date on which the damage occurred.

          134.     111.Parties filing an ex parte petition for the appointment of provisional liquidators
                   in

 Hong Kong have a duty to fully and frankly disclose all material facts to the deciding court.


          perspective the Chapter 11 filings by the Companies and the Group were, therefore, unconscionable conduct
          that the application to the appoint the Trustee became possible”); at 20:H-Q (“It seems to me that this
          approach ignores the fact that the Chapter 11 proceedings, and consequently the Trustee’s appointment, is the
          consequence of what appears to be a conscious fraud on the part of the Ng family on HSBC and this Court.

83
         HCMP 134/2018 [2018] HKCFI 2622 (Reasons For Decision) at 9:O-R; 10:F-I. Notably, when denying the
Trustee’s motion to unseal the prior decision dismissing the Hong Kong JPLs, the Hong Kong Court noted that “it is not
for me to assess whether or not the [Hong Kong Court] was wrong to set aside the order appointing the provisional
liquidators.” Id.
18-01575-jlg      Doc 34       Filed 04/18/19 Entered 04/18/19 17:44:56                      Main Document
                                            Pg 113 of 133


        Public policy considerations weigh heavily in favour of declining to provide any form of assistance to a
        process that arises in this way.”).
112.
        135.    HSBC breached its duty of candor with the Hong Kong Court and failed to inform

the Hong Kong Court of material facts in its ex parte application that it either knew or should

have known.

        136.    113.Among other things, HSBC had a duty to inform the Hong Kong Court of all

facts relevant to the FTI Report upon which its application rested, including, without limitation,

the timing of its preparation as well as its focus and purpose. HSBC should have informed the

Court of the status of the sale process, with which HSBC was familiar, and that it understood the

Peruvian Businesses were well run. HSBC materially misrepresented (either directly or by

omission) to the Hong Kong Court its full knowledge of the evidentiary record underlying its

allegations, in violation of its obligations to that court. HSBC knew its evidence was flimsy and

was not surprised that the JPLs were discharged.

        137.    114.There was no need to appoint liquidators because there was no risk of

dissipation of assets, a fact that HSBC understood and that was corroborated by the lack of

support among the other Club Lenders for those proceedings and, their concern that the

appointment of liquidators not only damaged operations but also damaged the companies’ value

and obstructed the sale process, and their suspicion that HSBC did nothing with the FTI Report

for more than a year while it secured the repayment of its bilateral facilities. That suspicion was

well-founded, considering that HSBC had agreed with Pacific Andes Group management to keep

from other Club Lenders the fact that the Pacific Andes’ loans were being managed in HSBC’s

risk area.

        138.    115.Largely on the basis of the Hong Kong Court’s decision, the Cayman Court

also appointed provisional liquidators.

        139.    116.The Peruvian OpCos are the cornerstone of the Trustee’s restructuring
18-01575-jlg      Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                          Pg 114 of 133


efforts in the United States. As a result of the appointment of the JPLs and HSBC’s collection

efforts

thereafter, including the HSBC Undertaking, the Peruvian OpCos and CFG Peru suffered damages

resulting from lost revenue and profit, increased financing costs, and lost capacity. The

appointment of the JPLs also caused a substantial decrease in the value of CFG Peru’s equity

interest in the Peruvian OpCos because it caused the companies’ operations to contract and

interfered with a process for a measured and deliberate sale of those companies.

          140.   117.Before the appointment of the JPLs, indications of interest totaled as much as

$1.7 billion. After the appointment, they were much lower—by at least $200 million. While one

indication of interest totaled $1.5 billion, that party refused to take the necessary steps to proceed

to the next round of the sale process. The remaining non-binding expressions of interest that were

received were in much lesser amounts. HSBC expected to receive a “price starting with a 9.”84

          141.   118.From and after November 25, 2015, HSBC exerted control over the CF Group

by, among other things, having the JPLs appointed, sending them as its surrogates to Peru

immediately after their appointment to attempt to take control of CFG Peru and the Peruvian

OpCos, to meet with the Peruvian OpCos’ lenders in a manner that disrupted those relationships,

obtaining the HSBC Undertaking, and dictating the terms of the sale process for those entities.

                 SECOND COUNT Peruvian Civil Code Articles 1978, 1981,1981
                            and 1985 (Vicarious Liability)

          142.   119.The Trustee repeats and realleges the allegations in paragraphs 1 through

118141 above, as if fully set forth herein.

          143.   Under Article 1981 of the Peruvian Civil Code, where one party directs another

party to perform an act that causes damage, both parties are subject to joint and several liability

for the damage caused.
 18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                         Pg 115 of 133


 120.
        144.    Under Article 19781985 of the Peruvian Civil Code, a defendant who helps to

 cause damage is also responsible for that damage, in an amount determined by the judge

 according to the circumstances of the casecompensation for damages includes the

 consequences that derive from the action or omission that generates the damage, including

 loss of earnings, damage to the person, and moral damage. The amount of compensation

 accrues legal interest from the date on which the damage occurred.

        145.    121.Messrs. Beighton, Middleton, and Power—the Hong Kong JPLs—were

 previously selected by HSBC to serve as independent financial advisors for the Club Lenders.

 Prior to their appointment by the Hong Kong Court, these individuals purported to represent all

 CF Group lenders. However, during that time period, unbeknownst to the other Club Lenders,

 they were preparing to be installed as provisional liquidators at HSBC’s behest and without the

 support of the other Club Lenders.

        146.    122.The Hong Kong JPLs were the surrogates of, and controlled by HSBC. HSBC

 used its hand-picked Hong Kong JPLs (with whom it shared legal counsel) to attempt to take

 control of CFG Peru and the Peruvian OpCos and to exercise control over the Peruvian Business.

 HSBC also agreed to indemnify the Hong Kong JPLs in connection with their appointment. Once

 appointed, the Hong Kong JPLs also insisted on meeting with the creditors and prospective buyers

 of the Peruvian assets. And within six weeks of their appointment, the Hong Kong JPLs had

 already been in contact with twenty-one potential buyers for the Peruvian Business in an effort to

 sell them as quickly as possible for the benefit of HSBC.

        147.    123.The Hong Kong JPLs caused significant harm to CFG Peru’s equity interest in

 the Peruvian OpCos and to those companies themselves by, among other things, causing the

 Peruvian OpCos to lose access to liquidity needed to operate their businesses from banks that


84
        HSBCHK-TR-00018131.
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                          Pg 116 of 133


provide working capital and warehouse companies and other forms of inventory financing and

impaired fishing operations.

        148.    124.Before the appointment of the JPLs, indications of interest totaled as much as

$1.7 billion. After the appointment, only one indication of interest came close to that amount ($1.5

billion, but that bidding party refused to take the necessary steps to proceed to the next round of the

sale process), resulting in at least a $200 million decline in the bids. The remaining non- binding

expressions of interest that were received were in much lesser amounts. HSBC expected to receive

a “price starting with a 9.”85

        149.    125.After HSBC had the JPLs installed, the JPLs caused damage to CFG Peru and

the Peruvian OpCos. Under Peruvian law, HSBC is liable for the full amount of damage caused by

the JPLs.

               THIRD COUNT Breach of Duty Causing Loss Under Hong Kong
                                   Common Law

        150.    126.The Trustee repeats and realleges the allegations in paragraphs 1 through

125149 above, as if fully set forth herein.

        151.    127.Under Hong Kong law, a lender exercising its power of sale over security

owes the borrower a duty of care to obtain the true market value of the asset. After deducting for

the amount owed to the lender, the proceeds of sale belong to the borrower. The borrower

therefore is vitally affected by the results from the sale of its assets by the lender.

        152.    128.Under these circumstances, the lender owes the borrower a duty of care to

achieve true market value in the sale and a duty of good faith to act honestly and without reckless

disregard for the borrower’s interests.

        153.    Under Hong Kong Law, a creditor filing an application for the appointment of

liquidators assumes the duty to act in good faith (the corollary being the duty to not act in bad
 18-01575-jlg      Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                            Pg 117 of 133


 faith) and the duty to take reasonable care to not cause damage to the borrower’s assets, whether

 itself or through its agent(s). These duties are ongoing in nature, and apply even after the

 appointment of liquidators.

        154.    129.CFG Peru, as the owner of the Peruvian Opcos, is vitally affected by the result

 of any sale of the Peruvian Business. The proceeds of any sale, after deducting for the amount

 owed to the Club Lenders, will accrue to the account of CFG Peru, as owner of the Peruvian

 Opcos. As a creditor of N.S. Hong, CFGL, CFIL, and Smart Group, CFG Peru also is vitally

 affected by the result of any sale of the Peruvian Business. The proceeds of any such sale may

 accrue to their account.

        155.    130.InUpon filing the application for the appointment of the Hong Kong JPLs,

 and in getting the JPLs appointed and taking control of the sale process for the Peruvian

 Businesses through the HSBC Undertaking, HSBC assumed a duty of care and of good faith.

        156.    131.HSBC breached both of these duties by, among other things, acting in

 reckless disregard for the interests of CFIL, CFGL, and CFG Peru,; focusing myopically on the

 payment of its own debt to the detriment of other creditors,; creating an environment that chilled

 bidding, and imposing truncated deadlines in the Deed of Undertaking; ignoring the Club

 Lenders’ concerns; and breaching its duty of full and frank disclosure by, among other things,

 relying on the one- year old FTI Report, failing to disclose Deloitte’s opinion that the Peruvian

 operations were

 well-run, failing to apprise the Hong Kong Court of the status of the sale process, and proceeding

 with the ex parte application despite knowing that the appointment of JPLs would depress the

 value of the Peruvian Business.

        157.    132.HSBC’s actions materially and negatively impacted the value of the


85
       HSBCHK-TR-00018131.
18-01575-jlg      Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                          Pg 118 of 133


Peruvian Business and harmed CFG Peru’s equity interest in the Peruvian OpCos and harmed

entities against whom CFG Peru has asserted claims.

         158.   133.Under Hong Kong law, parties filing an ex parte petition for the appointment of

provisional liquidators have a duty to fully and frankly disclose all material facts to the deciding

court.

         159.   HSBC failed to satisfy its obligation, when making an ex parte application to (i)

make proper enquiries before bringing the application; and (ii) bring to the court’s attention all

facts material to the determination of the party’s right to that injunction as well as any points that

could have been made by the defendant. Nor did HSBC provide any undertaking with respect to

damages in connection with the JPL Application, as is ordinarily provided on ex parte

applications. Such an undertaking may have caused HSBC to act with greater restraint.

         160.   134.HSBC breached its duty of candor with the Hong Kong Court and failed to

inform the Hong Kong Court of material facts in its ex parte application that it either knew or

should

have known.

         161.   135.HSBC had a duty to inform the Hong Kong Court of all facts relevant to the

FTI Report upon which its application rested, including, without limitation, the timing of its

preparation as well as its focus and purpose. HSBC materially misrepresented (either directly or

by omission) to the Hong Kong Court its full knowledge of the evidentiary record underlying its

allegations, in violation of its obligations to that court.

         162.   136.There was no need to appoint liquidators because there was no risk of

dissipation of assets, a fact that HSBC understood and that was corroborated by the lack of

support among the other Club Lenders for those proceedings and, their concern that the

appointment of liquidators not only damaged operations but also damaged the companies’ value
18-01575-jlg      Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                          Pg 119 of 133


and obstructed the sale process, and their suspicion that HSBC did nothing with the FTI Report

for more than a year while HSBC secured repayment of its bilateral facilities. That suspicion was

well founded,

considering that HSBC agreed with Pacific Andes Group management to keep from the other Club

Lenders the fact that the Pacific Andes loans were being managed in HSBC’s risk area. And,

HSBC knew its evidence was flimsy. HSBC expected the JPLs would be discharged after the

four-day evidentiary hearing.

       163.      137.Largely on the basis of the Hong Kong Court’s decision, the Cayman Court

also appointed provisional liquidators.

       164.      138.The Peruvian Opcos are the cornerstone of the Trustee’s restructuring

efforts in the United States.

       165.      139.The extent to which there was no need to appoint the liquidators to preserve

assets is underscored by the lack of support among the other Club Lenders for those proceedings

and their concern that the appointment of liquidators not only damaged operations but also

damaged the companies’ value and obstructed the sale process.

       166.      140.Largely on the basis of the Hong Kong Court’s decision, the Cayman Court

also appointed provisional liquidators.

       141.The Peruvian OpCos are the cornerstone of the Trustee’s restructuring efforts in the

United States.

       167.      142.The appointment of provisional liquidators significantly harmed CFG Peru,

which owns the Peruvian OpCos, including, among other things, by causing the Peruvian OpCos

to lose access to liquidity needed to operate their businesses and materially impeding fishing

operations.

       168.      143.The appointment of the JPLs also caused a substantial decrease in the value
18-01575-jlg       Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                           Pg 120 of 133


of CFG Peru’s equity interest in the Peruvian OpCos by causing the companies’ operations to

contract and interfering with a measured and deliberate sale process.

       169.       144.Before the appointment of the JPLs, indications of interest totaled as much as

$1.7 billion. After the appointment, they were much lower—by at least $200 million. While one

indication of interest totaled $1.5 billion, that party refused to take the necessary steps to proceed

to the next round of the sale process. The remaining non-binding expressions of interest that were

received were in much lesser amounts. HSBC expected to receive a “price starting with a 9.”86

        170.      145.From and after November 25, 2015, HSBC exerted control over the CF Group

by having the JPLs appointed, sending them as its surrogates to Peru immediately after their

appointment to meet with the Peruvian OpCos’ lenders in a manner that disrupted those

relationships, obtaining the HSBC Undertaking, and dictating the terms of the sale process for

those entities.

        171.      146.HSBC knew the appointment of the JPLs would damage to the value of the

Peruvian Opcos and CFG Peru’s equity interest in the Peruvian OpCos. Yet in order to realize a

sale – even at a depressed valuation – HSBC proceeded with the application, breaching its duties

to the Hong Kong Court in the process. It acted with reckless disregard for the interests of CFIL,

CFGL and CFG Peru, and breached its duties of care and of good faith.

                  FOURTH COUNT Unlawful Interference With Business Under
                                  Hong Kong Law

        172.      The Trustee repeats and realleges the allegations in paragraphs 1 through 171

above, as if fully set forth herein.

        173.      Under Hong Kong law, a defendant may be liable for unlawful interference with

business where it uses unlawful means to interfere with the actions of a third party in relation to

the plaintiff, intending to cause harm.
 18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                          Pg 121 of 133


        174.    HSBC used unlawful means to have the JPLs appointed as reflected by HSBC’s

 failure to discharge its duty of full and frank disclosure on the ex parte application; HSBC’s

 breach of its duties of care and good faith under Hong Kong law; HSBC’s failure to give the type

 of undertaking for damages that is ordinarily provided on ex parte applications; and HSBC’s

 breach of obligations under Peruvian and U.S. law.

        175.    The appointment of the JPLs clearly interfered with the actions of third parties in

 relation to CFG Peru. Among other things, the appointment chilled bidding in the sale process,

 created a market perception that the Peruvian Business could be acquired for a lower price, and

 otherwise scuttled a deliberate and measured sale process, the details of which HSBC was aware.

        176.    HSBC’s interference was unlawful. Among other things, HSBC breached its duty

 of candor with the Hong Kong Court and failed to inform it of material facts that it knew or should

 have known would be relevant. HSBC misrepresented (either directly or by omission) to the Hong

 Kong Court its full knowledge of the evidentiary record underlying its allegations, in violation of

 its obligations to that court, resulting in the appointment of the Hong Kong JPLs here.

        177.    HSBC intended to cause loss. Having obtained repayment on its bilateral facilities,

 HSBC no longer had an interest in a value-maximizing sale process. Instead, HSBC was content to

 have the JPLs consummate an expedited liquidation of the Peruvian Business even though that

 liquidation would yield significantly less than would be realized through a measured, deliberate

 sale process. The appointment of the JPLs at HSBC’s request caused significant instability with

 the local Peruvian lenders—including BCP, BBVA, and Scotia Bank. As a result of HSBC’s

 interference with the prospective business relationships with BCP, BBVA, Scotia Bank and other

 lenders and inventory financiers as well as prospective purchasers of the Peruvian Business, CFG

 Peru suffered actual damage, including a diminution in the value of its equity interests in the


86
       HSBCHK-TR-00018131.
18-01575-jlg      Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56          Main Document
                                          Pg 122 of 133


Peruvian OpCos.

                      FIFTH COUNT Tortious Interference with Business
                                Relationship (U.S. Law)

        178.    147.The Trustee repeats and realleges the allegations in paragraphs 1 through

146177 above, as if fully set forth herein.

        179.    148.Prior to the JPL Application, BCP provided inventory financing to the

Peruvian OpCos of up to $100 million plus an additional $15 million in short-term working

capital. The Peruvian OpCos also received local financing from BBVA and Scotia Bank. This

financing was essential to fund operations of the Peruvian OpCos, including payments to

suppliers and employees.

        180.    149.HSBC knew that the Peruvian OpCos required financing to fund their

operations and that the Peruvian OpCos had relationships with the local banks and warehouse

inventory financiers that provided that financing.

        181.    150.On November 25, 2015, HSBC filed the JPL Application seeking, among other

things, the appointment of provisional liquidators over CFGL and CFIL and thereby intentionally

interfered with those relationships. HSBC’s conduct was intentional because HSBC knew that

interference with the Peruvian OpCos’ relationship with their lenders was certain or substantially

certain to occur as a result of its actions.

        182.    151.The appointment of the JPLs caused significant instability with the local

Peruvian lenders—including BCP, BBVA, and Scotia Bank. BCP suspended its $100 million

facility with the Peruvian OpCos because of the appointment of the JPLs. BBVA and Scotia Bank

similarly suspended their facilities with the Peruvian OpCos.

        183.    152.The interference was improper because HSBC breached its duty of candor

with the Hong Kong Court and failed to inform the Hong Kong Court of material facts in its ex

parte
18-01575-jlg   Doc 34    Filed 04/18/19 Entered 04/18/19 17:44:56        Main Document
                                      Pg 123 of 133


application that it knew or should have known. HSBC had a duty to inform the Hong Kong
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                         Pg 124 of 133


Court of all facts relevant to the FTI Report upon which its application rested, including, without

limitation, the timing of its preparation as well as its focus and purpose. HSBC materially

misrepresented (either directly or by omission) to the Hong Kong Court its full knowledge of the

evidentiary record underlying its allegations, in violation of its obligations to that court.

       184.    153.CFG Peru suffered actual losses as a result of HSBC’s interference with

the relationships with BCP, BBVA, Scotia Bank and other lenders or inventory financiers.

                FIFTHSIXTH COUNT Tortious Interference with Prospective
                           Economic Advantage (U.S. Law)

       185.    154.The Trustee repeats and realleges the allegations in paragraphs 1 through

153184 above, as if fully set forth herein.

       186.    155.Prior to the JPL Application, BCP provided inventory financing to the

Peruvian OpCos of up to $100 million plus an additional $15 million in short-term working

capital. The Peruvian OpCos also received local financing from BBVA and Scotia Bank. This

financing was essential to fund operations of the Peruvian OpCos, including payments to

suppliers and employees.

       187.    156.The appointment of the JPLs caused significant instability with the local

Peruvian lenders—including BCP, BBVA, and Scotia Bank. BCP suspended its $100 million

facility with the Peruvian OpCos because of the appointment of the JPLs. BBVA and Scotia Bank

similarly suspended their facilities with the Peruvian OpCos.

       188.    157.CFG Peru suffered actual losses as a result of HSBC’s interference with the

prospective business relationships with BCP, BBVA, Scotia Bank and other lenders or inventory

financiers.

       189.    158.Prior to the JPL Application, Pacific Andes Group management was

contemplating a measured and deliberate process for the sale of the Peruvian Business.

       190.    159.In November 2015, two investors interested in acquiring the CF Group for as
18-01575-jlg     Doc 34      Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                          Pg 125 of 133


much as $1.7 billion were in discussions with the Pacific Andes Group. A memorandum of

understanding was expected to be signed on November 26, 2015. On November 25, 2015, HSBC

filed the JPL Application seeking, among other things, the appointment of provisional liquidators

over CFGL and CFIL, and intentionally interfered with those prospective relationships. At the

time it commenced the liquidation proceedings, HSBC was aware of the details of the sale

process, including the categories and number of potential bidders, the range of the potential bids,

and the upcoming deadlines. HSBC knew that interference with the prospective relationships

with those potential purchases was certain or substantially certain to occur as a result of its

actions.

        191.    160.HSBC used unfair and improper means to interfere with these prospective

relationships. HSBC breached its duty of candor with the Hong Kong Court and failed to inform

the Hong Kong Court of material facts in its ex parte application that it knew or should have

known. HSBC had a duty to inform the Hong Kong Court of all facts relevant to the FTI Report

upon which its application rested, including, without limitation, the timing of its preparation as

well as its focus and purpose. HSBC materially misrepresented (either directly or by omission) to

the Hong Kong Court its full knowledge of the evidentiary record underlying its allegations, in

violation of its obligations to that court.

        192.    161.The JPL Application not only interfered with the prospective relationships

with the two investors, but it also changed the environment in which the sale was being conducted

and invited lower bids. For example, a potential purchaser indicated it would be willing to offer

around $1.6 billion for the Peruvian OpCos but would not be willing to offer a similar sum if the

sale process was run by the JPLs. Further, the compressed timeframe imposed by HSBC in the

HSBC Undertaking chilled bidding.

        193.    162.CFG Peru suffered actual losses as a result of HSBC’s interference with
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56             Main Document
                                         Pg 126 of 133


the prospective business relationships with potential purchasers of some or all of the

Peruvian Business.

 SIXTHSEVENTH COUNT Equitable Subordination or Disallowance of Claims Under 11
                   U.S.C. §§ 105(a), 502(a), and 510(c)

       194.    163.The Trustee repeats and realleges the allegations in paragraphs 1 through

159194 above, as if fully set forth herein.

       195.    The Court appointed the Trustee with respect to CFG Peru, noting, among other

things, that “[i]t makes little practical or economic sense to appoint a trustee for each Debtor;”

that “it is uncertain what impact such an appointment would have on (i) the Debtors’ other

businesses and affiliates (including non-debtor operating subsidiaries) and their creditors and

constituents, and (ii) the corporate governance of the affected Debtor and non-Debtor entities in

foreign jurisdictions (including publicly traded companies);” and that the Trustee’s appointment

at CFG Peru “presents limited corporate governance and recognition issues.”

       196.    164.CFG Peru is a creditor and party in interest in the chapter 11 cases of CFGL,

N.S. Hong, CFIL, and Smart Group and therefore entitled pursuant to section 502(a) to object to

filed proofs of claim.

       197.    165.HSBC has filed proofs of claim in the chapter 11 cases of CFGL (No. 98-1,

105- 1), N.S. Hong (62-1, 86-1), CFIL (No. 40-1), and Smart Group (No. 76-1, 77-1) in an

amount “no less than $104,826,809.47” (collectively, the “HSBC Proofs Of Claim”).

       198.    CFG Peru has filed proofs of claim against other debtor entities that are located

above CFGL in the capital structure. Those claims will benefit to the extent the claims of HSBC

are equitably subordinated or disallowed at CFIL, CFGL, or Smart Group.

       199.    166.HSBC was an insider of the Debtors, either as a “person in control of the

debtor” pursuant to 11 U.S.C. § 101(31)(B), or as a non-statutory insider.

       200.    167.HSBC engaged in and benefited from inequitable conduct that resulted in
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56            Main Document
                                        Pg 127 of 133


injury to the creditors and parties in interest in the chapter 11 cases of CFGL, N.S. Hong, CFIL,

and Smart Group, including CFG Peru, and conferred an unfair advantage to HSBC. This

inequitable conduct resulted in harm to CFG Peru and the creditor body in those Chapter 11

Cases because creditors are less likely to recover the full amounts due to them.

       201.    168.HSBC’s conduct has been inequitable, egregious, unconscionable and/or

outrageous and has harmed CFG Peru and the creditors and stakeholders in the Debtors’ chapter

11 cases.

       202.    CFG Peru suffered injury that was particular to CFG Peru and not suffered by

other creditors because, inter alia, CFG Peru is the 100% equity holder of the Peruvian OpCos;

the Peruvian OpCos sustained direct damages to their operations as a result of HSBC’s conduct;

and the value of the Peruvian OpCos as assets being sold through a measured and deliberate sale

process was directly impacted by HSBC’s conduct.

       203.    HSBC benefited from its conduct by using the Hong Kong JPLs to wrestle control

of CFG Peru and the Peruvian Business, which is the crown jewel of the Pacific Andes companies.

Once appointed, the Hong Kong JPLs insisted on meeting with the creditors and prospective

buyers of the Peruvian OpCos. And, within six weeks of their appointment, the Hong Kong JPLs

had already been in contact with twenty-one potential buyers for the Peruvian Business in an effort

to sell them as quickly as possible for the benefit of HSBC.

       204.    The Hong Kong JPLs caused significant harm to CFG Peru’s equity interest in the

Peruvian OpCos and to those companies themselves by, among other things, causing the
 18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                          Pg 128 of 133


 Peruvian OpCos to lose access to liquidity needed to operate their businesses from banks that

 provide working capital and warehouse companies and other forms of inventory financing and

 impaired fishing operations.

        205.    The Peruvian OpCos are the cornerstone of the Trustee’s restructuring efforts in

 the United States, and his mandate is to maximize their value. As a result of the appointment of

 the JPLs and HSBC’s collection efforts thereafter, including the HSBC Undertaking, the

 Peruvian OpCos and CFG Peru suffered damages resulting from lost revenue and profit,

 increased financing costs, and lost capacity. The appointment of the JPLs also caused a

 substantial decrease in the value of CFG Peru’s equity interest in the Peruvian OpCos because it

 caused the companies’ operations to contract and interfered with a process for a measured and

 deliberate sale of those companies.

        206.    Before the appointment of the JPLs, indications of interest totaled as much as $1.7

 billion. After the appointment, they were much lower—by at least $200 million. While one

 indication of interest totaled $1.5 billion, that party refused to take the necessary steps to proceed

 to the next round of the sale process. The remaining non-binding expressions of interest that were

 received were in much lesser amounts. HSBC expected to receive a “price starting with a 9.”87

        207.    169.In equity and good conscience, any claim or interest of HSBC asserted against

 the Debtors’ estates, including those asserted in the HSBC Proofs Of Claim, should be equitably

 subordinated pursuant to section 510(c) of the Bankruptcy Code and/or disallowed to the fullest

 extent permitted by law.




87
       HSBCHK-TR-00018131.
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                        Pg 129 of 133


       208.    170.Equitable subordination or disallowance, as requested herein, is consistent

with the provisions and purposes of the Bankruptcy Code.


                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56           Main Document
                                        Pg 130 of 133


                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter judgment in favor of the Trustee

and against the Defendant as follows:

       A.      on the First Count, under Peruvian Civil Code Articles 1969, 1981,1969 and
               1985, entering judgment for the Trustee and against HSBC for damages caused
               by HSBC’s malice and/or negligence;

       B.      on the Second Count, under Peruvian Civil Code Articles 1978, 1981,1981 and
               1985, entering judgment for the Trustee and against HSBC for damages caused by
               the Hong Kong JPLs withat the assistancedirection of HSBC;

       C.      on the Third Count, under Hong Kong common law, entering judgment for the
               Trustee and against HSBC for damages caused by HSBC’s breach of duties;

       D.      on the Fourth Count, entering judgment for the Trustee and against HSBC for
               damages caused by HSBC’s tortiousunlawful interference with business
               relationshipsunder Hong Kong law;

       E.      on the Fifth Count, entering judgment for the Trustee and against HSBC for
               damages caused by HSBC’s tortious interference with business relationships
               under U.S. law;

       F.      on the Sixth Count, entering judgment for the Trustee and against HSBC for
               damages caused by HSBC’s tortious interference with prospective economic
               advantage under U.S. law;

       G.      F.on the Sixth Count, on the Seventh Count, under sections 105(a), 502(a), and
               510(c) of the Bankruptcy Code, subordinating and/or disallowing the HSBC
               Proofs Of Claim for purposes of distribution to all allowed claims and equity
               interests of Debtors CFGL, N.S. Hong, CFIL, and Smart Group, such that no
               claim of HSBC is paid ahead of the allowed claim of any customer, creditor, or
               shareholder of Debtors CFGL, N.S. Hong, CFIL, or Smart Group, including
               CFG Peru;

       H.      G.awarding damages with respect to the First through FifthSeventh Counts,
               including (a) damages resulting from lost revenue and profit, increased financing
               costs, lost capacity, and the inability of the Peruvian OpCos to realize the quota
               allocated to them by the Peruvian government—in an amount to be proven at trial,
               but not less than $45 million and (b) damages to the value of the Peruvian Business
               and CFG Peru’s equity interests caused by HSBC’s interference with its operations
               and interference with the sale (as reflected by, among other things, the difference
               between bids received before and after the appointment of the JPLs)—in an amount
               to be proven at trial, but not less than $200 million;
18-01575-jlg    Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56              Main Document
                                        Pg 131 of 133


      I.       H.the Trustee attorneys’ fees and all applicable interest, costs, and disbursements
               of this proceeding; and

      J.       I.granting the Trustee such other, further, and different relief as the Court deems
               just, proper, and equitable.

           DATED:     New York, New York
                      June 29, 2018March 7, 2019

                                                QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP

                                                            By: /s/ JAMES C. TECCE
                                                            James C. Tecce Julia M.
                                                            Beskin Kate Scherling
                                                            Jordan Harap


                                                                51 Madison Avenue, 22nd Floor
                                                                New York, New York 10010
                                                                Telephone: (212) 849-7000

                                                    Counsel for William A. Brandt, Jr., Chapter 11
                                                    Trustee for CFG Peru Investments Pte. Ltd.
                                                    (Singapore)
18-01575-jlg     Doc 34     Filed 04/18/19 Entered 04/18/19 17:44:56   Main Document
                                         Pg 132 of 133




   Document comparison by Workshare 9 on Thursday, April 18, 2019 3:06:47 PM
   Input:
                          file://C:\Users\williampugh\Desktop\Corrected Amended
   Document 1 ID          Complaint\Filing Folder\(1)To Be Sent - Redacted
                          Adversary Complaint.pdf
   Description            (1)To Be Sent - Redacted Adversary Complaint
                          file://C:\Users\williampugh\Desktop\Corrected Amended
   Document 2 ID          Complaint\Filing Folder\(2)To Be Redacted - Corrected
                          First Amended Complaint_Redacted.pdf
                          (2)To Be Redacted - Corrected First Amended
   Description
                          Complaint_Redacted
   Rendering set          Standard no moves

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                          Count
   Insertions                                  574
   Deletions                                   334
   Moved from                                    0
   Moved to                                      0
   Style change                                  0
   Format changed                                0
18-01575-jlg   Doc 34   Filed 04/18/19 Entered 04/18/19 17:44:56   Main Document
                                     Pg 133 of 133




   Total changes                           908
